              Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 1 of 134 PageID #:1

 AO 91 (Rev. 11/11) Criminal Complaint
                                                                                   FIL4E/2D
                                            AUSAs Richard M. Rothblatt (312) 353-4558 and Jason Julien (312) 886-4156
                                    UNITED STATES DISTRICT COURT                          020
                                    NORTHERN DISTRICT OF ILLINOIS
                                                                      7/1
                                                                               . BRUTO    N
                                         EASTERN DIVISION            THOMA.SDG
                                                                             IS T R IC T COURT
                                                                  CLERK, U.S

 UNITED STATES OF AMERICA
                                                           CASE NUMBER: 20CR353
                         v.

 SAM HOWARD;
 WILLIE TATE;
       also known as “Junebug”;
 KELVIN FRANKLIN,
       also known as “Kevo” or “Nico”;                     UNDER SEAL
 STEVEN DYER;
 MORRIO BONDS;
 ANTONIO LEE;
 BRYANT BARNES;
 DWAYNE PETERSON;
 ANTHONY DAVIS;
 FLOYD STEWART;
 WILL HOWARD;
 TORIAN JOHNSON;
 JAMES HUGHES;
 KAMRON GARRAWAY;
 SAVAN WARD;
 JEREMY HAMPTON;
 JOHNNIE DANIELS; and
 ROBERT STUCKEY,
       also known as “Ant”

                                         CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
From no later than in or about February 2019 to in or about November 2019, in the Northern
District of Illinois, Eastern Division, and elsewhere, the defendants violated:
      Code Section                                    Offense Description
      Title 21, United States Code, Section           did conspire with each other, and with others
      846                                             known and unknown, to knowingly and
                                                      intentionally possess with intent to distribute
                                                      and distribute a controlled substance, namely,
                                                      400 grams or more of a mixture and substance
                                                      containing a detectable amount of fentanyl (N-


                                                       1
              Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 2 of 134 PageID #:2

                                                     phenyl-N-[1-(2-phenylethyl)-4-piperindinyl]
                                                     propanamide), a Schedule II Controlled
                                                     Substance, one kilogram or more of a mixture and
                                                     substance containing a detectable amount of
                                                     heroin, a Schedule I Controlled Substance, and a
                                                     quantity of a mixture and substance containing a
                                                     detectable amount of acetyl fentanyl, valeryl
                                                     fentanyl, and furanyl fentanyl, Schedule I
                                                     Controlled Substances and analogues of fentanyl
                                                     (N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]
                                                     propanamide), a Schedule II Controlled
                                                     Substance, in violation of Title 21, United States
                                                     Code, Section 841(a)(1).

     This criminal complaint is based upon these facts:
      X    Continued on the attached sheet.

                                                         JAMES J. LEE
                                                         Special Agent, Drug Enforcement Administration
                                                         (DEA)

Sworn to before me and signed prior to submission.

 Date: July 14, 2020
                                                                      Judge’s signature

 City and state: Chicago, Illinois                    HEATHER K. MCSHAIN, U.S. Magistrate Judge
                                                                  Printed name and Title
      Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 3 of 134 PageID #:3




    UNITED STATES DISTRICT COURT
                                                       ss:
    NORTHERN DISTRICT OF ILLINOIS

                                        AFFIDAVIT

        I, JAMES J. LEE, being duly sworn, state as follows:

        1.    I am a Special Agent with the Drug Enforcement Administration (DEA),

and have been so employed for eight years. 1 My current responsibilities include the


1 On September 1, 2016, Special Agent James J. Lee appeared before a Magistrate Judge in
the Northern District of Illinois as the affiant on an application for a search warrant to search
the first floor unit at 4601 South Albany, Chicago, Illinois. The Magistrate Judge issued the
warrant and the DEA executed it the same day. During the evening of September 1, 2016,
based on information regarding the execution of the warrant, SA Lee and an AUSA who had
assisted with the warrant realized that the search warrant affidavit contained inaccurate
information. The government notified the Magistrate Judge about the inaccurate information
in the search warrant application, stating:
[P]aragraph 19 of the Affidavit submitted in support of the search warrant stated that
“Agents saw De La TORRE exit his vehicle, enter through a gate door on 46th Street, and
then enter the back door leading into the first floor of the Subject Premises.” However, in
fact, agents saw De La TORRE exit his vehicle, enter through a gate door on 46th Street
[which was the courtyard gate door], and then disappear into the courtyard. Agents had
surveillance on two visible doors to 4601 South Albany Ave. and believed that De La Torre
went into the back door of 4601 South Albany Ave. that was not visible. In other words, the
affidavit should have provided that agents believed that De La TORRE went into the back
door based on the facts set forth above, rather than stating that they saw him enter that back
door.
Paragraph 20 of the Affidavit further stated that: “At approximately 5:54 p.m., surveillance
agents observed De La TORRE exit the back door of the Subject Premises, walk to the
alleyway behind the Subject Premises ….” That paragraph should have provided that agents
observed De La TORRE exit the back gate door of the Subject Premises, not the back door of
the Subject Premises.
After receiving this information, the Magistrate Judge told the government she would not
have signed the warrant if the surveillance had been accurately described by the agent, and
that she expected the U.S. Attorney’s Office to make a disclosure regarding SA Lee if he were
going to testify or be an affiant on future complaints or warrants.
Later in the investigation, agents observed the same subject enter and exit the back door that
was described in the original affidavit, and the subject admitted that he did in fact reside in
the unit described in the affidavit. A DEA Office of Professional Responsibility investigation
did not conclude that SA Lee knowingly and intentionally provided false information, and he
was issued a non-disciplinary letter of caution for inattention to duty.



                                               3
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 4 of 134 PageID #:4




investigation of narcotics trafficking offenses. I am currently assigned to the office of

the Chicago Field Division located in Chicago, Illinois. I have received training in

and have experience investigating violations of federal narcotics and money

laundering laws including, but not limited to, Title 21, United States Code, Sections

841, 843, and 846 and Title 18, United States Code, Section 1956, 1957, and 1960. I

have participated in numerous investigations involving a variety of investigative

techniques, including physical and electronic surveillance methods, controlled

purchases and deliveries of narcotics, the analysis of a wide variety of records and

data, including pen register and trap and trace data as well as cell phone location

data, and the debriefing of defendants, informants, and witnesses, as well as others

who have knowledge of the distribution, transportation, storage, and importation of

controlled substances.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that, beginning no later than in or about February 2019 and continuing to in or about

November 2019, in the Northern District of Illinois and elsewhere, defendants SAM

HOWARD, WILLIE TATE, also known as “Junebug,” KELVIN FRANKLIN, also

known as “Kevo” or “Nico,” STEVEN DYER, MORRIO BONDS, ANTONIO LEE,

BRYANT BARNES, DWAYNE PETERSON, ANTHONY DAVIS, FLOYD STEWART,

WILL HOWARD, JEREMY HAMPTON, JOHNNIE DANIELS, TORIAN JOHNSON,

JAMES HUGHES, KAMRON GARRAWAY, SAVAN WARD, and ROBERT

STUCKEY, also known as “Ant,” did conspire with each other, and with others known

and unknown, to knowingly and intentionally possess with intent to distribute and




                                           4
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 5 of 134 PageID #:5




distribute a controlled substance, namely, 400 grams or more of a mixture and

substance   containing    a   detectable   amount    of   fentanyl   (N-phenyl-N-[1-(2-

phenylethyl)-4-piperindinyl] propanamide), a Schedule II Controlled Substance, one

kilogram or more of a mixture and substance containing a detectable amount of

heroin, a Schedule I Controlled Substance, and a quantity of a mixture and substance

containing a detectable amount of acetyl fentanyl, valeryl fentanyl, and furanyl

fentanyl, Schedule I Controlled Substances and analogues of fentanyl (N-phenyl-N-

[1-(2-phenylethyl)-4-piperidinyl] propanamide), a Schedule II Controlled Substance,

all in violation of Title 21, United States Code, Section 846.

      3.     The information in this affidavit is based on my participation in this

investigation, information provided by other local and federal law enforcement

officers (“LEOs”), the results of physical surveillance, review of consensually recorded

conversations, review of wire and electronic communications intercepted pursuant to

court orders, law enforcement reports, my training and experience, and the training

and experience of other law enforcement officers with whom I have consulted.

      4.     Because this affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint charging SAM

HOWARD, TATE, FRANKLIN, DYER, BONDS, LEE, BARNES, PETERSON,

DAVIS,     STEWART,      WILL    HOWARD,       HAMPTON,          DANIELS,   JOHNSON,

HUGHES, GARRAWAY, WARD, and STUCKEY with conspiracy to possess with

intent to distribute and distribute heroin, fentanyl-laced heroin, and fentanyl-

analogue laced heroin, I have not included each and every fact known to me




                                           5
        Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 6 of 134 PageID #:6




concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause to believe that the defendants committed the

offense alleged in the complaint.

                     FACTS SUPPORTING PROBABLE CAUSE

   I.         BACKGROUND OF THE MONTICELLO DTO

         5.     Since approximately February 2019, the DEA and the Chicago Police

Department (the “CPD”) have conducted a criminal investigation into a drug

trafficking organization (the “Monticello DTO”) responsible for distributing

approximately 12.6 kilograms of heroin, 16.2 kilograms of fentanyl-laced heroin, 7.4

kilograms of fentanyl-analogue laced heroin, and 2.56 kilograms of heroin laced with

both fentanyl and fentanyl analogue at an illicit retail drug market on the 1000 block

of N. Monticello Avenue in the Humboldt Park neighborhood of Chicago (the

“Monticello Avenue Drug Spot”). As part of that investigation, the DEA and CPD

introduced multiple undercover agents who have made approximately eighty

purchases of heroin, fentanyl-laced heroin, and fentanyl-analogue laced heroin from

various members of the Monticello DTO.

         A.     Roles of the Defendants

         6.     Throughout the course of the investigation, the DEA and CPD have

identified numerous drug traffickers involved in the sale of narcotics at this illicit

market.       Based on the investigation, including approximately eighty undercover

purchases, surveillance of the Monticello Avenue Drug Spot, review of CPD Pole




                                            6
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 7 of 134 PageID #:7




Camera video, and intercepted phone calls and text messages, the investigation has

revealed that:

             a.     SAM HOWARD and KELVIN FRANKLIN, also known as “Kevo”

or “Nico,” were street-bosses or street managers for the Monticello DTO, working with

WILLIE TATE, MORRIO BONDS, and ANTONIO LEE to ensure that the Monticello

DTO had sufficient quantities of heroin, fentanyl-laced heroin, and fentanyl-analogue

laced heroin to distribute to customers.      SAM HOWARD and FRANKLIN also

coordinated the distribution of narcotics to customers while on Monticello Avenue by

directing customers to particular street-level distributors. Over the course of the

investigation, SAM HOWARD and FRANKLIN personally distributed narcotics to

undercover officers on 15 and 19 occasions, respectively.

             b.     WILLIE TATE, MORRIO BONDS, and ANTONIO LEE had

access to sources of supply of heroin, fentanyl-laced heroin, and fentanyl-analogue

laced heroin, obtained and cut the narcotics with additives and dilutants, re-packaged

the narcotics in aluminum foil and/or baggies, and provided the narcotics to SAM

HOWARD and FRANKLIN and other members of the Monticello DTO in order to

provide those narcotics to street-level traffickers of the Monticello DTO who would,

in turn, distribute the narcotics to customers.

             c.     STEVEN DYER, BRYANT BARNES, DWAYNE PETERSON,

ANTHONY DAVIS, FLOYD STEWART, WILL HOWARD, JEREMY HAMPTON,

JOHNNIE DANIELS, TORRIAN JOHNSON, JAMES HUGHES, KAMRON

GARRAWAY, SAVAN WARD, and ROBERT STUCKEY, and others were street-level




                                          7
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 8 of 134 PageID #:8




traffickers who sold narcotics to customers on Monticello Avenue at SAM HOWARD

and FRANKLIN’s direction.         Following these sales, the street-level traffickers

provided SAM HOWARD and FRANKLIN with the proceeds of the sales.                  As

discussed above and below, SAM HOWARD and FRANKLIN personally sold

narcotics to customers as well.

      B.     Summary of Probable Cause

      7.     Between on or about February 19, 2019 and in or about November 2019,

the Monticello DTO distributed at least 12.6 kilograms of heroin, 16.2 kilograms of

fentanyl-laced heroin, 7.4 kilograms of fentanyl-analogue laced heroin, and 2.56

kilograms of substances containing a fentanyl analogue, fentanyl, and heroin to

individual customers at the Monticello Avenue Drug Spot.         Specifically, and as

discussed in greater detail below:

             a.    Between February 19, 2019 and November 2019, law enforcement

participated in approximately 80 hand-to-hand exchanges of heroin, fentanyl-laced

heroin, and fentanyl-analogue laced heroin at the Monticello Avenue Drug Spot.

             b.    Between February 19, 2019 and October 2019, undercover law

enforcement officers purchased approximately 188.937 grams of heroin, 244.39 grams

of fentanyl-laced heroin, and 112.859 grams of substances containing a fentanyl

analogue, over the course of approximately 80 separate purchases at the Monticello

Avenue Drug Spot from various members of the Monticello DTO. These transactions

included:




                                           8
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 9 of 134 PageID #:9




                  i.      On March 6, 2019, BARNES and JOHNSON sold

approximately 1.76 grams of heroin to UC-2.

                 ii.      On March 22, 2019, TATE delivered a supply of heroin to

the Monticello Avenue Drug Spot, a portion of which DWAYNE PETERSON sold to

UC-1.

                iii.      On April 2, 2019, SAM HOWARD, JAMES HUGHES, and

Individual A sold approximately 2.194 grams of heroin to undercover officers.

                 iv.      On April 9, 2019, TATE delivered a resupply of heroin to

the Monticello Avenue Drug Spot, a portion of which (approximately 18.095 grams)

STEVEN DYER sold to UC-2.

                 v.       On April 19, 2019, SAM HOWARD and KAMRON

GARRAWAY sold approximately 4.072 grams of heroin to undercover officers, while

BARNES looked out for police.

                 vi.      On May 3, 2019, DYER sold approximately 21.013 grams

of heroin laced with fentanyl and a fentanyl analogue (acetyl fentanyl) to UC-2.

                vii.      On May 3, 2019, ANTHONY DAVIS and FLOYD

STEWART sold approximately 7.302 grams of heroin to undercover officers.

               viii.      On May 30, 2019, DYER sold approximately 33.345 grams

of heroin laced with and a fentanyl analogue (furanyl fentanyl) to UC-2.

                 ix.      On June 13, 2019, FRANKLIN, JEREMY HAMPTON and

JOHNNIE DANIELS sold approximately 5.29 grams of heroin to undercover agents.




                                         9
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 10 of 134 PageID #:10




                    x.     On June 14, 2019, DYER sold approximately 31.249 grams

of heroin to UC-2.

                   xi.     On June 18, 2019, SAM HOWARD and FRANKLIN sold

approximately 25.575 grams of fentanyl-laced heroin to undercover agents.

                  xii.     On June 28, 2019, DYER sold approximately 31.926 grams

of fentanyl-laced heroin to UC-2.

                  xiii.    On July 18, 2019, FRANKLIN sold approximately 40.338

grams of heroin to undercover officers.

                  xiv.     On October 1, 2019, SAM HOWARD, STUCKEY and

SAVAN WARD sold approximately 6.294 grams of heroin to undercover agents.

             c.       Throughout the conspiracy, LEE, BONDS, SAM HOWARD, and

FRANKLIN managed the narcotics supply at the Monticello Avenue Drug Spot,

monitoring inventory on the block and keeping the block supplied for street-level

sales. Among other things:

                     i.    SAM HOWARD and FRANKLIN arranged to resupply the

Monticello Avenue Drug Spot following DYER’s sale of narcotics to UC-2 on August

16, 2019.

                    ii.    On September 3, 2019, FRANKLIN provided DYER a

quantity of heroin laced with a fentanyl analogue, a portion of which (approximately

22.7 grams) DYER sold to UC-2.




                                          10
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 11 of 134 PageID #:11




                  iii.     On September 4, 2019, FRANKLIN supplied WILL

HOWARD with narcotics, a portion of which (approximately 3.6 grams of heroin and

1.2 grams of cocaine) was seized by LEOs.

                  iv.      In September 2019, LEE and BONDS discussed narcotics

that they previously cut on behalf of the DTO prior to giving them to SAM HOWARD

and FRANKLIN for distribution at the Monticello Avenue Drug Spot.

                   v.      On September 23, 2019, BONDS arranged the collections

of narcotics proceeds from FRANKLIN.

                  vi.      On September 29, 2019, LEE instructed FRANKLIN to

distribute narcotics to BONDS.

                  vii.     On September 29, 2019, LEE and BONDS arranged to

provide FRANKLIN with narcotics for the Monticello Avenue Drug Spot.

             d.      Throughout the conspiracy, members of the Monticello DTO

discussed the management and operation of the Monticello Avenue Drug Spot,

including: (i) the coordinated efforts of all street-level traffickers selling narcotics on

the block; (ii) the sale of narcotics packaged by and obtained from the same source;

(iii) street-level managers directing customers to street-level traffickers to complete

hand-to-hand exchanges; (iv) DTO leaders directing DTO block managers to

distribute free samples of narcotics to increase sales at the drug spot; (v) DTO

members coordinating efforts to monitor and avoid detection by law enforcement; (vi)

the possession of firearms to protect the drug spot; (vii) the staffing and hiring of




                                            11
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 12 of 134 PageID #:12




street-level traffickers on the block; and (viii) the monitoring of the narcotics supply

and street-level traffickers at the Monticello Avenue Drug Spot.

                e.    Based on the quantity of narcotics purchased by undercover

officers throughout the course of the investigation, intercepted phone calls reflecting

thousands of dollars of narcotics proceeds generated on a daily basis during the course

of the interception periods alone, surveillance, and CPD Pod camera video reflecting

street-level traffickers on Monticello Avenue transacting business, agents believe

that, between February 2019 and October 2019, members of the Monticello DTO

possessed with intent to distribute and distributed at least 12.6 kilograms of heroin,

16.2 kilograms of fentanyl-laced heroin, 7.4 kilograms of fentanyl-analogue laced

heroin, and 2.56 kilograms of substances containing a fentanyl analogue, fentanyl,

and heroin.

   II.        SURVEILLANCE OBSERVES NUMEROUS AND COORDINATED
              HAND-TO-HAND EXCHANGES AT THE MONTICELLO AVENUE
              DRUG SPOT

         8.     As discussed below, SAM HOWARD, FRANKLIN, TATE, BONDS, and

LEE and other members of the Monticello DTO used numerous individuals to traffic

hundreds of grams of fentanyl-laced heroin to numerous customers, including

undercover agents, at the Monticello Avenue Drug Spot.

         A.     Background on the Creation and Use of “Drug Spots” by Drug
                Trafficking Organizations

         9.     Through training, experience, law enforcement training publications

about narcotics distribution, and from my conversations with confidential sources

and other law enforcement officers who have expertise in such matters, I am familiar



                                          12
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 13 of 134 PageID #:13




with various characteristics of street-level drug trafficking organizations and their

use of the use of designated locations as “drug spots.” For example, I am aware that:

             a.     Drug spots are organized street-level retail narcotics markets

that operate on a permanent or semi-permanent basis. Drug spots often consist of a

group of people working in “shifts” to run the spot, and drug spot workers often work

at one or more jobs, such as recruiting buyers on the street, providing security,

looking out for law enforcement, collecting money, mixing and packaging narcotics

for resale, distributing narcotics to street-level dealers and users, and maintaining

stash houses to store narcotics and narcotics proceeds.

             b.     DTOs operating on the street-level are typically hierarchical

organizations with individuals who have connections to narcotics suppliers, liaise

with the suppliers, obtain bulk narcotics, and cut and re-package the narcotics to

increase the quantity of narcotics available for distribution and adjust the potency of

the narcotics. DTOs operating on the street-level often have street-level bosses or

managers, who supervise street-level traffickers, assist in serving customers, and

obtain narcotics proceeds, which are later provided to the individuals with

connections to the suppliers to obtain additional quantities of narcotics. Street-level

traffickers distribute narcotics to customers in hand-to-hand transactions in

exchange for cash. Often times, DTOs store narcotics and/or narcotics proceeds in

homes, vacant lots, and vehicles, which serve as stash locations. Street-level bosses

and street-level traffickers typically deal in smaller quantities because they are

serving end-use customers and because they seek to minimize losses in case of a




                                          13
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 14 of 134 PageID #:14




seizure or robbery and legal exposure by possessing and distributing smaller amounts

of narcotics, which are associated with lower penalties.

              c.    Narcotics traffickers, including drug spot workers, use a number

of methods to evade detection by law enforcement, including, for example: using

cellular phones or messaging applications registered to fictitious or false names or

nicknames; using coded language to identify themselves and to discuss and conduct

their illegal activities; frequently changing cellular phone numbers or messaging

application   accounts,   or   using   multiple    phone    and   messaging     accounts

simultaneously.

              d.    DTOs typically package 13 individual doses of heroin (called

“blows” or “bags”), together, which is referred to as a “jab.” Each “bag” in the “jab”

contains less than one gram of mixed heroin, fentanyl-laced heroin, or fentanyl-

analogue laced heroin. Six “jabs” are packaged together to make a “bundle.” After

packaging the heroin in this manner, DTO members deliver the “bundle” to the drug

spots, where the individual jabs are distributed between the street-level traffickers

for resale to individual customers. Typically, street-level traffickers receive 13 bags

in a jab, and return the proceeds for some smaller number of bags (11 or 12), keeping

the price of the remaining bags (1 or 2) as their share of the profit off each jab.

      B.      Surveillance Observes Numerous and Coordinated Hand-to-
              Hand Exchanges at the Monticello Avenue Drug Spot

      10.     Between February 2019 and November 2019, law enforcement officers

conducted regular surveillance near the Monticello Avenue Drug Spot. Throughout

this period, surveillance regularly observed patterns of behavior that, in my



                                           14
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 15 of 134 PageID #:15




experience and based on my familiarity with this investigation, show that the area

functioned as an open-air drug spot. Among other things:

             a.     On numerous occasions, surveillance observed various people,

including SAM HOWARD, FRANKLIN, DYER, and others, standing or sitting near

the intersection of Monticello Avenue and Augusta Boulevard, while various other

people walked up and down the sidewalks around that area before returning to the

intersection where others remained in place. Based on my training, experience, and

familiarity with this investigation – including the movements of these individuals,

subsequent controlled purchases from various individuals on that block, and a

subsequent seizure of narcotics from a location on that block – I believe that some of

the people whom agents observed on those occasions were working on the Monticello

Avenue Drug Spot as lookouts, security, street-level narcotics dealers, runners,

money collectors, or marketers (commonly known as “hypes” or “touts,” who advertise

the sale of narcotics to customers on the street).

             b.     On numerous occasions, surveillance observed individuals

approach the area around the Monticello Avenue Drug Spot, both on foot and by car,

speak briefly with individuals situated on the block, and then conduct a quick hand-

to-hand exchange with people in nearby vacant lots. Based on my training,

experience, and familiarity with this investigation – including the movements of

these individuals, subsequent controlled purchases from various individuals on that

block, and a subsequent seizure of narcotics from a location on that block – I believe

that many of the individuals whom agents observed engage in hand-to-hand




                                          15
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 16 of 134 PageID #:16




transactions were drug customers who paid money for narcotics during these

exchanges.

       11.     According to Chicago police reports, between January 1, 2017 and May

13, 2020, there have been approximately 2,424 arrests for narcotics related offenses,

approximately 227 arrests for weapons-related offenses, and 19,241 narcotic calls for

service in the area around the Monticello Avenue Drug Spot.

       12.     Based on my training and experience, familiarity with the investigation,

a review of police reports, controlled purchases of narcotics (discussed below), and

surveillance of numerous, coordinated hand to hand transactions, I believe the 1000

block of N. Monticello Avenue is a drug spot operated by the Monticello DTO.

    III.     CONTROLLED PURCHASES OF NARCOTICS AT THE MONTICELLO
             AVENUE DRUG SPOT

       13.     Between February 19, 2019 and October 2019, undercover law

enforcement officers purchased approximately 188.937 grams of heroin, 244.39 grams

of fentanyl-laced heroin, and 112.859 grams of substances containing a fentanyl

analogue, over the course of approximately 80 separate purchases at the Monticello

Avenue Drug Spot from various members of the Monticello DTO, including SAM

HOWARD, FRANKLIN, and DYER. Among many other controlled purchases of

narcotics 2:


2Unless otherwise noted, each of the undercover purchases of narcotics discussed below, and
each undercover purchase that occurred throughout the course of the investigation, was
recorded by body-worn cameras operated by the undercover officer making the purchase
and/or CPD Pod cameras setup on Monticello Avenue, and observed by surveillance agents.
Immediately following each undercover purchase from the Monticello DTO, the suspected
narcotics were turned over to the DEA and later tested by the DEA North Central Laboratory.




                                            16
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 17 of 134 PageID #:17




          •   KELVIN FRANKLIN sold approximately 43.261 grams of heroin,
              66.451 grams of fentanyl-laced heroin, 8.81 grams of fentanyl-analogue
              laced heroin, and 14.34 grams of fentanyl-analogue laced heroin and
              cocaine as part of approximately 19 sales to undercover officers.

          •   SAM HOWARD sold approximately 17.227 grams of heroin and 33.468
              grams of fentanyl-laced heroin as part of approximately 15 sales to
              undercover officers.

          •   STEVEN DYER sold approximately 102.573 grams of heroin, 160.749
              grams of fentanyl-laced heroin, and 95.248 grams of fentanyl-analogue
              laced heroin as part of approximately 21 sales to undercover officers.

          •   BRYANT BARNES sold approximately 11.387 grams of heroin and
              6.929 grams of fentanyl-laced heroin as part of approximately 11 sales
              to undercover officers.

          •   DWAYNE PETERSON sold approximately 4.611 grams of heroin and
              8.506 grams of fentanyl-laced heroin as part of approximately 8 sales to
              undercover officers.

          •   ANTHONY DAVIS sold approximately 7.303 grams of fentanyl-laced
              heroin as part of approximately 3 sales to undercover officers.

          •   FLOYD STEWART sold approximately 9.33 grams of fentanyl-laced
              heroin as part of approximately 4 sales to undercover officers.

          •   JEREMY HAMPTON sold approximately 5.29 grams of fentanyl-laced
              heroin as part of approximately 2 sales to undercover officers.

          •   JOHNNIE DANIELS sold approximately 3.289 grams of heroin and
              6.526 grams of fentanyl-laced heroin as part of approximately 5 sales to
              undercover officers.

          •   JAMES HUGHES sold approximately 3.338 grams of heroin as part of
              approximately 3 sales to undercover officers.

          •   TORIAN JOHNSON sold approximately 4.139 grams of heroin as part
              of 3 sales to undercover officers.

          •   KAMRON GARRAWAY sold approximately 4.072 grams of heroin as
              part of 2 sales to undercover officers.


Each drug exhibit tested positive for heroin and/or fentanyl-laced heroin, including fentanyl
analogues.



                                             17
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 18 of 134 PageID #:18




            •   SAVAN WARD sold approximately 6.294 grams of heroin as part of 2
                sales to undercover officers.

            •   WILL HOWARD sold approximately 4.1 grams of heroin as part of
                approximately 2 sales to undercover officers

            •   ROBERT STUCKEY sold approximately 6.294 grams of heroin as part
                of approximately 2 sales to undercover officers.

The following details some of the aforementioned controlled purchases.

            A. UC-2 Purchases 1.76 Grams of Heroin from BARNES and JOHNSON
               on March 6, 2019.

      14.       On or about March 6, 2019, at approximately 11:30 a.m., law

enforcement officials established surveillance in the area of Monticello Avenue in

anticipation of an undercover officer (UC-2) attempting to purchase narcotics from

members of the Monticello DTO.        UC-2 was equipped with an audio and video

recording device prior to the transaction.

      15.       At approximately 11:47 a.m., surveillance observed UC-2 arrive on

Monticello Avenue and walk southbound down the street. While UC-2 walked down

the street, BRYANT BARNES 3 and TORIAN JOHNSON 4 approached and engaged



3 Law enforcement officials identified BRYANT BARNES as follows: on February 19, 2019,
UC-2 purchased four tin foil packets of heroin from an individual (later determined to be
BARNES). Following the distribution on February 19, 2019, law enforcement officials
approached the individual to identify him and completed an ISR. During that stop, the
individual identified himself as BRYANT BARNES. Officers then pulled a photograph of
BRYANT BARNES from a law enforcement database. UC-2 reviewed the photograph and
identified BRYANT BARNES as the individual who facilitated the sale of heroin on February
19, 2019.
4 Law enforcement officials identified TORIAN JOHNSON as follows: following the
distribution on March 6, 2019 discussed below, law enforcement officials approached the
individuals whom UC-2 had encountered in order to identify them and completed an ISR.
During that stop, one individual identified himself as TORIAN JOHNSON. Officers then
pulled a photograph of TORIAN JOHNSON from a law enforcement database. UC-2




                                             18
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 19 of 134 PageID #:19




in a recorded conversation with him. During the conversation, 5 UC-2 stated: “Hey,

bro, could I get four [blows of heroin]?” JOHNSON replied: “What you want?” UC-2

responded: “Blow [heroin].” UC-2 asked JOHNSON: “How you’ve been, man? You’ve

taken care [sold narcotics to] of me before.” BARNES replied: “I know who you is,

I’ve seen you around here. Keep walking, that way.” JOHNSON asked: “How much

you need?”     UC-2 responded: “Four [blows of heroin].”              BARNES said: “He’s

[JOHNSON] going to hit [serve] you.” UC-2 responded: “Yeah.” JOHNSON replied:

“Stay right here, I got you.” UC-2 responded: “Alright, man.” JOHNSON replied:

“Keep your head up. Four [blows of heroin]?” UC-2 responded: “Yeah.”

       16.    According to UC-2 and body cam video, shortly after this exchange,

JOHNSON handed UC-2 four tin foil packets containing a white powdery substance

and UC-2 gave JOHNSON $40 in government funds.

       17.    UC-2 provided the four tin foil packets containing the white powdery

substance distributed by BARNES and JOHNSON to the DEA North Central




reviewed the photograph and identified TORIAN JOHNSON as the individual who provided
the narcotics to him on March 6, 2019.
5 Some of the lawfully intercepted conversations (“recorded conversations”) have been
summarized in this Affidavit. The language that is quoted from the recorded conversations
throughout this Affidavit is based draft, not final, transcripts of the recorded conversations.
The times listed for the recorded conversations are approximate and, unless otherwise
indicated, reflect the time in the North American Central Time Zone. The summaries do not
include all statements or topics covered during the course of the recorded conversations. At
various points in the Affidavit I have included in brackets my interpretation of words and
phrases used in the recorded conversations. My interpretations are based on information
received from the contents and context of the recorded conversations, events that took place
before and after the conversations, my knowledge of the investigation as a whole, my
experience and training, and the experience and training of other law enforcement agents in
this investigation



                                              19
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 20 of 134 PageID #:20




Laboratory. According to the laboratory, the substance weighed approximately 1.76

grams and tested positive for the presence of heroin.

             B. TATE Delivers a Supply of Heroin to the Monticello Avenue Drug Spot,
                a Portion of Which DWAYNE PETERSON Sells to UC-1 on March 22,
                2019.

       18.      On or about March 22, 2019, at approximately 9:30 a.m., law

enforcement officials established surveillance in the area of Monticello Avenue in

anticipation of an undercover officer (UC-1) attempting to purchase narcotics from

members of the Monticello DTO.          UC-1 was equipped with an audio and video

recording device prior to the transaction.

       19.      At approximately 9:19 a.m., surveillance observed UC-1 arrive on

Monticello Avenue and walk southbound towards Augusta Blvd. where UC-1

observed three individuals at the northwest corner of Augusta Boulevard and

Monticello Avenue.      UC-1 recognized one of the three individuals as DWAYNE

PETERSON. 6

       20.      According to UC-1 and body cam video, at approximately 9:25 a.m., UC-

1 approached a narcotics customer (Individual H) to discuss the sale of heroin.


6 Law enforcement officials identified DWAYNE PETERSON as follows: on February 22,
2019, an undercover officer purchased a small quantity of heroin from an individual on
Monticello Avenue. After the purchase, law enforcement officials stopped the individual who
had sold the undercover officer the heroin. The individual supplied his name (DWAYNE
PETERSON) and date of birth. Officers pulled a booking photograph of “Dwayne Peterson”
and confirmed that the individual depicted in the photograph was the same person that had
sold heroin to the undercover officer on February 22, 2019. In addition, during the course of
the investigation, law enforcement officials (UC-1, UC-2, UC-3) purchased heroin from an
individual on February 22, March 8, and March 15, 2019 and took photographs of that
individuals. Law enforcement officials compared the surveillance photographs and video
recordings from the purchases to photographs from law enforcement databases and
determined that the individual who had sold heroin to the UCs was PETERSON.



                                             20
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 21 of 134 PageID #:21




During that recorded encounter, UC-1 asked: “They’re not up [selling heroin] right

now?” Individual H responded: “Nah.”        UC-1 replied: “What they [the street-level

traffickers] say?” Individual H answered: “They say about five to ten minutes.”

      32.    According to UC-1 and body cam video, UC-1 then walked towards the

middle of Monticello Avenue and approached PETERSON and the other two

individuals. UC-1 asked the three individuals for some “D [heroin].” PETERSON

stated to UC-1: “Go wait by the lot down there,” and directed UC-1 to go wait in an

empty lot in the middle of the block. Before UC-1 walked to the vacant lot, UC-1

asked: “How long [before the street-level traffickers could distribute more heroin]?”

PETERSON responded: “10 minutes.” UC-1 then walked to the vacant lot located in

the middle of Monticello Avenue.

      33.    At approximately 9:38 a.m., law enforcement officers conducting

surveillance observed a Chevy Impala drive north bound on Monticello Avenue and

park in the area of a residence on Monticello Avenue. Law enforcement officials

observed that the vehicle was only occupied by one individual, the driver, TATE. 7

Upon TATE’s arrival in the Chevy Impala, agents observed the following:




7 Law enforcement officials identified WILLIE TATE as follows: first, law enforcement
officials pulled a Chicago Police booking photograph of WILLIE TATE and showed the
photograph to a source of information (“SOI-1”) who confirmed that WILLIE TATE is the
same individual he knew as Junebug. Second, after the April 9, 2019 distribution by DYER
and TATE, law enforcement officials who conducted surveillance confirmed that the
individual who arrived during the encounter to supply DYER was the same person depicted
in the booking photograph of WILLIE TATE.
On or about May 24, 2019, the Honorable Rubén Castillo, then Chief Judge for the Northern
District of Illinois, entered an order authorizing the initial interception of wire




                                           21
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 22 of 134 PageID #:22




              a.     PETERSON immediately approached the passenger window of

the Chevy Impala and reached into the vehicle through the window. PETERSON

retrieved a small-unidentified object from the Chevy Impala and placed it into his

right jacket pocket. The encounter took only a few seconds.

              b.     After retrieving the item from the Chevy Impala, PETERSON

walked at a fast pace to the gangway of a residence on Monticello Avenue.

              c.     Less than a minute later, PETERSON emerged from the gangway

of the residence on Monticello Avenue and called UC-1 to approach him.

       34.    Based on my training, experience, and familiarity with this case –

including prior and subsequent surveillance and recorded conversations with

PETERSON, the timing of TATE’s arrival, and PETERSON’s subsequent sale of

heroin to UC-1 – I believe that the workers at the Monticello Avenue Drug Spot,

including PETERSON, had temporarily run out of narcotics to sell and TATE

delivered a resupply of heroin for the block.




communications to and from Target Phone 1 (the “May 24, 2019 Order”). Interception began
on May 24, 2019 and terminated on June 13, 2019.
Law enforcement officials identified TATE as the driver of the Chevy Impala as follows: after
arriving on Monticello Avenue and meeting with PETERSON, who obtained items from the
Chevy Impala and sold two packets of heroin to UC-1, the driver of the Chevy Impala exited
and reentered the Chevy Impala on multiple occasions. During one occasion, law
enforcement officials conducting surveillance approached the driver of the Chevy Impala and
asked his name and date of birth. The driver identified himself as “Willie Tate” and provided
his date of birth. Officers later pulled booking photographs for TATE from the Chicago Police
Department database and confirmed that the individual depicted in the photographs was the
same individual whom they had stopped driving the Chevy Impala. Agents conducting
surveillance on March 22, 2019 identified the driver of the Chevy Impala as TATE.



                                             22
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 23 of 134 PageID #:23




      35.      According to UC-1 and body camera video, UC-1 approached

PETERSON and gave PETERSON $20 in government funds and PETERSON gave

UC-1 one bag containing a white powdery substance. PETERSON stated to UC-1:

“You want one [blow of heroin]?” UC-1 told PETERSON: “I want two [blows of

heroin]. Give me another one, dog, let me get one more, baby.” PETERSON then

directed UC-1 to go back where he was standing on the sidewalk.          PETERSON

immediately returned to the gangway of the residence on Monticello Avenue and re-

approached UC-1.       PETERSON then gave UC-1 another bag containing a white

powdery substance.

      36.      UC-1 provided the bags containing a white powdery substance supplied

by PETERSON to the DEA North Central Laboratory. According to the laboratory,

the two bags weighed approximately .904 grams and tested positive for the presence

of heroin.

             C. UCs Purchases 2.194 Grams of Heroin from SAM HOWARD, JAMES
                HUGHES, and Individual A on April 2, 2019.

      37.      On or about April 2, 2019, at approximately 9:30 a.m., law enforcement

officials established surveillance in the area of Monticello Avenue in anticipation of

UC-3 and UC-10 attempting to purchase narcotics from members of the Monticello

DTO. UC-3 and UC-10 were equipped with audio and video recording devices prior

to the transaction. Based on a review of the UCs audio and video recordings, and

according to the UCs:

               a.    At approximately 3:51 p.m., surveillance observed UC-3 and UC-

10 enter Monticello Ave and walk southbound towards W. Augusta Blvd. While



                                          23
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 24 of 134 PageID #:24




walking through Monticello Ave., SAM HOWARD 8 and JAMES HUGHES 9

approached UC-3 and UC-10 and engaged in a recorded conversation with them.

During the conversation, UC-10 asked: “You got that D [heroin]?” SAM HOWARD

replied: “Next block,” while pointing southbound down Monticello Avenue.

              b.     While continuing to walk southbound, UC-3 and UC-10 observed

Individual A. Individual A yelled to UC-10: “How many [blows of heroin]?” UC-10

responded: “Three [blows of heroin]. Five [blows of heroin]. Five [blows of heroin]. I

got fifty dollars [$50].”

              c.     SAM HOWARD then joined Individual A, UC-3, and UC-10 and

asked: “You ain’t the police, you all?” UC-10 responded: “We come here last week.”

SAM HOWARD replied: “What kind of blows [heroin] we got?” UC-3 responded: “Tin

foil.” SAM HOWARD replied: “Yeah you know [what kind of narcotics the Monticello

DTO distributed]. How many [blows of heroin] you all want?” UC-3 responded:

“Three [blows of heroin].” SAM HOWARD then stated to UC-10: “Aight, Aight, how

many you want?” UC-3 responded: “Three [blows of heroin]. Three [blows of heroin].”



8Law enforcement officials were able to identify SAM HOWARD as follows: on February 22,
2019, UC-7 purchased 0.946 grams of heroin and fentanyl from an unknown male and
another individual (later identified as SAM HOWARD). Subsequent to that buy, officers
approached SAM HOWARD to identify him and completed an ISR. Officers then compiled a
photo array and UC-7 was able to positively identify SAM HOWARD as the individual who
sold him narcotics on February 22, 2019.
9 Law enforcement officials identified JAMES HUGHES as follows: on April 2, 2019, UC-7
purchased 1.144 grams of heroin from an individual (later identified as JAMES HUGHES).
Following the distribution on April 2, 2019, law enforcement officials approached that
individual and completed an ISR. During that stop, the individual identified himself as
JAMES HUGHES. Officers then pulled a photograph of JAMES HUGHES from a law
enforcement database. UC-7 reviewed the photographs and identified JAMES HUGHES as
the individual who facilitated the sale of heroin on April 2, 2019.



                                          24
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 25 of 134 PageID #:25




             d.     UC-10 asked: “You got that D [heroin], man?” SAM HOWARD

stated to Individual A: “No, he [UC-10] want D [heroin], man!            Individual A

responded: “I said C [crack cocaine].”    UC-3 responded: “No, he [UC-10] said D

[heroin].” UC-10 added: “No. I want D [heroin].” UC-3 responded: “The soft [heroin].”

SAM HOWARD pointed at UC-3 and asked: “How many [blows of heroin] you want?

How many, how many?”         UC-3 responded: “Three [blows of heroin].”         UC-10

responded: “I got fifty [$50].” HOWARD replied: “How many you want, five [blows of

heroin]?” UC-10 responded: “Fifty [$50 worth of heroin].” UC-3 responded: “Three

[blows of heroin]. Three [blows of heroin].” SAM HOWARD replied: “Aight.”

             e.     At this point, HUGHES approached UC-3 and UC-10 and stated:

“I got you.” SAM HOWARD replied: “They [the blows of heroin] all together, right?”

HUGHES said: “Oops [HUGHES realized that he did not have enough blows of heroin

readily available to fill the UCs’ order]. I’ll give you what I got.” UC-3 responded:

“How many you got?” HUGHES replied: “I got three [blows of heroin].” UC-10

responded: “Oh. Fuck [UC-10 saw that HUGHES did not have three blows of heroin

readily available].” HUGHES replied: “Thirty bucks [$30]. Thirty bucks [$30], come

on [hurry up].”

             f.     UC-10 then gave HUGHES $30 in government funds and

HUGHES gave UC-10 three tin foil packets containing a white powdery substance.

UC-3 asked: “You don’t got any more [blows of heroin]?” HUGHES replied: “It’s gonna

be . . . it’s gonna be like five minutes [until he obtained more heroin to distribute].

Not even like five minutes. Two. Three minutes.” UC-3 responded: “Alright.”




                                          25
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 26 of 134 PageID #:26




             g.       At that point, UC-3 and UC-10 began to depart the area with the

plan of returning to purchase additional heroin from SAM HOWARD, HUGHES, and

Individual A once they had been resupplied. Before the UCs departed, Individual A

whistled at UC-3 and UC-10 to get their attention to come back to him. UC-3 and

UC-10 walked back to the vacant lot where HUGHES had distributed the tin foil

packets containing a white powdery substance. HUGHES asked: “How much [heroin

did the UCs want to purchase]? How many [blows of heroin]?” UC-10 responded:

“two [blows of heroin], two [blows of heroin], two [blows of heroin].” HUGHES gave

UC-10 two more tin foil packets containing a white powdery substance and UC-10

gave HUGHES $20 in government funds.

             h.       After the distribution to UC-10, UC-3 told HUGHES: “Three

[blows of heroin].”     UC-3 asked: “You do six [blows of heroin] for fifty [$50]?”

HUGHES replied: “I can’t do it, bro.” UC-3 asked: “Who’s your boss? Maybe you

could ask.” HUGHES replied: “I, I can’t. I ain’t got no boss.” UC-3 responded: “Aww.

Fuck.” UC-10 responded: “Maybe tomorrow when we come back.”

             i.       According to UC-3 and body camera video, HUGHES then gave

UC-3 three tin foil packets containing a white powdery substance and UC-3 gave

HUGHES $30 in government funds.

      38.    Based on my training and experience and knowledge of the

investigation, I believe that in the above exchanges: (a) Individual A asked UC-3 and

UC-10 how much narcotics they wanted to buy; (b) UC-10 told Individual A that the

UCs wanted to purchase three and five blows of heroin, respectively; (c) SAM




                                          26
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 27 of 134 PageID #:27




HOWARD asked UC-3 and UC-10 if they were the police and what type of heroin the

Monticello DTO usually sells on Monticello Avenue in order to determine if the UCs

could accurately identify the way in which the drugs are packaged and if they were

customers or police; (d) UC-3 told SAM HOWARD that the Monticello DTO usually

sold tin foil packaged heroin and SAM HOWARD acknowledged that UC-3 was

correct; (e) SAM HOWARD then asked UC-3 and UC-10 how much heroin they want

to purchase and UC-3 said three blows of heroin; (f) UC-10 confirmed they wanted

heroin and SAM HOWARD confirmed that with Individual A, who indicated that he

thought the UCs wanted crack-cocaine; (g) SAM HOWARD confirmed that the UCs

could purchase their blows of heroin together; (h) HUGHES and UC-10 agreed that

HUGHES would sell $30 worth of heroin; (i) after the initial sale, Individual A

whistled to notify the UCs that he and HUGHES had additional heroin to distribute;

(j) HUGHES asked about the amount of heroin the UCs wanted to purchase and UC-

10 told him that he wanted two blows of heroin and HUGHES sold two blows of heroin

to UC-10 for $20; (k) UC-3 then told HUGHES he wanted three additional blow of

heroin and asked if HUGHES could sell him six blows of heroin for $50; and (l)

HUGHES said that he could not sell six blows of heroin for $50, and when UC-3

suggested HUGHES talk to his boss, HUGHES denied that he had a boss.

      39.    Following this transaction, UC-3 and UC-10 provided the tin foil packets

supplied by SAM HOWARD, HUGHES, and Individual A to the DEA North Central

Laboratory. According to the laboratory, the contents of the tin foil packets weighed

approximately 2.194 grams and tested positive for the presence of heroin.




                                         27
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 28 of 134 PageID #:28




             D. TATE Delivers a Resupply of Heroin to the Monticello Avenue Drug Spot,
                a Portion of Which (18.095 Grams) STEVEN DYER Sells to UC-2 on
                April 9, 2019

       40.      On or about April 9, 2019, at approximately 11:39 a.m., UC-2 placed a

recorded call to STEVEN DYER, using DYER Phone 1. 10 During the conversation,

UC-2 asked DYER: “Hey, you think you can give me umm . . . $400 [worth of heroin]?”

DYER replied: “Huh?” UC-2 responded: “Four packs [of heroin, approximately 12

grams of heroin], 400 [$400].”      DYER replied: “Yeah, yeah, yeah, yeah.”          UC-2

responded: “Alright.” DYER said: “As soon as I make it, I’ll give you a call.” UC-2

responded: “About a half hour you say?” DYER replied: “Yup, like 30 minutes.”

       41.      At approximately 12:30 p.m., law enforcement officials established

surveillance in the area of Monticello Avenue in anticipation of UC-2 attempting to

purchase heroin from DYER. UC-2 was equipped with an audio and video recording

device prior to the transaction. Surveillance observed the following:

                a.    At approximately 12:43 p.m., UC-2 entered the Monticello

Avenue Drug Spot and walked southbound towards W. Augusta Boulevard. UC-2

arrived at a vacant lot on Monticello Avenue.


10Law enforcement officials identified DYER and that DYER was the user of DYER Phone 1
as follows: first, on February 19, 2019, an undercover agent (UC-7) purchased four tin foil
packets of suspected heroin from an individual (DYER), who exited a residence on Monticello
Avenue (“DYER Residence”). Law enforcement officials searched a Chicago Police Database
for that address and found that DYER had previously been associated with DYER Residence
in the database. Officers then pulled a photograph of DYER from the database. In a
subsequent photo array, UC-7 identified DYER as the individual who sold him the four
packets of heroin earlier that day. On February 26, 2019, UC-5 purchased four tin foil
packets of heroin from DYER. During this transaction, UC-5 asked DYER for his phone
number and DYER provided UC-5 with DYER Phone 1. UC-5 then called DYER Phone 1 to
confirm that he had the correct phone number. Second, as discussed below, on April 9, 2019,
DYER used DYER Phone 1 to call TATE, to obtain a resupply of narcotics, in front of UC-2.



                                            28
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 29 of 134 PageID #:29




             b.     At approximately 12:47 p.m., DYER exited DYER Residence,

located at the Monticello Avenue Drug Spot, and walked to the backyard.

      42.    According to UC-2 and body camera video, DYER began having a

recorded conversation with UC-2, who was still in the lot of another residence on

Monticello Avenue next to DYER. DYER handed UC-2 a black plastic bag, which

contained three clear-knotted bags, which further contained numerous tinfoil packets

each containing an off-white powdery substance and UC-2 handed DYER $300 in

government funds. During the recorded conversation between UC-2 and DYER:

             a.     DYER stated: “It [the heroin] still ain’t come yet.” UC-2 asked:

“What do you got, 3 [three packs of heroin]?” DYER replied: “Three packs [of heroin]

yeah. Yeah, man, I’m finna see how long he [a coconspirator responsible for delivering

resupplies of conspiracy narcotics to the drug spot, TATE] finna take to bring this

other shit [other one pack of heroin]. Damn, I real needed it.” UC-2 asked: “How long

you think he [TATE] is going to take?” DYER responded: “I don’t know, I’m finna see

right now.” UC-2 responded: “I could wait in the area.” DYER replied: “yeah, yeah,

yeah, just don’t leave.”

      43.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER told UC-2 that the

fourth packet of heroin had not arrived yet; (b) DYER told UC-2 that he would contact

a coconspirator responsible for delivering a resupply of the DTO’s heroin to the drug

spot (TATE) to see how long it would take for his supplier to bring the fourth packet




                                         29
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 30 of 134 PageID #:30




of heroin; and (c) UC-2 and DYER confirmed that UC-2 would wait in the area until

DYER received the fourth packet of heroin.

       44.      According to UC-2 and body camera video from the interaction, at

approximately 12:49 p.m., DYER placed a call in UC-2’s presence.                During this

conversation, DYER stated: “Yup, my guy [UC-2] here, so how long you think you’ll

need . . . Oh ok, so you right there.” 11

       45.      Based on a review of DYER Phone 1’s call records, at approximately

12:49 p.m., DYER placed an outgoing call to TATE, using Target Phone 1. 12               This

call lasted approximately 26 seconds.

       46.      After the call, DYER then told UC-2: “Just wait right here.” According

to UC-2, DYER walked away from UC-2 through the gangway towards the front of

DYER Residence.

       47.      At this point, agents conducting surveillance observed and CPD pole

camera video reflected TATE walk up to the residence, enter the front yard, and walk




11 DYER’s   end of the phone conversation was recorded over UC-2’s audio and recording device.
12Law enforcement officials identified WILLIE TATE as one of two users of Target Phone 1
as follows: first, on or about February 22, 2019, SOI-1 provided information about a narcotics
trafficker whom he identified as “Junebug” (WILLIE TATE). After a February 26, 2019
purchase of 18.095 grams narcotics from STEVEN DYER, during which purchase DYER
provided his phone number (DYER Phone 1), agents went back to SOI-1 and asked SOI-1 for
TATE’s phone number, and SOI-1 provided Target Phone 1. Second, agents obtained records
from T-Mobile, which reflected that Target Phone 1 was registered to “Willie Tate.” Third,
as discussed above, during the April 9, 2019 distribution of narcotics from DYER, DYER
called Target Phone 1 in order to obtain additional narcotics to sell to the undercover agent,
and surveillance observed and pole camera video reflected TATE arrive in the area around
the time of the call. After TATE arrived in the area, he met with DYER and DYER
subsequently provided the undercover agent with additional heroin.




                                              30
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 31 of 134 PageID #:31




towards the gangway where DYER was waiting. Both TATE and DYER then walked

together out of sight of surveillance. Shortly thereafter, law enforcement observed

TATE walk away from the gangway and leave the area.

      48.    According to UC-2, and a review of UC-2’s body cam video, at

approximately 12:52 p.m., DYER returned to the backyard of his residence and

handed UC-2 the remaining pack containing an off-white powdery substance and UC-

2 gave DYER another $100 in government funds.

      49.    Based on the timestamp of the recording, reflecting that the call that

UC-2 overheard was at 12:49 p.m., a review of DYER Phone 1’s call records, which

reflected a call to Target Phone 1 that same time, corresponding surveillance and pole

camera video that showed TATE arriving in the area moments later, TATE’s brief

and secretive interaction with DYER soon after, and DYER’s distributing an

additional packet of suspected heroin moments after meeting with TATE, I believe

that the phone call that UC-2 overheard DYER making was a call to TATE, using

Target Phone 1, in order to confirm that TATE was nearby in order to supply UC-2

with the fourth packet of suspected heroin.

      50.    UC-2 provided the four packs supplied by DYER and TATE to the DEA

North Central Laboratory.       According to the laboratory, the packs weighed

approximately 18.095 grams and tested positive for the presence of heroin.




                                         31
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 32 of 134 PageID #:32




             E. UCs Purchase 4.072 Grams of Heroin from SAM HOWARD and
                KAMRON GARRAWAY while BARNES Looks Out for Police on April
                19, 2019.

       51.     On or about April 19, 2019, at approximately 8:50 a.m., law enforcement

officials established surveillance in the area of the Monticello Avenue Drug Spot in

anticipation of undercover officers attempting to purchase narcotics from members of

the Monticello DTO. UC-3 and UC-8 were equipped with audio and video recording

devices prior to the transaction.

       52.     At approximately 8:56 a.m., UC-3 and UC-8 approached SAM HOWARD

and KAMRON GARRAWAY 13 in front of a residence on Monticello Avenue and

engaged in recorded conversation with both SAM HOWARD and GARRAWAY.

During the conversation:

               a.    SAM HOWARD stated: “How many [blows of heroin]?” UC-3

responded: “Can you, can you give me a special [discounted price for heroin]?” SAM

HOWARD replied: “Huh?” UC-3 responded: “Can you give me a pack [of heroin]?”

SAM HOWARD, then speaking to GARRAWAY, stated: “You got a pack [of heroin]?”

GARRAWAY responded: “Yeah. You know what’s up. You already know.” SAM

HOWARD then stated to UC-3: “I’ll give you eleven [baggies of heroin] for hundred

[$100] right now.” UC-3 responded: “Man, you can’t do twelve [baggies of heroin]?”


13Law enforcement officials identified KAMRON GARRAWAY as follows: on April 19, 2019
UC-3 and UC-8 purchased, in total, 4.072 grams of heroin from an individual (later identified
as GARRAWAY). Subsequent to that purchase of narcotics, officers approached the
individual to identify him and completed an ISR. During that stop, the individual identified
himself as KAMRON GARRAWAY. Law enforcement officials then pulled a photograph of
KAMRON GARRAWAY from a law enforcement database and compiled a photo array for
UC-3 and UC-8. Both UCs identified GARRAWAY as the individual who distributed the
heroin on April 19, 2019.



                                             32
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 33 of 134 PageID #:33




UC-8 then stated: “Bro, we do six [baggies of heroin] for fifty [$50].” SAM HOWARD

replied: “I came out late. You know what I’m saying. I don’t know what’s going on.”

GARRAWAY stated: “I know you [UC-3] want a deal. I’m working a pack [of heroin].

I give you more than that, I’m only. It’s only twelve [baggies of heroin] in there. So,

if I give you eleven I’m only gonna make ten [$10] though. Honest to God. It’s only

twelve [baggies of heroin] in there. I make $20. If I give you twelve, I’m not.” UC-8

responded: “Come on, bro. You hook us up six [six baggies of heroin] for fifty [$50].”

UC-3 then stated to SAM HOWARD: “You hook me up next time?” SAM HOWARD

replied: “Yeah, I got you.” UC-3 responded: “Ok. That way I don’t have to come back.”

      53.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) HOWARD asked UC-3

how much heroin he needed to purchase; (b) UC-3 stated he needed a pack of heroin;

(c) SAM HOWARD then asked GARRAWAY if he had a pack to sell to UC-3; (d) SAM

HOWARD stated he will give UC-3 eleven baggies of heroin for $100; (e) UC-3 asked

SAM HOWARD if he could give them twelve baggies of heroin for $100; (f)

GARRAWAY then explained to UC-3 and UC-8 that there was only twelve baggies in

a pack and if he gave away his whole pack for $100 he would not make any money.

      54.    Later in the recorded interaction, SAM HOWARD told BARNES: “Go to

the corner, bro.” UC-3 responded: “What corner?” SAM HOWARD replied: “No, I’m

talking to him [BARNES].” At this point, UC-3 observed BARNES walking to the

northwest corner of Monticello Avenue and Augusta Blvd.




                                          33
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 34 of 134 PageID #:34




      55.      Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, SAM HOWARD instructed

BARNES to go to the corner of Monticello Avenue to look out for the police because

SAM HOWARD, GARRAWAY, and the UCs were about to engage in a drug

transaction.

      56.      GARRAWAY then stated to UC-3: “You want a pack [of heroin]? A

Pack?” UC-3 responded: “Yeah, that way . . . .” UC-3 observed GARRAWAY jump

the fence into the vacant lot of a residence on Monticello Avenue and stated: “Sam, I

might not have it [a full pack of heroin].” SAM HOWARD then stated to UC-8: “How

many [blows of heroin] you want?” UC-8 responded: “Six [6 baggies of heroin] for fifty

[$50]. Come on, bro, like last time.” UC-8 then observed GARRAWAY reach to the

ground and stated: “I ain’t got it [enough heroin], y’all.” UC-3 responded: “Fuck.

Cause we don’t want to come back.”

      57.      According to UC-3, GARRAWAY made eye contact with SAM HOWARD

and pointed at the corner where BARNES was standing as lookout. SAM HOWARD

then communicated with BARNES, but UC-3 could not determine what SAM

HOWARD said.

      58.      SAM HOWARD then stated to GARRAWAY: “Alright, man, come on,

man.” UC-3 then observed GARRAWAY walking towards UC-3, jump the fence back

to the sidewalk and ask: “Ok, you want the pack [of heroin]?” UC-3 responded: “I do.

You want two fifties [$50] of the . . . .” GARRAWAY replied: “It don’t matter.” UC-3

then observed GARRAWAY count eleven tin foil packets and give them to UC-3. UC-




                                         34
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 35 of 134 PageID #:35




3 then gave GARRAWAY $100 in government funds.                  UC-3 then observed

GARRAWAY count out three tin foil packets and give them to UC-8 at which point

UC-8 gave GARRAWAY $30 in government funds.

      59.       Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) GARRAWAY told SAM

HOWARD that he did not have enough heroin to supply both UC-3 and UC-8; (b)

SAM HOWARD communicated with BARNES to make sure there was not police in

the area so they can safely conduct the heroin transaction; and (c) GARRAWAY

served UC-3 with eleven tin foil packets of heroin and UC-8 with three tin foil packets

of heroin.

      60.       UC-3 and UC-11 provided the eleven tin foils supplied by SAM

HOWARD and GARRAWAY to the DEA North Central Laboratory. According to the

laboratory, the substances in the packets weighed approximately 4.072 grams and

tested positive for the presence of heroin.

             F. UC-2 Purchases 21.013 Grams of Heroin, Fentanyl, and Acetyl Fentanyl
                From DYER on May 3, 2019.

      61.       On or about May 3, 2019, at approximately 8:30 a.m., law enforcement

officials established surveillance in the area of Monticello Avenue in anticipation of

UC-2 attempting to purchase narcotics DYER. UC-2 was equipped with an audio and

video recording device prior to the transaction




                                          35
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 36 of 134 PageID #:36




       62.    Around that time, UC-2 placed a call to DYER, using DYER Phone 1. 14

According to UC-2, during the call, UC-2 stated to DYER that he wanted to purchase

$500 worth of heroin from DYER. DYER agreed to sell the heroin to UC-2 and

instructed UC-2 to come to his residence (DYER Residence) located on Monticello

Avenue to conduct the transaction.

       63.    At approximately 8:48 a.m., surveillance observed and CPD Pod camera

video reflected UC-2 enter Monticello Avenue and walk southbound towards DYER

Residence. Surveillance observed UC-2 enter the alley behind DYER Residence and

stop in the vacant lot on Monticello Avenue where UC-2 observed DYER standing by

an opening of the back fence.

       64.    According to UC-2, surveillance, and body camera video, as DYER

approached UC-2, DYER handed UC-2 a clear plastic bag containing five packs of

Ziploc baggies, each containing an off-white powdery substance and UC-2 gave DYER

$500 in government funds. UC-2 then engaged in a recorded conversation with

DYER. During the conversation:

              a.    UC-2 asked: “Hey, you changed the packaging [of the narcotics]?”

DYER replied: “Yeah, they [Monticello DTO members] took ‘em out the foil and put

‘em in some bags.” UC-2 responded: “Yeah, cause last time you gave me black [type

of packaging for heroin]. The black ones and I hope they’re [the new narcotics] the




14This call was not recorded due to technical issues with a law enforcement call recording
system.



                                           36
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 37 of 134 PageID #:37




same shit [same heroin as last time].” DYER replied: “yeah, the same shit [same

heroin as last time].”

             b.     UC-2 asked: “So you took them [heroin] out of foil and put ‘em

[heroin] in these bags?” DYER replied: “Yeah, but I think they’re [Monticello DTO]

going back to the foil. You know the guy [Monticello DTO member bagging the

narcotics] that be doing that shit, you know what I’m saying. I guess sometimes he

[Monticello DTO member bagging the narcotics] feeling like doing foil and sometimes

takes it easy way out and puts ‘em [in] bags.” UC-2 responded: “You like to change it

up?” DYER replied: “I just get like they [Monticello DTO] get it to me. As long as

they flood [provide lots of narcotics to distribute], you know what I’m saying.” UC-2

replied: “Alright, b, take care now.”

      65.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-2 asked DYER if the

Monticello DTO changed the packaging from tin foil to Ziploc baggies; (b) DYER

informed UC-2 that other members of the Monticello DTO, including a Monticello

DTO member bagging the narcotics, changed the heroin packaging, but it is the same

quality heroin as UC-2 had previously purchased; and (c) DYER stated that he did

not care how the heroin was packaged as long as it was provided to him in sufficient

quality to distribute on Monticello Avenue.

      66.    UC-2 provided the packets supplied by DYER to the DEA North Central

Laboratory. According to the laboratory, the packets weighed approximately 21.013




                                         37
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 38 of 134 PageID #:38




grams and tested positive for the presence of heroin, fentanyl, and acetyl fentanyl (a

fentanyl analogue).

             G. UCs Purchase 7.302 Grams of Heroin from ANTHONY DAVIS and
                FLOYD STEWART on May 3, 2019.

       67.     On or about May 3, 2019, at approximately 9:10 a.m., law enforcement

officials established surveillance in the area of Monticello Avenue in anticipation of

UC-3 and UC-10 attempting to purchase narcotics from members of the Monticello

DTO. UC-3 and UC-10 were equipped with audio and video recording devices prior

to the transaction.

       68.     At approximately 9:20 a.m., surveillance observed and CPD Pod camera

video reflected UC-3 enter Monticello Avenue and walk southbound towards W.

Augusta Boulevard. Surveillance observed UC-3 and UC-10 engage in a recorded

conversation with ANTHONY DAVIS. 15 During the encounter:

               a.     DAVIS asked: “How many [blows of heroin] you want?” UC-10

responded: “Let me get five [blows of heroin].”

               b.     UC-3 and UC-10 then followed DAVIS into the vacant lot at a

residence on Monticello Avenue. Once in the vacant lot, UC-10 gave DAVIS $20 in




15Law enforcement officials identified ANTHONY DAVIS as follows: on May 3, 2019, UC-10
purchased 2.286 grams of heroin from an individual (later identified as ANTHONY DAVIS).
Following the distribution on May 3, 2019, law enforcement officials approached that
individual and completed an ISR. During that stop, the individual identified himself as
ANTHONY DAVIS. Officers then pulled a photograph of ANTHONY DAVIS from a law
enforcement database. UC-10 reviewed the photograph and identified ANTHONY DAVIS as
the individual who facilitated the sale of heroin on May 3, 2019.



                                          38
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 39 of 134 PageID #:39




government funds and DAVIS gave UC-10 two blue Ziploc bags containing a white

powdery substance.

              c.    After the distribution to UC-10, UC-3 asked: “Hey, can I get that

pack [of heroin]?” DAVIS replied: “Stay in the lot.” UC-3 responded: “Bro. Can I get

that pack [of heroin] from last time? I want that deal like last time. I want that deal

though.” DAVIS replied: “Could you stay in the lot?”

              d.    At this point, UC-3 and UC-10 waited in the vacant lot for

approximately one to two minutes when Floyd STEWART 16 approached counting

numerous pink tint bags of suspected heroin. During the ensuing recorded encounter,

UC-3 asked: “They [Monticello DTO heroin packaging] pink now?”             STEWART

replied: “How many [blows of heroin] you want?” UC-10 responded: “Let me get three

more [blows of heroin].”

              e.    According to UC-10, STEWART pulled out three pink Ziploc

baggies containing a white powdery substance and gave the three baggies to UC-10.

UC-10 then gave STEWART $30 in government funds.

              f.    During the ensuing recorded encounter, UC-3 stated: “I want a

pack [12 bags of heroin, approximately 3-4 grams] like last time.” STEWART replied:

“Come on.” UC-3 then observed STEWART reach into his pants pocket and pull out



16Law enforcement officials identified FLOYD STEWART as follows: on May 3, 2019, UC-3
purchased 5.017 grams of heroin from an individual (later identified as FLOYD STEWART).
Following the distribution on May 3, 2019, law enforcement officials approached the
individual and completed an ISR. During that stop, the individual identified himself as
FLOYD STEWART. Officers then pulled a photograph of FLOYD STEWART from a law
enforcement database. UC-10 reviewed the photograph and identified FLOYD STEWART
as the individual who facilitated the sale of heroin on May 3, 2019.



                                          39
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 40 of 134 PageID #:40




numerous additional pink tint bags containing a white powdery substance. UC-3

stated: “You got it. You gonna give me twelve [blows of heroin]?” According to UC-3,

STEWART then gave UC-3 the pink tinted bags containing a white powdery

substance while counting additional baggies.

             g.     UC-3 then asked: “How much is that?” STEWART replied: “Three

[blows of heroin].” UC-3 responded: “Three [blows of heroin].” STEWART replied:

“Four. Five. Six. Eight. Nine. Ten. Is that a hundred [$100]?” According to UC-3,

at this time, STEWART was counting out additional blows containing a white

powdery substance, which STEWART provided to UC-3.

             h.     UC-3 responded: “No, you gave me twelve [blows of heroin] last

time?” STEWART replied: “Was that a hundred [$100]? I’m gonna give you eleven

[eleven blows of heroin].” UC-3 responded: “What?” STEWART replied: “I ain’t

paying off that, bro?” UC-3 responded: “Hold on.” UC-3 then handed STEWART $100

in government funds. STEWART then stated to UC-3: “How many [blows of heroin]

you want?” UC-3 responded: “What?” STEWART replied: “How many more [blows

of heroin] you want. Want anymore?” UC-3 responded: “No. I thought you were

gonna give me twelve [blows of heroin].” STEWART replied: “I don’t get paid off that

[turn a profit], bro.” UC-3 responded: “Ok. Alright, alright. That’s cool.”

      69.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 asked STEWART

how many blows of heroin he had provided to UC-3 and STEWART said three; (b)

STEWART then counted out additional blows of heroin (up to ten) that he provided




                                          40
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 41 of 134 PageID #:41




UC-3; (c) UC-3 asked for twelve blows of heroin for $100, which is the deal he said

STEWART had previously given him; and (d) STEWART agreed to provide eleven

blows of heroin rather than twelve, informing UC-3 that if he provided twelve blows

of heroin, he would not make a profit off the transaction.

      70.    According to body camera video, after the distribution, UC-3 yelled to

STEWART as STEWART was walking away: “Hey, are these [the blows of heroin]

good [high quality] though? Cause now they’re different [in different colored bags].”

STEWART replied: “They’re [the narcotics in the pink bag] the same as the blue

bags.” UC-3 responded: “Oh, ok.” UC-3 and UC-10 then departed the area. While

walking away, UC-3 approached DAVIS and asked: “Same shit [the narcotics in the

different-colored bags] though, right?” DAVIS replied: “Yeah, it’s the same shit [the

heroin in the blue and pink bags was the same and all came from the same supply].”

      71.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 asked STEWART if

the heroin in the pink baggies was the same quality of the heroin in the blue baggies

that he had previously purchased from STEWART and STEWART said that they

were the same; and (b) UC-3 asked DAVIS if the heroin in the pink baggies and blue

baggies was the same and DAVIS said that it was.

      72.    UC-3 and UC-10 provided the baggies containing a white powdery

substance distributed by DAVIS and STEWART to the DEA North Central

Laboratory. According to the laboratory:




                                           41
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 42 of 134 PageID #:42




              a.    the baggies containing a white powdery substance DAVIS and

STEWART distributed to UC-10 weighed approximately .751 grams and tested

positive for the presence of heroin, fentanyl, and acetyl fentanyl;

              b.    the baggies containing a white powdery substance STEWART

distributed to UC-10 weighed approximately 1.535 grams and tested positive for the

presence of heroin and fentanyl; and

              c.    the baggies containing a white powdery substance STEWART

distributed to UC-3 weighed approximately 5.017 grams and tested positive for the

presence of heroin and fentanyl.

            H. UC-2 Purchases 33.345 Grams of Heroin and Furanyl Fentanyl from
               DYER on May 30, 2019.

      73.     On or about May 30, 2019, at approximately 3:30 p.m., UC-2 placed a

recorded call to DYER, using DYER Phone 1. During the call, DYER stated: “What

up, bro.” UC-2 responded: “Hey, B, what’s up, man?” DYER replied: “Yup, I’m good.”

UC-2 responded: “I was out of town, my father, is real sick and stuff so I had to go

down to umm, Indiana. Hey, bro, I just got back, man, my boss said everybody is

hitting me up and telling me to go buy [U/I].” DYER replied: “Hell yeah.” UC-2

responded: “Ok, about how long will it take you?” DYER replied: “Shit, how long you

finna be?” UC-2 responded: “Umm, I can be there in about a half an hour.” DYER

replied: “Ok cool.” UC-2 responded: “You coming, right? [U/I].” DYER replied: “Yeah,

I got you.” UC-2 responded: “Alright, man, I need to get high, it was dry over there

where I was at.” DYER replied: “Alright yeah.” UC-2 responded: “I think everyone

else does to so we’re waiting on it. Alright, bro. I’ll see you in a half hour.”



                                           42
      Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 43 of 134 PageID #:43




         74.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-2 told DYER that he

had been out of town, but that he was told to purchase heroin; and (b) DYER and UC-

2 agreed to meet in order for DYER to distribute heroin to UC-2.

         75.    At approximately 4:10 p.m., surveillance observed and CPD Pod camera

video reflected UC-2 arrive at the Monticello Avenue Drug Spot and walk towards

DYER Residence. UC-2 was equipped with an audio and video recording device. At

approximately 4:11 p.m., UC-2 placed a call to DYER who was using DYER Phone

1. 17 During the call, UC-2 stated: “Hey, B, I’m walking up to your house. Alright, I

got to go all the way around. Alright I’ll be there in a second.” According to UC-2,

during this call, DYER instructed UC-2 to go around to the alley and meet with DYER

in the back yard of his residence.

         76.    Surveillance and CPD Pod camera video reflected UC-2 pass DYER

Residence and walk towards the alleyway behind the residence and approach the rear

fence. According to UC-2 and body camera video:

                a.     When UC-2 arrived at the back fence of DYER Residence, DYER

was waiting in the back yard. DYER approached UC-2 and handed UC-2 a plastic

bag containing six bundles each containing numerous clear Ziploc bags each

containing a tan powdery substance. UC-2 then gave DYER $600 in government

funds.      UC-2 and DYER then engaged in a recorded conversation.        During the

conversation:


17   UC-2’s portion of the call was recorded over UC-2’s body camera.



                                               43
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 44 of 134 PageID #:44




              b.    UC-2 stated: “Yeah, I know, you got six [$600 worth of heroin]?”

DYER replied: “Yeah, oh shit, got a little hole in it, [U/I].” UC-2 responded: “Alright

man, how you been?” DYER replied: “Glad you’re back, man. Shit, I’ve been good,

man, I’m glad my guy back, our real guy.” UC-2 responded: “So, is this the same guy

[quality heroin] as the tin foil.” DYER replied: “Yeah, [U/I].” UC-2 responded: “But

this is the same guy [quality heroin] as the tin foil?” DYER replied: “Yeah, same shit

[quality heroin], [U/I] yeah, man, we [the Monticello DTO] buying right.” UC-2

responded: “Alright, alright.” DYER replied: “Glad you’re back.” UC-2 responded:

“Yeah, me too, take care now.”

      77.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-2 confirmed that

DYER sold UC-2 $600 worth of heroin; and (b) UC-2 asked if the heroin DYER had

distributed to UC-2 was the same heroin as the heroin that was packaged in tin foil,

and DYER confirmed that it was the same heroin.

      78.     UC-2 provided the bundles and Ziploc bags distributed by DYER to the

DEA North Central Laboratory.        According to the laboratory, the jabs weighed

approximately 33.345 grams and tested positive for the presence of heroin and

furanyl fentanyl.

            I. UCs Purchases 5.29 Grams of Heroin from FRANKLIN, JEREMY
               HAMPTON, and JOHNNIE DANIELS on June 13, 2019.

      79.     On or about June 13, 2019, at approximately 2:17 p.m., surveillance

observed and CPD Pod camera video reflected UC-3 and UC-10 walking southbound

to the Monticello Avenue Drug Spot. UC-3 and UC-10 were equipped with audio and



                                          44
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 45 of 134 PageID #:45




video recording devices. As they were walking, FRANKLIN 18 approached and had a

recorded conversation with the UCs. During the conversation:

              a.    FRANKLIN asked: “How many [blows of heroin] do you want?”

UC-10 responded: “Let me get five [blows of heroin].”

              b.    According to UC-10, FRANKLIN walked across the street and

jumped the fence into the yard of a residence on Monticello Avenue.         At that time,

UC-3 and UC-10 had a recorded conversation with JEREMY HAMPTON 19 and

JOHNNIE DANIELS. 20 HAMPTON stated: “If you got money [to buy narcotics] go



18Law enforcement officials identified FRANKLIN as follows: on or about May 17, 2019, an
undercover officer purchased a small quantity of heroin from an individual (FRANKLIN) on
Monticello Avenue. Law enforcement officials were familiar with FRANKLIN based on
multiple prior conversations agents and officers had with FRANKLIN. During the first
conversation agents and officers had with FRANKLIN, FRANKLIN identified himself as
KELVIN FRANKLIN. Following these interactions, agents and officers reviewed an arrest
photo of “Kelvin Franklin” maintained by the Chicago Police Department and, based on that
review, determined that (a) the individual who sold heroin to the undercover officer on May
17, 2019 and (b) the individual with whom they directly spoke, matched FRANKLIN’s
appearance and was FRANKLIN. In addition, during the course of the investigation, law
enforcement officials took photographs of the individual selling heroin to UC-1, UC-3, UC-8
and UC-10 on May 17, May 22, May 31, June 13, June 14, and June 18, 2019. Law
enforcement officials compared the surveillance photographs and video recordings to the
photographs from a CPD CLEAR database and determined that the individual who had sold
heroin to the UCs on each of those occasions was FRANKLIN.
19Law enforcement officials identified JEREMY HAMPTON as follows: on or about June 13,
2019, UC-10 purchased approximately 2.776 grams of heroin and fentanyl from an individual
(HAMPTON) on Monticello Avenue. After the sale, law enforcement officers stopped the
individual who sold narcotics to UC-10 and the individual identified himself as JEREMY
HAMPTON. Law enforcement officers then pulled a photograph of HAMPTON from a
Chicago Police Department database. Later that day, UC-10 reviewed the photograph of
HAMPTON and identified HAMPTON as the individual who had sold him heroin.
20Law enforcement officials identified JOHNNIE DANIELS as follows: on or about May 10,
2019, UC-10 purchased approximately 1.266 grams of heroin from an individual (DANIELS)
on Monticello Avenue. After the purchase, law enforcement officers stopped the individual
who sold narcotics to UC-10 and the individual identified himself as JOHNNIE DANIELS.
Law enforcement officers then pulled a photograph of DANIELS from a Chicago Police




                                            45
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 46 of 134 PageID #:46




into the lot. Whoever don’t got the money, keep walking.” UC-3 responded: “Ok.”

DANIELS asked: “You keep walking then?” UC-3 responded: “No. I want to get some

shit [narcotics] too.” DANIELS asked: “How many [blows of heroin] you want?” UC-

3 responded: “The six [blows of narcotics] for 50 [$50].”

               c.   DANIELS then asked HAMPTON: “You do the six [blows of

narcotics] for fifty [$50]?” UC-3 responded, “Yeah. I always get the six [blows of

narcotics] for fifty [$50]. Tell him or SAM [HOWARD]. You know what I’m saying.”

DANIELS replied: “I understand that. It’s not our call. It’s whoever got it [the

narcotics].”

               d.   UC-3 asked: “Oh. Who’s working it [the narcotics]? Ok. Ok. Ok.

SAM [HOWARD] ain’t around?” DANIEL replied: “Naw.” UC-3 responded: “Fuck.

You want me to wait in here [a vacant lot on Monticello Avenue]?” DANIELS replied:

“Yeah. Go in there.”

      80.      Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) HAMPTON told the UCs

to keep walking and leave the area if they did not have money to buy narcotics; (b)

UC-3 told HAMPTON and DANIELS that they (the UCs) wanted to purchase

narcotics; (c) DANIELS asked UC-3 how many blows the UCs wanted and UC-3 said

six blows of heroin for $50; (d) DANIELS asked HAMPTON if he sold six blows of

narcotics for $50; (e) UC-3 said that he always gets six blows of heroin for $50 and




Department database. Later that day, UC-10 reviewed the photograph of DANIELS and
identified DANEILS as the individual who had sold him heroin.



                                          46
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 47 of 134 PageID #:47




told DANIELS and HAMPTON to ask SAM HOWARD; (f) DANIELS said that he

understood UC-3 got six blows of heroin for $50, but that he did not get to decide on

prices and quantities and that decision was made by whomever controlled the

narcotics at a given time; and (g) DANIELS said that SAM HOWARD was not in the

area and told the UCs to wait in a nearby vacant lot in order to purchase heroin.

      81.     According to the UCs and body camera video:

              a.    Moments later, FRANKLIN walked towards the front of the

vacant lot and had the following recorded exchange with UC-10. FRANKLIN asked

UC-10: “What’s up?     Who wants to buy [narcotics]?”     UC-10 responded: “I do.”

FRANKLIN replied: “Aight. Let me give you five [blows of narcotics].” FRANKLIN

then gave UC-10 five clear plastic bags containing a white powdery substance and

UC-10 gave FRANKLIN $50 in government funds.

              b.    FRANKLIN then said: “He [referring to HAMPTON] gonna bring

you six [blows of heroin] for fifty [$50].” UC-3 responded: “Ok.” Moments later,

FRANKLIN yelled to UC-3: “Hey, pop.” UC-3 responded: “Yeah?” FRANKLIN said:

“He [HAMPTON] said he can’t do that shit, six [blows] for fifty [$50] man.” UC-3

asked: “Why not? You can’t ask SAM [HOWARD]? SAM knows me. He [SAM

HOWARD] always gives me that deal.” FRANKLIN replied: “He [HAMPTON] said

he can’t do it.” UC-3 responded: “You know I get a pack [eleven blows of heroin]?”

FRANKLIN replied: “He [HAMPTON] said he can’t do it, bro.” UC-3 responded:

“Fuck.”     UC-10 stated: “Just give whatever [quantity of heroin], man.”      UC-3




                                         47
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 48 of 134 PageID #:48




responded: “All right. That’s fine. I come back tomorrow. Give me the five [blows of

heroin].”

              c.     HAMPTON then gave UC-3 five clear plastic bags containing a

white powdery substance and UC-3 gave HAMPTON $50 in government funds. UC-

3 stated to HAMPTON: “It’s [the money] real, man.” HAMPTON replied: “Counting

the money.” FRANKLIN told the UCs: “My name Niko.”

      82.     Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) FRANKLIN asked the UCs if

they wanted to buy heroin; (b) UC-10 said that he did and FRANKLIN gave him five

blows of heroin for $50; (c) FRANKLIN told UC-3 that HAMPTON was going to bring

him six blows of heroin for $50, but then said that HAMPTON could not sell UC-3 six

blows for $50; (c) UC-3 said that SAM HOWARD gave him six blows for $50 and asked

for eleven blows; (d) FRANKLIN said that HAMPTON could not sell that quantity;

and (e) UC-3 agreed to buy five blows for $50 and come back the next day to purchase

additional heroin.

      83.     UC-3 and UC-10 provided the bags supplied by FRANKLIN, HAMPTON

and DANIELS to the DEA North Central Laboratory. According to the laboratory,

the bags weighed approximately 5.29 grams and tested positive for the presence of

heroin and fentanyl.

            J. UC-2 Purchases 31.249 Grams of Heroin from DYER on June 14, 2019.

      84.     On or about June 14, 2019, at approximately 7:14 a.m., UC-2 placed a

recorded call to DYER, using DYER Phone 1. During the call, UC-2 asked: “I wake




                                        48
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 49 of 134 PageID #:49




you up?” DYER replied: “No, I’m already up, I’m back here hitting one of my peoples

[supplying a customer with narcotics].” UC-2 responded: “Here’s the deal, man, I got

$480, think I can get five [five packs of heroin] for that?” DYER replied: “Just come

out already, I’mma work it out for you.”   UC-2 responded: “Alright, alright, alright,

I’m going to be there [DYER Residence] in about 15 minutes.”

         85.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, UC-2 asked DYER if he could

purchase five packs of heroin for $480 and DYER told UC-2 to meet him at DYER

Residence.

         86.   A short time after approximately 7:20 a.m., surveillance observed and

CPD Pod camera video reflected UC-2 arrive on Monticello Avenue and enter the east

alley behind DYER Residence. UC-2 was equipped with an audio and video recording

device prior to the transaction. According to UC-2 and body camera video:

               a.    At approximately 7:41 a.m., UC-2 arrived at the back fence of

DYER Residence, at which time DYER exited his residence and approached UC-2.

DYER handed UC-2 five packs or “jabs” containing 54 clear Ziploc baggies, each

containing a white powdery substance, and UC-2 gave DYER $480 in government

funds.

               b.    UC-2 stated: “You got $480 [worth of heroin], man?”       DYER

replied: “So look them four [packs of heroin] eleven [blows of heroin] right there and

this a ten [blows of heroin]. Four eleven and a ten.” UC-2 responded: “Alright, I got

it. Ah, man, I think I got more customers, man, so.” DYER replied: “[U/I] Yeah, hit




                                           49
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 50 of 134 PageID #:50




me up, bro, I’ll keep trying to make sure I hit my guy [TATE, who transports

resupplies of DTO narcotics to the drug spot] to bring some extra. See what I’m

saying, if I would’ve needed some extra ones [blows or packs of heroin].”      UC-2

responded: “Ok did you, alright.” DYER replied: “I, you got to do is hit me, bro. You

know what I’m saying.”

             c.    UC-2 asked: “Is this your only spot, man, cause sometimes I’m

like further like west.” DYER replied: “Sometimes when you need like that, I’ll try

and meet you, bro. I got a car.” UC-2 responded: “Alright.” DYER responded: “I’ll

try and meet you half way.” UC-2 responded: “Alright, you drive, bro. Alright cool.”

DYER replied: “Yup.”

      87.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-2 asked DYER if

DYER had $480 worth of heroin to sell UC-2; (b) DYER stated that he had four packs

with eleven blows of heroin and one pack with ten blows of heroin; (c) UC-2 told DYER

he has more customers and will want additional heroin; (d) DYER told UC-2 that he

would call the individual who transports DTO narcotics to the drug spot (TATE) to

provide additional heroin; and (e) DYER and UC-2 discussed meeting at different

locations for DYER to supply UC-2 with heroin.

      88.    UC-2 provided the five packs or jabs containing 54 clear Ziploc baggies

distributed by DYER to the DEA North Central Laboratory.           According to the

laboratory, the bundles weighed approximately 31.249 grams and tested positive for

the presence of heroin and fentanyl.




                                         50
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 51 of 134 PageID #:51




             K. UCs Purchase 25.575 Grams of Heroin and Fentanyl from SAM
                HOWARD and FRANKLIN on June 18, 2019.

       89.     On or about June 18, 2019, at approximately 4:05 p.m., UC-3 placed a

recorded call to FRANKLIN, using Target Phone 2. 21 During the call, FRANKLIN

stated: “Who’s this? Oh, what’s up Vinny [fictitious name previously given by UC-

3]?” UC-3 responded: “What’s up, man? Hey, you on the block [Monticello Avenue]?”

FRANKLIN later asked: “Yeah. What you need?” UC-3 responded: “Aight. I’ll be

over there . . . give me about 15-20 minutes. Aight?” FRANKLIN replied: “Aight.”

       90.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, FRANKLIN asked UC-3 what

kind and quantity of narcotics he wanted to purchase and UC-3 agreed to meet with

FRANKLIN on Monticello Avenue to purchase narcotics.

       91.     At approximately 4:06 p.m., UC-10 placed a recorded call to FRANKLIN,

using Target Phone 2. During the call, UC-10 said: “Hey, Niko. It’s Sasha [fictitious



21Law enforcement officials identified FRANKLIN as the user of Target Phone 2 as follows:
during the undercover purchase of suspected narcotics on June 13, 2019, discussed above,
FRANKLIN gave UC-3 his phone number (Target Phone 2). UC-3 and UC-10 later called
Target Phone 2 and, based on their in-person interactions with FRANKLIN, determined that
FRANKLIN was the user of Target Phone 2. In addition, during intercepted calls over Target
Phone 1, SAM HOWARD referred to the user of Target Phone 2 as “Kevo.” Based on
encounters with FRANKLIN and other members of the Monticello DTO, agents understand
that FRANKLIN, whose first name is “Kelvin,” goes by the nickname “Kevo.”
On or about August 12, 2019, the Honorable Rebecca Pallmeyer, Chief Judge for the Northern
District of Illinois, entered an order authorizing the initial interception of wire
communications to and from Target Phone 2. Interception began on August 14, 2019 and
terminated on September 12, 2019. On or about September 18, 2019, the Honorable Gary
Feinerman, Acting Chief Judge for the Northern District of Illinois, entered an order
authorizing the renewed interception of wire communications and the initial interception of
electronic communications to and from Target Phone 2. Interception began on September
19, 2019 and terminated on October 18, 2019.



                                            51
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 52 of 134 PageID #:52




name for UC-10]. I’m with Vinny [UC-3].” FRANKLIN replied: “Yeah.” UC-10 said:

“I’m gonna, gonna . . . you got, you gotta more than a hundred [$100 worth of

narcotics]. Can you give me a deal?” FRANKLIN replied: “Alright, come on. We

[members of the Monticello DTO] over here.”

      92.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, UC-10 asked FRANKLIN for

a deal on $100 worth of narcotics and FRANKLIN told UC-10 to come to the

Monticello Avenue Drug Spot where he and other members of the Monticello DTO

were selling narcotics.

      93.    Shortly after approximately 4:32 p.m., surveillance observed and CPD

Pod camera video reflected UC-3 and UC-10 enter the Monticello Avenue Drug Spot

and meet with FRANKLIN and SAM HOWARD. UC-3 and UC-10 were equipped

with audio and video recording devices prior to the transaction. During their recorded

encounter:

             a.     SAM HOWARD asked: “How much [heroin] you need?” UC-3

responded: “How you doing? I was asking for you last time.” SAM HOWARD replied:

“Tell me how much [heroin] you want.” UC-3 said: “He’s [UC-10] trying to get a

hundred [$100 worth of heroin]. I was trying to see if I could get some [heroin]. Is

there any way I can get your number so I can call you?” SAM HOWARD replied:

“How much [heroin] you need? I make sure [to get you] how much [heroin] you need.”

UC-3 responded: “No, because I don’t want to deal . . . Every time I come here and




                                         52
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 53 of 134 PageID #:53




you’re not here.” SAM HOWARD replied: “Alright. We [the Monticello DTO] gotcha.

Go right over there [SAM HOWARD pointed to a vacant lot].”

               b.      FRANKLIN was in the vacant lot holding numerous bags of

suspected narcotics. FRANKLIN then gave UC-10 eleven baggies containing a white

powdery substance and UC-10 gave FRANKLIN $100 in government funds.

               c.      UC-3 asked UC-10: “How much you get [how much narcotics did

you purchase]?” UC-10 responded: “Hundred [$100 worth of heroin].” UC-3 then

asked FRANKLIN: “Did you [FRANKLIN] throw him a deal [eleven blows for $100]?”

FRANKLIN replied: “Yeah. I got him eleven [eleven baggies for $100]. You want the

same thing?” UC-3 responded: “I usually got two [$200 worth of heroin]. Cause that’s

what I told Sam [SAM HOWARD].” FRANKLIN replied: “You want two [$200 worth

of heroin]?”        UC-3 responded: “Yeah. You got two [$200 worth of heroin]?”

FRANKLIN replied: “Aight, I give you two to two [twenty-two blows of heroin for

$200]. You want two hundred [$200 worth of heroin].”

               d.      UC-3 responded, “Can you throw another one [another blows of

heroin]?” FRANKLIN replied: “I just did.” FRANKLIN said: “He [SAM HOWARD]

usually make me give out ten [ten baggies of heroin for $100].” UC-3 responded: “I

know. That’s why I want a deal [an additional blows of heroin].” FRANKLIN said: “I

giving out twenty two [22 blows for $200].”

      94.      Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 asked FRANKLIN

if he had given UC-10 eleven blows of heroin for $100 and FRANKLIN confirmed that




                                          53
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 54 of 134 PageID #:54




he had and asked UC-3 if he wanted the same deal; (b) UC-3 said that he usually

purchased $200 worth of heroin from SAM HOWARD and FRANKLIN offered to sell

UC-3 $200 worth of heroin; (c) UC-3 asked FRANKLIN for an extra blows of heroin

for each pack and FRANKLIN said he would give UC-3 twenty-two blows for $200;

and (d) FRANKLIN said that SAM HOWARD usually directed FRANKLIN to only

give our ten blows of heroin for $100.

      95.    According to UC-3 and the body camera video, UC-3 then gave

FRANKLIN $200 in government funds. UC-3 and FRANKLIN had the following

recorded exchange:

             a.      UC-3 stated: “You give me twenty two on that [22 blows of heroin],

right?” FRANKLIN replied: “Yeah. Hey, next time, bro, you call my phone [Target

Phone 2]!” FRANKLIN said: “Look. You don’t have to talk to Sam [SAM HOWARD]

no more.” UC-3 responded: “Right.” FRANKLIN said: “That’s why I gave you my

number [Target Phone 2].”

             b.      UC-3 stated: “But I thought Sam [SAM HOWARD] was your

Boss!” FRANKLIN replied: “I ain’t got no boss.” UC-3 said: “Because every time he

[SAM HOWARD] [tells] you guys what to do. Alright?” FRANKLIN replied: “He

[Sam] could of told me to give you twelve [12 blows for $100]. That’s what I gonna do

right now.” UC-3 responded: “Alright . . . Alright. I’ll call you next time.”

             c.      FRANKLIN bent down and went through a black plastic bag and

counted numerous clear Ziploc bags containing a white powdery substance.

FRANKLIN then put the remaining bags in the black plastic bag and concealed the




                                          54
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 55 of 134 PageID #:55




bag in the front right tire of a vehicle parked on the street. FRANKLIN then

approached UC-3 and counted out 22 bags and gave them to UC-3.

      96.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 confirmed with

FRANKLIN that he was getting twenty-two blows of heroin for the $200 he had

provided and FRANKLIN agreed; (b) FRANKLIN encouraged UC-3 to call him

directly, using Target Phone 2, to facilitate future narcotics transactions; (c) UC-3

said that he had not done so previously because he understood that he needed to go

through SAM HOWARD first, whom he understood to be FRANKLIN’s boss; and (d)

FRANKLIN denied that SAM HOWARD was his boss, but said that he would have

given UC-3 the deal that SAM HOWARD offered FRANKLIN and would do so here.

      97.     UC-3 and UC-10 provided the bags distributed by FRANKLIN and SAM

HOWARD to the DEA North Central Laboratory. According to the laboratory, the

bags provided by the UCs weighed approximately 25.575 grams and tested positive

for the presence of heroin and fentanyl.

            L. UC-2 Purchases 31.926 Grams of Heroin and Fentanyl from DYER on
               June 28, 2019.

      98.     On or about June 28, 2019, at approximately 8:34 a.m., UC-2 placed a

recorded call to DYER, using DYER Phone 1. During the call, UC-2 asked: “Hey man,

you up on the block [Monticello Avenue Drug Spot]?” DYER replied: “Yeah, yeah,

yeah I’m at the crib [DYER Residence, located in the area of the Monticello Avenue

Drug Spot].” UC-2 responded: “Think you can hook me up with 500 [$500 worth of

heroin]?” DYER replied: “Huh?” UC-2 responded: “500 blow [heroin].” DYER replied:



                                           55
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 56 of 134 PageID #:56




“Yeah, yeah, yeah.” UC-2 responded: “Alright, man, I didn’t think it would be a

problem, cause, it’s just 5 [$500 worth of heroin]. I’ll be there in about five to seven

minutes man.” DYER replied: “Alright, I’m waiting on you.”

      99.    At approximately 8:43 a.m., surveillance and CPD Pod camera video

observed UC-2 arrive on the Monticello Avenue Drug Spot and walk towards DYER

Residence. UC-2 passed DYER Residence and walked towards the alleyway behind

DYER Residence and UC-2 approached the rear fence of DYER Residence. UC-2 was

equipped with an audio and video recording device. According to UC-2 and body

camera video:

             a.     As UC-2 approached the rear fence, DYER was already waiting

in the back yard. DYER handed UC-2 a black plastic bag containing five packs with

numerous tin foil packets inside. UC-2 then gave DYER $500 in government funds.

             b.     DYER stated: “They [the heroin] back in the foils [tin foil

packaging] too.” UC-2 responded: “They back in the foils [tin foil packaging]?” DYER

replied: “Yup, aluminum foil.” UC-2 responded: “Yeah I don’t know about the foil,

but the foil for some reason is better, man?” DYER replied: “Yeah, my guy [Moticello

DTO associate who packages and resupplies block with DTO heroin] one minute have

foil, the other have bags, [U/I].” UC-2 responded: “As long as it’s [the heroin] the

same thing. Yeah, that’s what I’m saying.” DYER replied: “As long as he [DYER’s

heroin supplier from the Monticello DTO] keeping it coming too.” UC-2 responded:

“Right, right, yeah, man.”




                                          56
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 57 of 134 PageID #:57




             c.     DYER stated: “When you get the bags, mother fuckers like [U/I].

As long as he don’t switch it up, see what he did last time, the guy, our real guy

[Monticello DTO’s source of narcotics supply] got busted, so they [SAM HOWARD

and FRANKLIN, who have connection with DTO’s source of supply] went and fucked

with another dude [a different heroin supplier]. You know when I had the blue bags.

That was not our [the Monticello DTO’s] shit, that was the shit they went to get from

another motherfucker [a different heroin supplier], see our guy [narcotics supplier]

got bumped [arrested], but our guy been back.” UC-2 responded: “He [narcotics

supplier] got bumped, man?” DYER replied: “Yeah, our guy [narcotics supplier] got

bumped, but he cool, so the feds grabbed his ass.” UC-2 responded: “Oh really? Is

he, is he out already?” DYER replied: “Yeah he out, he cool.” UC-2 responded: “So

then he was [U/I] to bring you?” DYER replied: “So we [Monticello DTO] always

gonna have foils or bags.” UC-2 responded: “Ok.” DYER replied: “[U/I].” UC-2

responded: “Alright, B.” DYER replied: “Hit me up, bro, [U/I].”

      100.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER told UC-2 that the

heroin he had distributed to UC-2 was back in the tin foil packaging; (b) DYER said

that his heroin supplier occasionally had tin foil and occasionally had bags containing

the heroin; (c) UC-2 said that he had no preference as long as it was of the same

quality and DYER agreed that he had no preference as long as the heroin kept coming

from his supplier; (d) DYER referenced a prior heroin supplier who had been arrested

and the Monticello DTO using a different heroin supplier while their prior heroin




                                          57
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 58 of 134 PageID #:58




supplier was in federal custody; and (e) DYER told UC-2 that the Monticello DTO

would always have heroin available to purchase.

      101.    UC-2 provided the five packs each with the tin foil packets containing a

white powdery substance supplied by DYER to the DEA North Central Laboratory.

According to the laboratory, the contents of the tin foil packets weighed

approximately 31.926 grams and tested positive for the presence of heroin and

fentanyl.

            M. UCs Purchases 40.338 Grams of Heroin from FRANKLIN on July 18,
               2019.

      102.    On or about July 18, 2019, at approximately 2:00 p.m., UC-3 placed a

recorded call to FRANKLIN. During the phone call:

              a.    FRANKLIN stated: “What’s up, Vinny [name provided by UC-3]?”

UC-3 responded: “What’s up, Niko [FRANKLIN].          Hey, you gonna be, uh. You

around?” FRANKLIN replied: “I’m always around.” UC-3 responded: “Aight. You,

you on the block [Monticello Avenue Drug Spot]? You want me to meet you there or

what?” FRANKLIN replied: “I’m on the block [Monticello Avenue] already, man. Just

meet me on the block [Monticello Avenue].”

              b.    UC-3 responded: “Ok. Hey. Alright, cool. Hey, I’m gonna bring

Sasha [UC-10] with me. Cool.” FRANKLIN replied: “Yeah. What you all need [how

much narcotics]?” UC-3 responded: “Uh. Same shit, man. Fucking soft [heroin].”

FRANKLIN replied: “Ok. Twenty three [23 blows] and eleven [eleven blows].” UC-3

responded: “Aight, cool.” FRANKLIN responded: “Bet.”




                                          58
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 59 of 134 PageID #:59




      103.   At approximately 2:35 p.m., surveillance observed and CPD Pod camera

video reflected UC-3 and UC-10 arrive at the Monticello Avenue Drug Spot. Body

camera video from UC-3 and UC-10 reflected FRANKLIN standing in the front yard

of a residence on Monticello Avenue. UC-3 and UC-10 were equipped with audio and

video recording devices prior to the transaction.    During the ensuing recorded

interaction, and according to UC-3 and UC-10:

             a.     FRANKLIN stated: “Hey, Vinny [UC-3].”        UC-3 and UC-10

walked towards FRANKLIN and FRANKLIN motioned for UC-3 and UC-10 to go to

the back alley of the residence.

             b.     Once in the back alley, FRANKLIN closed the back door of the

residence and walked down from the porch towards UC-3 and UC-10. FRANKLIN

counted numerous clear Ziploc bags and stated: “Eleven [11 blows of heroin].” UC-3

said to UC-10: “That’s [the 11 blows] for you.” FRANKLIN then gave UC-10 eleven

clear zip lock baggies containing a white powdery substance and UC-10 gave

FRANKLIN $100 in government funds.

             c.     UC-3 then gave FRANKLIN $200 in government funds. UC-10

then asked UC-3: “Ok. You getting more or no?” UC-3 responded: “Yeah . . . [U/I] . .

. what’s that?” FRANKLIN then gave UC-3 eleven clear plastic bags containing a

white powdery substance. FRANKLIN stated: “Eleven [blows of heroin].” UC-3

responded: “Eleven [blows of heroin].”

             d.     FRANKLIN then gave UC-3 another twelve clear Ziploc baggies

containing a white powdery substance.         UC-3 asked: “How much is that?”




                                         59
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 60 of 134 PageID #:60




FRANKLIN replied: “Twenty three [blows of heroin] altogether.” UC-3 responded:

“Ok. Can you give me more [heroin]? Another hundred [$100 worth]?” FRANKLIN

replied: “Yeah.”    UC-3 replied: “Hundred dollars’ worth.”   FRANKLIN replied:

“Hundred dollars’ worth?” UC-3 responded: “Yeah. I got to get it for my guy.”

              e.    UC-3 gave FRANKLIN an addition $100 in government funds

and FRANKLIN gave UC-3 eleven more clear plastic Ziploc baggies containing a

white powdery substance.     UC-3 responded: “How much is that?”       FRANKLIN

replied: “Eleven bags [of heroin].” UC-3 replied: “Give me one extra one [baggie of

heroin].”    FRANKLIN replied: “I told you eleven [baggies of heroin].”         UC-3

responded: “Come on. Throw me one bone, [one additional baggie of heroin] man. I

want to make some off that one. Come on.” FRANKLIN replied: “Here, Vinny [UC-

3].” FRANKLIN then gave UC-3 one more clear plastic Ziploc baggie (bringing the

total to twelve) containing a white powdery substance.

      104.    Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 gave FRANKLIN

$200 in government funds; (b) FRANKLIN gave UC-3 twenty-three bags containing

a white powdery substance; (c) UC-3 asked FRANKLIN for another $100 worth of

heroin; (d) FRANKLIN agreed and gave UC-3 eleven more baggies of heroin for $100;

(e) UC-3 asked FRANKLIN for an additional free baggie of heroin so he could make

a small profit when re-selling the drugs; and (f) FRANKLIN gave UC-3 one additional

baggie of heroin.




                                        60
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 61 of 134 PageID #:61




       105.   In total, FRANKLIN gave UC-3 and UC-10 thirty-five baggies

containing a white powdery substance. UC-3 and UC-10 provided the thirty-five

baggies supplied by FRANKLIN to the DEA North Central Laboratory. According to

the laboratory, the substance inside the packets provided by UC-3 and UC-10

weighed approximately 40.338 grams and tested positive for the presence of heroin.

           N. UCs Purchase 6.294 Grams of Heroin from SAM HOWARD, ROBERT
              STUCKEY and SAVAN WARD on October 1, 2019.

       106.   On or about October 1, 2019, at approximately 7:40 a.m., surveillance

observed and CPD Pod camera video reflected UC-3 and UC-11 meeting with SAVAN

WARD 22 and SAM HOWARD at the Monticello Avenue Drug Spot. UC-3 and UC-11

were equipped with audio and video recording devices.            During the recorded

conversation:

              a.    UC-3 stated: “Hey what’s up, you guys got it [narcotics]? You guys

up?” WARD replied: “Yeah.” UC-3 responded: “Can I get like last time?” WARD

replied: “What you trying to do?” UC-3 responded: “Huh. This mother . . . .” SAM

HOWARD replied: “It’s all good. What [quantity of narcotics] you need?” UC-3

responded: “I know. I’m just saying, I’m talking. He’s [WARD] talking to me. I don’t

know.” WARD replied: “What [quantity of narcotics] you need?”




22 Law enforcement officials identified SAVAN WARD and ROBERT STUCKEY as follows:
on October 1, 2019, UC-3 and UC-11 purchased 6.294 grams of heroin from SAM HOWARD
and two other individuals (WARD and STUCKEY). Following the distribution on October 1,
2019, law enforcement officials searched a CPD database and obtained booking photographs
of SAVAN WARD and ROBERT STUCKEY and conducted photo arrays. UC-3 reviewed the
photographs and identified SAVAN WARD and ROBERT STUCKEY as the individuals with
SAM HOWARD who sold him and UC-11 the heroin.



                                          61
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 62 of 134 PageID #:62




             b.   UC-3 responded: “How you been? This my girl [referencing UC-

11].” SAM HOWARD replied: “Hey.” WARD replied: “Hello.” UC-3 responded: “Can

you do the deal [discounted price for heroin]?” SAM HOWARD replied: “Tell me. I .

. . .” UC-3 responded: “A pack [of heroin].” SAM HOWARD replied: “Alright. Hold

on. Stay right there.” UC-3 stated: “You [UC-11] want some too?” UC-11 stated:

“Yeah.” UC-3 stated to SAM HOWARD: “Hey, hey.” SAM HOWARD replied: “Huh?”

UC-3 responded: “Her too, she getting some for her sister. How many [blows of

heroin] you [UC-11] want?” UC-11 responded: “Can you give me six [6 blows of

heroin] for fifty [$50].” UC-3 responded: “Can you give . . . yeah can you?” SAM

HOWARD replied: “Yeah. Go to the back [of the residence].” UC-3 responded: “Ok.”

      107.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 asked if WARD,

have any heroin for sale; (b) WARD asked UC-3 what quantity of narcotics he wanted

to purchase; (c) UC-3 asked for a deal and then asked SAM HOWARD for a pack of

heroin; (d) SAM HOWARD directed UC-3 to wait for the heroin in a vacant lot of

Monticello Avenue; (e) UC-3 then told SAM HOWARD that UC-11 wanted to

purchase heroin and UC-11 asked for six baggies of heroin for $50; and (f) SAM

HOWARD told the UCs to go to the back of the residence on Monticello Avenue.

      108.   At this point, UC-3 and surveillance observed, and CPD Pod camera

video reflected, SAM HOWARD walk to a different residence on Monticello Avenue

and engage in conversation with STUCKEY who was at the front door of the

residence. Shortly thereafter, while the UCs were in the vacant lot on Monticello




                                       62
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 63 of 134 PageID #:63




Avenue, UC-3 observed SAM HOWARD and STUCKEY walk towards the UCs.

During this portion of the recorded conversation:

             a.    UC-3 stated: “How much [narcotics] you gonna give me though?”

SAM HOWARD replied: “You all got to come back cause it’s [the narcotics] the last

one [pack of heroin]. You all come back I gotcha you all. Cause you really . . . this

[the last pack of heroin] is for somebody. Somebody want the whole ten [ten baggies

of heroin]. The whole.”

             b.    UC-3 responded: “Ok. Can you at least give me some [blows of

heroin]?” SAM HOWARD replied: “Yeah. You all got to split them [the blows of

heroin] though. I’m gonna give her . . . .” UC-11 responded: “Oh. That’s fine. I’ll

split with you some.”

      109.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) SAM HOWARD told the

UCs that they have to come back later because the Monticello DTO street-level

traffickers only had one pack of heroin left and the pack was earmarked for another

customer; (b) UC-3 asked if SAM HOWARD could give the UCs some blows of heroin;

and (c) SAM HOWARD told UC-3 that he is going to give UC-11 some heroin and UC-

11 will have to share it with UC-3.

      110.   UC-3 then observed SAM HOWARD counting out seven clear zip lock

baggies each containing a white powdery substance. During this portion of the

recorded conversation:




                                         63
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 64 of 134 PageID #:64




             a.     SAM HOWARD stated: “Four. Five. Six. Seven. I’m, I’m gonna

do you a deal [provide additional blows of heroin] later. I can’t. This [pack of heroin]

for some. This already counted.” SAM HOWARD then gave UC-3 seven clear plastic

bags containing a white powdery substance.

             b.     SAM HOWARD stated: “That’s seven [blows of heroin]. It’s seven

[blows of heroin].” UC-3 responded: “Yeah, you got your own [customer]. Another

customer.” SAM HOWARD replied: “Yeah. Yeah. So.” UC-3 responded: “I got you.”

HOWARD replied: “But, but I’m gonna give it [heroin] to you all bunch of. I’m gonna

come wait. That’s the other thing [another supply of heroin] we [the Monticello DTO]

got left. How many [blows of heroin] you want?”

             c.     UC-3 stated: “Oh. You got them different [a new supply of heroin

in different packaging] now?”       SAM HOWARD replied: “Yeah, man.”              UC-3

responded: “Are these . . . good [high quality]?” SAM HOWARD replied: “It’s the

bomb. It’s a . . . listen.” UC-3 responded: “It’s better [quality] than the tin foils

[normal heroin]?” SAM HOWARD replied: “Yeah. I swear to God.” UC-3 responded:

“Ok.”

             d.     UC-11 stated: “You take six [blows of heroin] for fifty [$50].” UC-

3 responded: “Cause last time.” SAM HOWARD replied: “Can’t. That’s all we got left

right now. I trying to split for both . . . You know what I’m saying.” UC-3 responded:

“How much [quantity of heroin] you gonna give us for?” HOWARD replied: “It’s only.

This ain’t nothing.” UC-3 responded: “No. How much is it? Twelve [blows of heroin].”

SAM HOWARD replied: “It’s fourteen [blows of heroin].” UC-3 responded: “How




                                          64
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 65 of 134 PageID #:65




much you gonna give it for?” SAM HOWARD replied: “Give me . . . uh.” UC-3

responded: “Hundred [$100].”

             e.    STUCKEY replied: “Fourteen [blows of heroin].” SAM HOWARD

replied: “Give me. Give me one-twenty [$120].” UC-3 responded: “Oh, man.” SAM

HOWARD replied: “I can’t. This.” UC-3 responded: “Niko [FRANKLIN] gives it [that

deal] to me.” SAM HOWARD replied: “I, I know. Listen this the last pack [of heroin].”

UC-3 responded: “Ok.” SAM HOWARD replied: “I’m split for both you all. I’m give

you seven [7 blows of heroin] and give her seven [7 blows of heroin].”

      111.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) SAM HOWARD gave UC-

3 and UC-11 seven blows of heroin each, which would normally cost approximately

$120; (b) SAM HOWARD confirmed that he was providing the last of the heroin

available for sale on the block at the time, which he said was of the same quality as

the normal tin-foil heroin distributed by the Monticello DTO; (c) the UCs asked for a

deal on the price of the heroin and STUCKEY confirmed that it was fourteen blows,

which SAM HOWARD said would cost $120; and (d) UC-3 said that he got a lower

price from FRANKLIN and SAM HOWARD said that he knew, but that this was the

last pack of heroin that the Monticello DTO had on hand to distribute and that he

could not give the UCs a deal.

      112.   According to UC-3, SAM HOWARD gave UC-11 six clear Ziploc baggies

containing a white powdery substance and UC-11 then gave HOWARD $50 for the

narcotics. During this portion of the recorded conversation:




                                         65
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 66 of 134 PageID #:66




              a.     UC-3 stated: “You got . . . then throw one [blow of heroin] in.

Throw it in.” SAM HOWARD replied: “Huh . . . [U/I].” UC-3 responded: “Come on.

You know we always come back. How much?” SAM HOWARD replied: “Give me

sixty bucks [$60].” UC-3 then gave HOWARD $60 in government funds.

              b.     UC-3 then asked: “You can’t throw it [a blow of heroin] in?”

STUCKEY asked: “You gonna buy it [the additional blow of heroin]?”             UC-3

responded: “Give it for five [$50]. Five [$50]. Come on!” SAM HOWARD replied: “I

got you.” UC-3 responded: “Ok. I’ll take it. I’ll take it. Cause then I don’t want to

come back.”

              c.     STUCKEY gave UC-3 one clear Ziploc baggie containing a white

powdery substance and UC-3 gave STUCKEY an additional $10 for the narcotics.

              d.     UC-3 asked: “Niko [FRANKLIN] ain’t around?” SAM HOWARD

replied: “He [FRANKLIN] be like around hour.         Everything cool [U/I].”   UC-3

responded: “No, no, I know. I know, I got you.” SAM HOWARD responded: “What

you need? I know I got you. But when I say I got you. I got you.” UC-3 went on to

ask: “You got C [crack cocaine]?” SAM HOWARD replied: “Yeah we [the Monticello

DTO] got C [crack cocaine].” UC-3 responded: “Ok. Alright, how much we can get on

that?” SAM HOWARD replied: “That’s . . . come on, come back. I don’t got this. My

peoples [the Monticello DTO] got this.” UC-3 responded: “They [crack cocaine] dimes

[$10] or nickels [$5].”

       113.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-3 asked HOWARD




                                         66
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 67 of 134 PageID #:67




whether or not FRANKLIN was on Monticello Avenue selling narcotics and SAM

HOWARD said that FRANKLIN would be around in an hour or so; (b) SAM

HOWARD asked what narcotics UC-3 needed and UC-3 asked SAM HOWARD if the

Monticello DTO had any crack cocaine for sale and how much crack cocaine he could

purchase; and (d) SAM HOWARD stated that other member of the Monticello DTO

had crack cocaine for sale and that they charge $5 or $10 per bag of crack cocaine.

         114.   The UCs provided the 14 total baggies supplied by SAM HOWARD,

WARD, and STUCKEY to the DEA North Central Laboratory. According to the

laboratory, the substances weighed approximately 6.294 grams and tested positive

for the presence of heroin.

   IV.      LEE, BONDS, SAM HOWARD, AND FRANKLIN MANAGE THE
            NARCOTICS SUPPLY AT THE MONTICELLO AVENUE DRUG SPOT

         115.   As agents continued to conduct controlled purchases of narcotics from

Monticello DTO members at the Monticello Avenue Drug Spot, agents began to

intercept SAM HOWARD and FRANKLIN, and later LEE and BONDS, coordinating

and managing the supply of narcotics distributed at the drug spot.

            A. SAM HOWARD and FRANKLIN Arrange to Resupply the Monticello
               Avenue Drug Spot Following DYER’s Sale of Narcotics to UC-2 on
               August 16, 2019.

         116.   As discussed below, on or about August 16, 2019, DYER sold UC-2 a

quantity of fentanyl analogue-laced heroin and advised UC-2 that all the individuals

selling narcotics at the Monticello Avenue Drug Spot work together. Following the

sale, SAM HOWARD instructed UC-2 to begin buying narcotics from him directly,




                                           67
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 68 of 134 PageID #:68




then arranged with FRANKLIN to resupply the Monticello Avenue Drug Spot with

more narcotics.

                  1. DYER Sells UC-2 6.34 Grams of Heroin Laced With Fentanyl and
                     Furanyl Fentanyl on August 16, 2019.

      117.   On or about August 16, 2019, at approximately 8:19 a.m., UC-2 placed

a recorded call to DYER, using DYER Phone 1. During the call, DYER asked: What’s

the word?” UC-2 responded: “Think I can get $300 worth [of narcotics], bro?” DYER

replied: “Umm, let me umm, right now I just got two [$200 worth of narcotics] . . . .”

UC-2 responded: “I’ll take the two [$200 worth of narcotics].” DYER replied: “Ok, cool

I got two [$200 worth of narcotics] for you.”     UC-2 responded: “Alright.”    UC-2

responded further: “Alright, bro. I’ll be there in about 15-20 minutes.”

      118.   At approximately 8:35 a.m., surveillance observed and CPD Pod camera

video reflected UC-2 arrive at the Monticello Avenue Drug Spot and walk towards

DYER Residence. As UC-2 approached DYER Residence, UC-2 placed another call

to DYER, using DYER Phone 1. During the recorded call, UC-2 stated: “Hey, B, as a

matter of fact I’m walking right in front of your house.” DYER replied: “Ok, cool, I’m

on my way down. Meet you in the back.” UC-2 responded: “Alright.”

      119.   Surveillance then observed and CPD Pod camera video reflected UC-2

walk to the alleyway behind DYER Residence. Once there, UC-2 observed DYER

walking towards the back fence from DYER Residence. UC-2 was equipped with an

audio and video recording device. During this recorded meeting:

             a.     As DYER approached UC-2, DYER handed UC-2 two plastic bags

containing several blue zip lock bags and packages wrapped in tin foil, which bags



                                          68
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 69 of 134 PageID #:69




and tin foil packages contained a white powdery substance and UC-2 gave DYER

$200 in government funds.

             b.     DYER was engaged in a phone conversation. During the call,

DYER said to the individual on the other end of the call: “Yeah, ok, as soon as you

make it, hit me up right, right ok, cool. Alright, I already know how n----s be trying

to hold packs [of narcotics] for themselves, yeah, whatever you can give me.”

             c.     DYER stated to UC-2: “I’m glad to see you back.”             UC-2

responded: “You getting some more packs [of narcotics]?” DYER replied: “Yeah, I’m

gonna get some more [packs of narcotics], yeah, look them from last night, I sold,

them was my bros, I sold them, yeah, my guy [co-conspirator who transports DTO

heroin to the block] on his way with the other shit [additional narcotics].” UC-2

responded: “Ok.” DYER replied: “He [co-conspirator who transports DTO heroin to

the block] talking about, I’m not gonna be able to hit you with seven packs [of

narcotics]. I might have to hit you with four [packs of narcotics], I’ll take whatever,

I ain’t tripping, just bring that shit [the four packs of narcotics].” UC-2 responded:

“Yeah, yeah, yeah.” DYER replied: “Yeah, I’m glad you’re back.”

      120.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) UC-2 asked DYER if he

was going to have additional narcotics for distribution; (b) DYER had a phone call,

during which he complained about people not providing him with additional narcotics

to distribute; (c) DYER told UC-2 that he sold narcotics that he had on him yesterday

and was going to be re-supplied; and (d) DYER said that his associate who transports




                                          69
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 70 of 134 PageID #:70




narcotics to the DTO members at the drug spot indicated that he might only be able

to provide DYER with four packs of narcotics and DYER said that he would take the

four packs of narcotics.

       121.     Later in the recorded conversation:

                a.    UC-2 said: “Yeah, man, so you get like seven packs [of heroin] per

day. Oh, is that what you get?” DYER replied: “But I really like say . . . Start me off

in the morning. I normally get 7 [packs of heroin] in the morning, I’ve been already

run through them [the seven packs of heroin] by the afternoon and then get my next

shit [a new supply of heroin] for the night time so I usually run through it [the heroin]

like that so now that I know you are back I’m gonna be holding that shit [the heroin]

to the side.”

                b.    UC-2 responded: “Yea, cause the other guys [UC-2’s purported

narcotics customers] are calling too that they want more. I just hurried up and got a

few [blows of heroin].” DYER replied: “As soon as I do, I’m gonna call you, as soon as

I get that shit [a new supply of heroin].”

                c.    UC-2 asked: “How about your boys out here in the street? You’re

not with them? Or?” DYER replied: “Yeah, I’d be fucking with them too, though . . .

You know what I’m saying, just say we are all together [Monticello DTO], but I just

be fucking with the back.        They [other Monticello DTO members] be catching

deliveries out there in the front.”

       122.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER stated that he




                                             70
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 71 of 134 PageID #:71




typically receives seven packs of heroin each morning from the DTO associate who

provides narcotics for the drug spot; (b) DYER stated that he usually sells those seven

packs of heroin by the afternoon and then will get additional heroin to distribute at

night; (c) DYER told UC-2 that once he gets more heroin, he will contact UC-2 and

set it aside for UC-2; and (d) UC-2 asked DYER if he is associated with the other

street-level traffickers at the Monticello Avenue Drug Spot and DYER said that they

are all together, but that other members of the Monticello DTO deal with customers

on the street and DYER deals to the customers coming through the alleyway.

      123.   UC-2 provided the baggies and tin foils supplied by DYER to the DEA

North Central Laboratory. According to the laboratory, the contents of the baggies

and tin foils weighed approximately 6.34 grams and tested positive for the presence

of heroin, furanyl fentanyl, and fentanyl.

                  2. SAM HOWARD Encourages UC-2 to Begin Obtaining Narcotics
                     from Him Directly

      124.   On August 16, 2019, soon after UC-2 met with DYER and as he was

walking away from DYER Residence, UC-2 encountered SAM HOWARD. During the

recorded conversation:

             a.     UC-2 asked: “What’s up, man?” SAM HOWARD replied: “Hey,

you still be fucking with buddy in the house [DYER]?” UC-2 responded: “Yeah, with

B.” SAM HOWARD asked: “What he sell you?” UC-2 responded: “two . . . two packs

[of heroin].” SAM HOWARD replied: “They [narcotics] good [high quality], they

good?” UC-2 responded: “Yeah, they [narcotics] be good.” SAM HOWARD asked:

“Aluminum foil [heroin wrapped in aluminum foil]?           Aluminum foil?”      UC-2



                                             71
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 72 of 134 PageID #:72




responded: “What you mean? Say that again?” SAM HOWARD replied: “Aluminum

foil [heroin wrapped in aluminum foil]? Aluminum foil baggies?” UC-2 responded:

“No, no, no, they’re tin foils.” SAM HOWARD replied: “Ok, ok, ok alright.”

             b.    UC-2 stated: “Yeah, he [DYER] been taking care of me for months

now.” SAM HOWARD replied: “Ok, that’s cool.” UC-2 responded: “Alright, man, now

if you give me a deal, I’ll buy from you.” SAM HOWARD replied: “I got you next time,

next time I got you.” UC-2 responded: “Alright, I got your number, man?” SAM

HOWARD replied: “I don’t got my phone, I got you next time.” UC-2 responded:

“Alright, man, cause usually I buy like five to seven packs.” SAM HOWARD replied:

“Ok, ok.”

      125.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) SAM HOWARD asked

UC-2 if he was purchasing heroin from DYER; (b) UC-2 confirmed that he had

purchased heroin from DYER and SAM HOWARD asked if the heroin was high

quality; (c) UC-2 confirmed that it was high quality heroin and SAM HOWARD and

UC-2 confirmed that the heroin was wrapped in tin foil; (d) UC-2 said that DYER had

been supplying heroin to UC-2 for months and offered to buy heroin from SAM

HOWARD if SAM HOWARD gave him a deal (free blows of heroin with each pack);

and (e) SAM HOWARD refused to give UC-2 his phone number, but said that he

would serve UC-2 the next time UC-2 went to Monticello Avenue to buy heroin.




                                        72
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 73 of 134 PageID #:73




                   3. SAM HOWARD and FRANKLIN Arrange to Resupply the
                      Monticello Avenue Drug Spot between August 16 and 20, 2019

       126.   On or about August 16, 2019, at approximately 2:33 p.m. (TP2 Session

479), FRANKLIN, using Target Phone 2, received a call from SAM HOWARD, using

Target Phone 3. 23 During the call:

              a.     FRANKLIN stated: “[U/I] on the block [Monticello Avenue Drug

Spot]. What’s the word, Sut.” SAM HOWARD responded: “You got up with my dude

[co-conspirator who transports DTO heroin to the block]?” FRANKLIN replied: “I got

up with him [co-conspirator who transports DTO heroin to the block] already. You

[U/I] the 6 car [6 packets of narcotics] though right?” SAM HOWARD responded:

“[U/I] what you [U/I]?” FRANKLIN replied: “Green, I got him. But you want me to

get uh, 1 [packet of narcotics] left. You want me to give it to one of the motherfuckers

that’s out here [narcotics distributors on Monticello Avenue]?”         SAM HOWARD

asked: “Finished with it [is FRANKLIN out of narcotics]?” FRANKLIN replied: “Am

I finished, finished [out of narcotics]? Nah. Almost though.”


23 Law enforcement officials identified SAM HOWARD as the user of Target Phone 3 based
on the following: On or about May 24, 2019, at approximately 8:11 p.m. (TP1 Session 123),
an individual other than TATE used Target Phone 1 on a call with Individual A. During the
call, Individual A said: “This Nub?” The user of Target Phone 1 responded: “No, this Sam.”
Individual A responded: “What the fuck you on Nub phone for, Sam?” SAM HOWARD
replied: “This ain’t no Nub phone, baby, this June Bug [TATE’s] phone.” Law enforcement
officials otherwise familiar with SAM HOWARD’s voice from interactions with SAM
HOWARD at the Monticello Avenue Drug Spot listened to the above recording and identified
SAM HOWARD as the user of Target Phone 1. Monitors later listened to intercepted calls
involving the user of Target Phone 3 and identified that voice as the same individual who
was using Target Phone 1 (SAM HOWARD).
On or about September 18, 2019, the Honorable Gary Feinerman, Acting Chief Judge for the
Northern District of Illinois, entered an order authorizing the interception of wire
communications to and from Target Phone 3. Interception began on September 19, 2019 and,
for Target Phone 3, terminated on September 27, 2019.



                                           73
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 74 of 134 PageID #:74




             b.     Later in the conversation, FRANKLIN said: “He [another

narcotics trafficker] gave me 3 [units of narcotics] I can bring you a 4 car [units of

narcotics] right now. That’s what I’m trying to tell you.” SAM HOWARD responded:

“I’m trying to tell you do it low key. Nobody see what you doing. That’s all I’m trying

to say. You ain’t see Rob [Monticello DTO co-conspirator], nobody . . .” FRANKLIN

later stated: “Police hot as hell [active and present in the area of the Monticello

Avenue Drug Spot] anyway.         Transformers [unmarked police cars] parked on

Thomas. Blue and white [marked police car] just came up the one way and they was

parked on Augusta when I pulled up.”

             c.     SAM HOWARD responded: “A’ight fuck it. You say you got a 4

car [units of narcotics] right now?” FRANKLIN replied: “Yeah.” SAM HOWARD

responded: “How long [U/I]?” FRANKLIN replied: “[U/I] I’m waiting on a phone call.

If you want to do something, I can put 2 packs [units of narcotics] out here and I could

work them bitches.” SAM HOWARD responded: “No, you ain’t got to do all that. [U/I]

park it and bring the 4 [units of narcotics] and we finna slide. I’m finna call him.

Know what I’m saying . . . .”

      127.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) SAM HOWARD and

FRANKLIN discussed the supply of narcotics available at the Monticello Avenue

Drug Spot; (b) SAM HOWARD asked FRANKLIN if he had supplied a member of the

Monticello DTO to give him more narcotics; (c) FRANKLIN and SAM HOWARD

discussed the presence of police in the area of the Monticello Avenue Drug Spot; and




                                          74
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 75 of 134 PageID #:75




(d) FRANKLIN told SAM HOWARD that the street-level Monticello DTO traffickers

needed two packs of narcotics from SAM HOWARD to sell at the Monticello Avenue

Drug Spot.

      128.   On or about August 20, 2019, at approximately 6:12 p.m. (TP2 Session

1330), FRANKLIN, using Target Phone 2, called SAM HOWARD, using Target Phone

3. During the call, SAM HOWARD stated: “Where you at?” FRANKLIN replied: “I’m

at the gas station, what up?” SAM HOWARD responded: “You send Will [WILL

HOWARD] out?” FRANKLIN replied: “Will [WILL HOWARD] ain’t [I/A] the phone,

man.” SAM HOWARD responded: “Not Will [WILL HOWARD]. You know I’m

talking about the other n----.”   FRANKLIN replied: “Yeah.”       SAM HOWARD

responded: “What, you gave him a 3 plate [units of narcotics], 3 piece slice or 2?”

FRANKLIN replied: “You talking about Blood [Monticello DTO member]? 2 [units of

narcotics?” SAM HOWARD responded: “A’ight, okay.”

      129.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange SAM HOWARD asked

FRANKLIN how much narcotics FRANKLIN gave a Monticello DTO member known

as “Blood” and FRANKLIN said that he gave “Blood” two units of narcotics.

         B. FRANKLIN Provides DYER a Quantity of Heroin Laced with a Fentanyl
            Analogue, a Portion of Which (Approximately 22.7 Grams) DYER Sells
            to UC-2 on September 3, 2019.

      130.   On or about August 29, 2019, at approximately 11:26 a.m., UC-2 placed

a recorded call to DYER, who was using DYER Phone 1. During the call, UC-2 asked:

“You think you can get me 6, 600 [$600] of blow [heroin] today?” DYER replied: “You




                                        75
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 76 of 134 PageID #:76




said later?” UC-2 responded, “Ugh, you tell me, I got all day, brother.” DYER replied:

“Umm yeah I should be able to get that [$600 worth of heroin] to you by later, right

now I have a good 300 [$300 worth of heroin].” UC-2 asked: “How long will it take you

to get the six [$600 worth of heroin]?”       DYER replied” “I’m finna hit my guy

[FRANKLIN] right now. I get it [heroin] from real quick and I hit you right back.”

      131.   On or about August 29, 2019, at approximately 11:57 a.m. (TP2 Session

2978), FRANKLIN, using Target Phone 2, received a call from DYER, using DYER

Phone 1. This call lasted 31 seconds and, due to suspected technical issues, no audio

was captured. Based on the above call with UC-2 indicating that he was going to call

his associate who controls the DTO’s heroin supply, and the call summarized below,

where DYER indicates to UC-2 that he spoke to his associate, I believe that during

this call DYER ordered $300 worth of heroin from FRANKLIN.

      132.   On or about August 29, 2019, at approximately 12:00 p.m., UC-2

received a call from DYER, who was using DYER Phone 1. During the call, DYER

said: “Yeah, so look, my guy [FRANKLIN] said it will probably be an hour, hour and

a half before he can get me something else [the other $300 worth of heroin].” UC-2

responded: “Alright, alright, what time is it now, it’s about 12, ok so around 1:30

then?” DYER replied: “Yup, once he do [FRANKLIN re-supplies DYER], I’ll just hit

you back.” UC-2 responded: “Alright, yeah, so it might be sooner.”

      133.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER told UC-2 that he

had spoken to his heroin supplier/another Monticello DTO member (FRANKLIN),




                                         76
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 77 of 134 PageID #:77




and that FRANKLIN told him that he would be able to supply DYER with heroin in

approximately an hour or so; and (b) DYER told UC-2 that he would call UC-2 when

he obtained the heroin from FRANKLIN.

      134.   On or about August 29, 2019, at approximately 12:09 p.m. (TP2 Session

2981), FRANKLIN, using Target Phone 2, called DYER, using DYER Phone 1.

During the call:

             a.    DYER stated: “I was hitting you up to see if you had a couple of

extra ones for my guy [UC-2].” FRANKLIN replied: “What? Some loose ones [baggies

of heroin]?” DYER responded: “Uh-uh, hell no.” FRANKLIN replied: “What they

want?” DYER responded: “Packs [full packs of heroin].” FRANKLIN replied: “How

many [packs of heroin]?” DYER responded, “He need 3 [packs of heroin].”

             b.    FRANKLIN stated: “Let me see what they [other members of the

Monticello DTO] got. I can see what I can scrape up. You can tell him come through

here [Monticello Avenue Drug Spot].” DYER responded: “Alright cool and then yeah,

just let me know and then I’ll let him know. A’ight.”

      135.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER asked FRANKLIN

if FRANKLIN could supply DYER with $300 worth of heroin so that DYER can supply

UC-2 and FRANKLIN asked if DYER wanted loose baggies of heroin; (b) DYER told

FRANKLIN that his customer (UC-2) did not want baggies, but packs of heroin; and

(c) FRANKLIN told DYER to tell DYER’s customer (UC-2) to go to the Monticello




                                         77
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 78 of 134 PageID #:78




Avenue Drug Spot so that FRANKLIN could arrange for the appropriate quantity of

heroin to be distributed.

      136.   Over the next two hours, UC-2 and DYER exchanged several missed

calls. At that point, law enforcement put off the controlled purchase of narcotics until

September 3, 2019.

      137.   On or about September 3, 2019, at approximately 1:19 p.m., UC-2 placed

a recorded call to DYER, using DYER Phone 1. During the call, UC-2 asked: “Yeah,

hey, man, umm, how many bags [of narcotics] you got right now?” DYER replied:

“Well look, lemme hit you right back, ‘cause I don’t know how many [bags of narcotics]

I got. Let me hit you right back, so I can umm . . . .” UC-2 responded: “Alright, let

me know.”

      138.   On or about September 3, 2019, at approximately 1:22 p.m. (TP2 Session

4437), FRANKLIN, using Target Phone 2, received a call from DYER, using DYER

Phone 1. During the call:

             a.      DYER stated: “[U/I] gonna need you. I’m gonna see him [narcotics

customer, UC-2] . . . .” FRANKLIN replied: “Huh?” DYER responded: “I say I’m

probably finna need you, so you can . . . you know . . . so I could hit my guy [narcotics

customer, UC-2]. I’m gonna see how many [bags of narcotics DYER has available to

sell]. You dig? ‘Cause you know . . . .” FRANKLIN replied: “Okay, just let me know,

cause I think I got like 1 or 2 [packs of heroin] on me. I gotta go see. That’s why I

was calling you.”




                                           78
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 79 of 134 PageID #:79




             b.     FRANKLIN replied: “I called you anyway. I was finna ask you,

did you need one [pack of narcotics] because I remember you said earlier, you had one

[pack of narcotics] earlier.” DYER responded: “Yeah. Cause see my guy [DYER’s

customer, UC-2] . . . I just told him . . . he just called me. He was like, ‘Man, I’ll

probably need about 5 or 6 [packs of narcotics].” I said, ‘Man, bro, I ain’t even gonna

lie. Let me call you right back. I’m gonna call my guy [DYER’s supplier/Monticello

DTO member, FRANKLIN]. I’m gonna see what he got and then I could put what I

got, and then we’ll see what we get from there.’ So you think you probably got 2 [2

packs of narcotics] if possible?” FRANKLIN replied: “Yeah, hold on. No, I said I think

. . . . I know I got one [pack of narcotics], for sure.” DYER responded: “Right, you

know you got one [pack of narcotics], for sure.” FRANKLIN replied: “Yeah. Let me

check the other one here.”

             c.     DYER responded: “Right. Alright, look, I’m just gonna let his

[DYER’s customer, UC-2] ass know motha fucka only got like 3 packs [of narcotics]

for his ass. I could give him my 2 [packs of narcotics] and then your 1 [pack of

narcotics], and he’ll have to . . . .” FRANKLIN later said: “[U/I] could we get them

[additional narcotics] though. ‘Cause I could probably like help you out [supply

additional narcotics]. Like what you could be getting, you could get it now for the 100

[$100] . . . .” DYER responded: “Yeah, that’s what I’m saying . . . .” FRANKLIN

replied: “12 [baggies of narcotics] or whatever.”    DYER responded: “[U/I] his 11

[baggies of narcotics] for the 100 [$100]. [U/I] Shit, I’m gonna see what he [DYER’s

customer, UC-2] want, cause we’ll fuck around [U/I], you know, bump his head, if you




                                          79
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 80 of 134 PageID #:80




got some. Just make it what he needs . . . even if you got like 10 [baggies of narcotics].

I’ll just short his ass [provide fewer baggies than in a typical pack, 13]! I don’t care.

As long he get almost what he wants.”

             d.     FRANKLIN replied: “Look, this is what I’m gonna tell you. Call

him [DYER’s customer, UC-2] and see like, for sure what [quantity of narcotics] he

wants, and then call me right back so I could see.”         DYER responded: “Right.”

FRANKLIN replied: “If that’s the case, depending on how long he could take, we could

call and try to get some more [narcotics].” DYER responded: “Hell yeah, that’s what

I said. I’m gonna hit his [DYER’s customer, UC-2] ass right back, see and I’m gonna

hit you right back.” FRANKLIN replied: “Alright.”

      139.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER called FRANKLIN

to see if FRANKLIN had enough narcotics to supply DYER and accommodate the

request of UC-2; (b) FRANKLIN said that he had 1 or 2 packs of narcotics

(approximately 12 to 24 baggies); (c) DYER told FRANKLIN that UC-2 wanted to

purchase a substantial quantity of narcotics (between 5 and 6 packs) and that DYER

had told UC-2 he would call FRANKLIN to see how much narcotics he could get to

distribute to UC-2; (c) DYER and FRANKLIN talked about providing UC-2 with

several packs of narcotics and possibly shorting him on the total amount; and (d)

FRANKLIN told DYER to call UC-2 back, confirm the total quantity of narcotics UC-

2 wanted, and then FRANKLIN would see if they could obtain more if necessary.




                                           80
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 81 of 134 PageID #:81




      140.   On or about September 3, 2019, at approximately 1:28 p.m., UC-2

received a call from DYER, using DYER Phone 1. During the call:

             a.     DYER told UC-2: “Yup, I only got 2 [packs of narcotics], but my

guy [FRANKLIN] said he gonna get me two [packs of narcotics], so . . . .” UC-2

responded: “So 4 [packs of narcotics] altogether.”        DYER replied: “Yup.”       UC-2

responded: “Alright, yeah, if you want to I could even go pick it up from your guy

[FRANKLIN], so you don’t have to go. You know what I mean? I can have my boss

drop me off. We can do it that way too.” DYER replied: “Yeah, all you gotta do is hit

me up. He [FRANKLIN] just told me, ummm, let me know what you gonna do. So

he [FRANKLIN] can bring it, if you’re gonna come through.”

             b.     UC-2 responded: “Yeah, yeah for sure, for sure, yeah let me get

the 4 [packs of narcotics], if that’s all you can get for sure, you’re going to give me the

four [packs of narcotics]?” DYER replied: “Yeah.” UC-2 responded: “Ok.” UC-2

responded: “I’ll bring $400.” DYER replied: “Ok cool.” UC-2 responded: “They [UC-

2’s fictitious narcotics customers] love your, your heroin, man. They love their heroin,

that’s why that’s why, ‘cause we go to a couple of places, man, but they love that tin

foil, bro.” DYER replied: “Yeah, yup, that’s [heroin] what I got. So, yeah, uh, just hit

me up, I’m finna tell him he [DYER’s supplier, FRANKLIN] can bring it [the packs

of heroin].” UC-2 responded: “Alright, B, man, I’ll see ya in a bit.”

      141.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER told UC-2 that he

was going to obtain 2 packs of narcotics from DYER’s supplier/Monticello DTO




                                            81
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 82 of 134 PageID #:82




member (FRANKLIN) and would be able to provide 4 packs of narcotics to UC-2; (b)

UC-2 confirmed the amount (4 packs of narcotics) and amount that he would pay

DYER ($400) and offered to pick up 2 packs directly from FRANKLIN; (c) UC-2 told

DYER that his narcotics customers loved the quality of the heroin that UC-2

purchased from DYER and DYER said that he had that same quality heroin; and (d)

DYER told UC-2 that he would contact FRANKLIN to bring the 2 packs of heroin.

      142.   On or about September 3, 2019, at approximately 1:28 p.m. (TP2 Session

4438), FRANKLIN, using Target Phone 2, received a call from DYER, using DYER

Phone 1. During the call:

             a.     DYER stated: “So look, this is what you could do. You could just

get me a whole one [pack of narcotics] and 8 [baggies of narcotics].” FRANKLIN

replied: “A whole one [pack of narcotics] and 8 [baggies of narcotics]?” DYER

responded: “Yeah.” FRANKLIN replied: “Okay.” DYER responded: ’”Cause I just

told him [DYER’s customer, UC-2], I could fuck with it like that. Cause that n---- . .

. he was trying to go too over board [obtain too much narcotics in one purchase], so I

told him, ‘As soon as we get right, right, I’m gonna hit his line.’ ‘Cause that n---- [UC-

2] was trying to spend a whole 1,000 [$1,000]. And I told him, ‘Oh, bro, you gotta

wait.’” FRANKLIN replied: “How many you got [packs of narcotics]? How many you

got all together? You ain’t got none [packs of heroin] up there?” DYER responded: “3

[packs of narcotics].” FRANKLIN replied: “3 whole ones [packs of narcotics]?”

             b.     DYER responded: “3 [packs of narcotics]. So that’s why I told him

[DYER’s customer, UC-2], ‘Just wait ‘til a motha fucka do something,’ [U/I].”




                                           82
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 83 of 134 PageID #:83




FRANKLIN replied: “You got 3 whole ones [packs of narcotics] up top?” DYER

responded: “Yeah.” FRANKLIN replied: “Alright, call his ass [DYER’s customer, UC-

2] back!”     DYER responded: “Put together for him [DYER’s customer, UC-2].”

FRANKLIN replied: “Call his [DYER’s customer, UC-2] ass back! Tell his [DYER’s

customer, UC-2] ass you got . . . tell his [DYER’s customer, UC-2] ass to bring like

700 [$700]. You got ‘em.” DYER responded: “Yeah.” FRANKLIN replied: “Yo 3

[packs of narcotics] . . . I got 2 [packs of narcotics] . . . I think what’s his name [another

Monticello DTO member] got 2 [packs of narcotics], so see, that’s 4 [packs of narcotics]

right there.” DYER responded: “Yeah. He [DYER’s customer, UC-2] still on his way

though, so I’m gonna slide down you.” FRANKLIN replied: “Alright I’m just gonna

put the whole one [pack of narcotics] and the 8 [baggies of narcotics] together for you.”

DYER responded: “Alright.”

       143.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) DYER asked FRANKLIN

for narcotics FRANKLIN had on hand, including 1 full pack of heroin (12 baggies)

and 8 loose baggies of heroin; (b) FRANKLIN said that his customer, UC-2, was

asking for too large a quantity of narcotics ($1,000 worth) and that he wanted his

customer to wait; (c) FRANKLIN and DYER confirmed the amount of narcotics they

had available to distribute to UC-2, including 3 packs with DYER; (d) FRANKLIN

told DYER to charge UC-2 $700 for the total amount of narcotics (4 packs and 8 loose

baggies); (e) FRANKLIN said that other members of the Monticello DTO had full

packs of narcotics that DYER could give to UC-2; and (f) DYER told FRANKLIN that




                                             83
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 84 of 134 PageID #:84




UC-2 was on his way, so he could not collect additional heroin from other members of

the Monticello DTO.

        144.   At approximately 2:02 p.m., surveillance observed and CPD Pod camera

video reflected UC-2 enter the alley behind DYER Residence at the Monticello Avenue

Drug Spot. UC-2 was equipped with an audio and video recording device. According

to UC-2 and body cam video, when UC-2 approached the fence at DYER Residence,

DYER walked over to UC-2 and handed UC-2 four packs, which contained tin foil

packets and UC-2 gave DYER $400 in government funds. UC-2 then departed the

area.

        145.   UC-2 provided the tin foil packets supplied by DYER to the DEA North

Central Laboratory.        According to the laboratory, the contents weighed

approximately 22.7 grams and tested positive for the presence of heroin and furanyl

fentanyl.

        146.   Less than seven minutes after this transaction, at approximately 2:09

p.m. (Call Session 4440), FRANKLIN, using Target Phone 2, received a call from

DYER, using DYER Phone 1. During the call, DYER said: “I say when you gonna be

out front [street side of the Monticello Avenue Drug Spot] again?” FRANKLIN

replied: “Uh, soon as we wrap the rest of this shit [narcotics] up. Grey transit

[unmarked police vehicle] went past. They [police] didn’t even look down here.”

DYER responded: “Right. I’m gonna slide up, then I’m gonna slide down.”

FRANKLIN replied: “I’m right here. I’m already in the front. I’m right here, come

on.”




                                          84
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 85 of 134 PageID #:85




       147.   At approximately 2:11 p.m., CPD POD camera video reflected DYER

walking down the front steps of DYER Residence, while FRANKLIN was standing in

front of DYER Residence. At that point, DYER handed FRANKLIN an object through

the wrought iron fence and the two quickly departed in different directions.

       148.   Based on my training and experience and knowledge of the

investigation, including several prior purchases of narcotics by UCs from DYER and

FRANKLIN on Monticello Avenue, the intercepted calls between FRANKLIN and

DYER from earlier that day, UC-2’s purchase of narcotics from DYER minutes

earlier, and CPD POD camera video reflecting a meeting between DYER and

FRANKLIN minutes later, I believe that DYER met with FRANKLIN in order to

provide FRANKLIN with proceeds from the sale of narcotics to UC-2 or in order for

FRANKLIN to re-supply DYER with additional narcotics.

           C. FRANKLIN Supplied WILL HOWARD with Narcotics, a Portion of
              Which (3.6 Grams of Heroin and 1.2 Grams of Cocaine) was Seized by
              LEOs on September 4, 2019.

       149.   On or about September 4, 2019, at approximately 10:25 a.m.,

surveillance observed DYER park his vehicle in front of a residence at the Monticello

Avenue Drug Spot and FRANKLIN exit the passenger’s side front door. FRANKLIN

then walked to a different residence on Monticello Avenue and met with WILL

HOWARD. 24 During that meeting, FRANKLIN reached under his hooded sweatshirt

and removed a black bag, which he handed to WILL HOWARD.


24Law enforcement officials identified WILL HOWARD as follows: as discussed below, on
September 4, 2019, WILL HOWARD was arrested following the review of CPD Pod camera
video reflecting him engage in a suspected hand-to-hand transaction of narcotics and the




                                          85
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 86 of 134 PageID #:86




       150.   Based on my training and experience and knowledge of the

investigation, including numerous narcotics transactions brokered by FRANKLIN

and DYER and intercepted calls regarding FRANKLIN supplying members of the

Monticello DTO with narcotics, and, as discussed below, CPD Pole Camera video

depicting WILL HOWARD transfer items to an unknown male in exchange for money

and the later seizure of a bag containing tin foil packets further containing a white

powdery substance and blue Ziploc baggies further containing a white rock-like

substance, I believe that during their meeting, FRANKLIN provided WILL

HOWARD with narcotics for distribution.

       151.   That same day, at approximately 10:40 a.m., CPD Pod camera video

located on Monticello Avenue captured the following:

              a.     WILL HOWARD gestured towards an older male and engaged in

a short conversation with him before approaching the wrought iron fence of a

residence on Monticello Avenue.

              b.     At that point, WILL HOWARD reached through the fence and

retrieved one of two small cigarillos bags hidden inside the fence. WILL HOWARD

then reached into the bag and retrieved small items from the bag, before placing the

bag back onto the grass of the residence.




seizure of narcotics from that same area. As part of the arrest, WILL HOWARD was
processed and fingerprinted and identified based on preexisting records in the Chicago Police
Department database from prior arrests.



                                             86
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 87 of 134 PageID #:87




             c.     WILL HOWARD returned to the older male and provided the

items that he had just retrieved from the bag to the older male in exchange for an

unknown amount of cash.

      152.   Based on their training and experience, knowledge of the investigation,

and monitoring of the CPD Pod camera video, officers believed that they had just

witnessed a narcotics transaction and relocated to the area to perform an

investigatory stop and a search of the lawn at the residence on Monticello Avenue.

      153.   During this search, agents seized the two cigarillo bags, from which they

had observed WILL HOWARD retrieve the items he later provided to the older male

in exchange for cash. The two cigarillo bags contained five tin-foil packets containing

a white powdery substance and ten blue-tinted Ziploc bags each containing a white

rock-like substance.

      154.   Agents submitted the substances they seized from WILL HOWARD’s

cigarillo bags to the Illinois State Laboratory for analysis.      The Illinois State

Laboratory determined that the substances within the tin foils contained

approximately 3.6 grams of heroin and that the blue Ziploc contained approximately

1.2 grams of cocaine.

      155.   At approximately 10:51 a.m., officers observed WILL HOWARD on the

1000 block of North Lawndale Avenue, approximately one-half block away from the

residence on Monticello Avenue where agents had seized the heroin and cocaine.

Officers arrested WILL HOWARD relating to an active arrest warrant for traffic




                                          87
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 88 of 134 PageID #:88




violations.   Minutes earlier, CPD officers briefly detained FRANKLIN before

releasing him.

      156.    On or about September 4, 2019, at approximately 10:48 a.m. (TP2

Session 4604), FRANKLIN, using Target Phone 2, called Individual I, using

Individual I Phone. During the call:

              a.   FRANKLIN stated: “The police just had me, so I’m not doing

nothing [dealing in narcotics] right now! You hear me? Nothing!” Individual I

responded: “I know, your uncle called me. It’s booming [lots of law enforcement] over

there.” FRANKLIN replied: “Yeah. Shit shaking right now. I’m sorry, but shit

shaking right now.” Individual I responded: “Nah, it’s cool! I’d rather for you to be

safe than sorry.” FRANKLIN replied: “Hell yeah.”

              b.   Individual I stated: “He [FRANKLIN’s uncle] coming back from

down there. He [FRANKLIN’s uncle] say he saw you ride past him.” FRANKLIN

replied: “Yeah, they had me for mistaken identity. Ain’t even me!” Individual I

responded: “For real?” FRANKLIN replied: “Hell yeah! I coulda just went to jail for

somebody else [WILL HOWARD’s] shit [narcotics]!” FRANKLIN later stated: “I

already know. Shit, the motha fucka they looking for [WILL HOWARD], they [CPD]

got him.” Individual I responded: “They got him?” FRANKLIN replied: “Yeah. They

be looking for my homie [WILL HOWARD].”

      157.    Based on my training and experience and knowledge of the

investigation, I believe that: (a) FRANKLIN told Individual I that he had just been

arrested in connection with WILL HOWARD’s narcotics; (b) FRANKLIN told




                                         88
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 89 of 134 PageID #:89




Individual I that he was not going to be selling narcotics around that time because of

the arrest and the presence of law enforcement in the area; (c) FRANKLIN told

Individual I that the police had arrested WILL HOWARD; and (d) FRANKLIN

believed that WILL HOWARD had been arrested for narcotics because FRANKLIN

had supplied him with narcotics just over 20 minutes earlier.

      158.   On or about September 4, 2019, at approximately 11:14 a.m. (TP2

Session 4612), FRANKLIN, using Target Phone 2, received a call from Individual C,

using Individual C Phone 1. During the call, FRANKLIN stated: “Yeah, this n----

[WILL HOWARD] ain’t even get up outta there. Guess where they catch him at?

Lawndale. Walking.” Individual C responded: “Oh, so he [WILL HOWARD] thought

he was just carefree, just walking down the street?” FRANKLIN replied: “Yeah, and

they found the shit [heroin and cocaine]!”

      159.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) FRANKLIN told

Individual C that WILL HOWARD was arrested walking in the area; (b) Individual

C asked FRANKLIN if WILL HOWARD was just walking casually and FRANKLIN

agreed that he was; and (c) FRANKLIN said that law enforcement had recovered the

narcotics that WILL HOWARD possessed and distributed.

         D. LEE and BONDS Discuss Narcotics that They Previously Cut on Behalf
            of the DTO Prior to Giving them to SAM HOWARD and FRANKLIN for
            Distribution at the Monticello Avenue Drug Spot in September 2019.

      160.   On or about September 22, 2019, at approximately 1:47 p.m. (TP2

Session 6763), SAM HOWARD, using Target Phone 2, received a call from LEE, using




                                         89
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 90 of 134 PageID #:90




Target Phone 5. 25 During the call:

              a.     LEE stated: “What’s good though, you good?” SAM HOWARD

replied: “Yeah.    Hey, they say . . . .”     SAM HOWARD then began speaking to

FRANKLIN on his end of the call, 26 asking, “You said they [narcotics customers] said

what?” FRANKLIN, on SAM HOWARD’s end of the call stated: “They said it’s




25 Law enforcement officials identified ANTONIO LEE and identified LEE as the user of
Target Phone 5 as follows: on or about October 4, 2019, intercepted calls over Target Phone
2 (TP2 Sessions 9036, 9038 9040 and 9041) reflected that FRANKLIN was going to meet with
the user of Target Phone 5 for a re-supply of narcotics. Based on those calls, agents
established surveillance on FRANKLIN and SAM HOWARD and followed FRANKLIN and
SAM HOWARD to a residence on the 2000 block of N. Karlov Street in Chicago. Agents
observed SAM HOWARD enter and exit the residence and, shortly thereafter, surveillance
observed MORRIO BONDS arrive in BONDS Vehicle. Minutes later, another individual
exited the residence and departed the area in BONDS Vehicle with BONDS. During that
surveillance, agents took a photograph of the individual who exited the residence and
departed with BONDS. Law enforcement later reviewed a booking photograph of LEE from
a Chicago Police Department database and determined that LEE was the individual depicted
in the photograph discussed above.
On or about October 9, 2019, FRANKLIN, using Target Phone 2 (TP2 Sessions 10216 - 10229,
1031-10241, 1025-10248), exchanged several calls with the user of Target Phone 5. During
those calls, FRANKLIN and the user of Target Phone 5 discussed a meeting for a re-supply
of narcotics. Based on those calls, agents monitored the meeting area using CPD POD
cameras located in the area. At approximately 1:49 p.m., surveillance observed a black Jeep
drive onto the block of 1000 N. Monticello Ave. and FRANKLIN enter the rear driver’s side
of the Jeep. At approximately 2:00 p.m., surveillance observed LEE exit a nearby residence
and walk towards the Jeep. Approximately two minutes later, surveillance observed LEE
enter the rear driver’s seat of the same Jeep that FRANKLIN had just entered. Surveillance
observed LEE exit the vehicle shortly thereafter and depart the area. Based on those
intercepted calls and surveillance observations, agents determined that: (1) LEE was the user
of Target Phone 5 communicating with FRANKLIN about a re-supply of narcotics; and (2)
LEE met with FRANKLIN to re-supply FRANKLIN with narcotics.
On or about October 28, 2019, the Honorable Rebecca Pallmeyer, Chief Judge for the
Northern District of Illinois, entered an order authorizing the interception of wire and
electronic communications to and from Target Phone 5. Interception began on October 28,
2019 and terminated on November 26, 2019.
26Law enforcement officials identified both SAM HOWARD and FRANKLIN’s voices using
Target Phone 2 during the course of this intercepted call.




                                             90
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 91 of 134 PageID #:91




[narcotics previously supplied by LEE] not the same.” SAM HOWARD then stated

to LEE: “They [narcotics customers at the Monticello Avenue Drug Spot] said it’s [the

narcotics] not the same [quality]. It’s different.”

              b.     LEE responded: “What they [narcotics customers] say though? I

know it’s [the narcotics] the same [quality].         He [MORRIO BONDS, 27 associate

responsible for cutting DTO narcotics with additives to increase quantity] probably

ain’t shake [mix the narcotics] the way I shake [mix the narcotics]. What they

[narcotics customers] say though?”         SAM HOWARD then resumed speaking to

FRANKLIN, asking: “They said it’s [narcotics] too strong?” SAM HOWARD then said

to LEE: “They [narcotics customers] said it’s [narcotics] too strong, man. It [the

narcotics] look mostly white. They said it’s [narcotics] under than what you give them

[narcotics customers]. They said it’s under that. It [the narcotics] ain’t really popping

no shit [does not have the same effect] but it [the narcotics] ain’t the same.”




27On September 22, 2019, between 1:18 a.m. and 2:54 a.m. (TP2 Sessions 6677 through 6696,
6698-6703), FRANKLIN, using Target Phone 2, exchanged multiple text messages with
BONDS, using Target Phone 4. In one text message at approximately 1:25 a.m. (TP2 Session
6680), BONDS said to FRANKLIN: “He [LEE] told me to put it [narcotics supply] in your
hands.” In messages later that day between approximately 2:40 p.m. and 2:52 p.m., (TP2
Sessions 6777 through 6784), FRANKLIN, using Target Phone 2, exchanged messages with
BONDS, using Target Phone 4. In one message at 2:50 p.m., (TP2 Session 6782), BONDS
wrote: “Tell him [SAM HOWARD] to let me know what he got left [how much narcotics].”
FRANKLIN responded, (TP2 Session 6783): “Shidd [shit] we still up there [Monticello Avenue
Drug Spot] It’s b [been] a slow morning n afternoon bt [but] I gotchu [will be able to provide
narcotics proceeds].” Based on these messages between FRANKLIN and SAM HOWARD
regarding the distribution of narcotics on September 22, 2019 and managing of the drug
supply, I believe that in the intercepted call between FRANKLIN, SAM HOWARD, and LEE
that same day, LEE referenced BONDS as the individual with whom he was working who
cut the narcotics supplied to the Monticello DTO.



                                             91
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 92 of 134 PageID #:92




             c.     LEE responded: “He [FRANKLIN, relaying the comments from

the narcotics customers] says what now?” SAM HOWARD replied: “He [FRANKLIN]

says it’s [the narcotics] really not the same. It ain’t how you do it [not the way that

LEE normally mixes narcotics].” LEE responded: “Everything [the narcotics and

additives] the same. He [FRANKLIN] said what? It’s too strong? He [BONDS] made

it [the narcotics] too strong?”

             d.     FRANKLIN got on the phone and replied: “I had two of my people

[narcotics customers] try that [the narcotics] you know what I’m saying? One bought

one [pack of narcotics]. He [narcotics customer] took a whole bag out the window [got

rid of the narcotics]. Literally. A whole bag out the window.” LEE responded: “He

threw the whole bag [of narcotics] out the window? What was he saying? Was it [the

narcotics] too strong for ‘em?     What though?”       FRANKLIN replied: “What he’s

[narcotics customer] saying is that, yeah he ain’t like it [the narcotics]. Then I had T

called me. I had my auntie try one. She’s like it’s [U/I]. She like, ‘But it’ll [narcotics]

do. It’s [the narcotics] too strong. So when you hit it you, you get to coughing. If a

motherfucker with asthma do it and they get to coughing they ass probably go into a

asthma attack.”

             e.     SAM HOWARD got on the phone and said: “It’s [the narcotics] too

strong. That shit strong.” FRANKLIN replied: “That shit [narcotics] white like chalk,

that shit ain’t like [U/I] with the little specks or none of that. That shit pure white.

Like that motherfucker just powder [the narcotics was not cut like it normally was].”

SAM HOWARD replied: “Right.”




                                            92
    Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 93 of 134 PageID #:93




        161.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) SAM HOWARD and

FRANKLIN informed LEE that narcotics customers were dissatisfied by LEE and

BONDS’s most recent supply of narcotics, which they found to be too strong; (b) LEE

told SAM HOWARD and FRANKLIN that the narcotics were the same quality, but

that BONDS had mixed the narcotics, which may have been done differently than he

normally mixes the narcotics; (c) FRANKLIN told LEE that one customer used the

narcotics and immediately threw an entire bag out his car window because he did not

like the narcotics and that he had given a sample to his aunt, who also found the

narcotics to be different than normal; and (d) FRANKLIN and SAM HOWARD told

LEE that the narcotics appeared different (pure white and powdery), which was

atypical.

        162.   On or about September 22, 2019, at approximately 1:52 p.m. (TP2

Session 6764), SAM HOWARD, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call:

               a.   LEE stated: “Yeah, I was trying to park. The fucking police was

behind me and shit and I ain’t had no seat belt on. What he [FRANKLIN] say now?

He said god dammit one . . . Auntie said it [narcotics] worked but she said it’s too

strong too. One motherfucker [narcotics customer] said what?” SAM HOWARD

replied: “He [narcotics customers] said, ‘We gonna get rid of it [narcotics].’ But it’s

like . . .”




                                          93
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 94 of 134 PageID #:94




              b.     LEE responded: “No, they [narcotics customers] ain’t saying . . .

That n---- don’t know . . . The thing I ain’t want him [BONDS] to go hit it [narcotics]

like I hit it. I told him [BONDS] to do it [cut the narcotics] a little softer [less

additive]. That’s probably why it’s [narcotics] too strong. You know what I’m saying?”

SAM HOWARD replied: “Yeah.”

              c.     LEE responded: “Then mother fucker [BONDS] shake [cut the

narcotics] ain’t like mine. I don’t give a fuck who you with on Chicago. That mother

fucker shake ain’t like mine. Everything in that biz [supply and quality of narcotics

is] good. It’s [narcotics] probably too strong for a motherfucker. I know. Everything

I got [supply of narcotics] is so fucking strong. You know what I’m saying? Then

some motherfuckers that hit it, they’ll . . . if it’s too strong, that don't mean it ain’t no

good. It’s too strong for them. Dude, probably put that motherfucker out the window

‘cause it was too strong for him.”

              d.     SAM HOWARD replied: “Yeah, that’s probably what it was

[narcotics were too strong].” LEE responded: “I’m keeping it 100 I know my D

[heroin]. He [narcotics customer] probably tasted it [narcotics], and he like, no, he

probably told to sell to him to himself and then threw the motherfucker out the

window. But, we cool. I’ll be back tonight. In the morning. But, yeah, that’s all it

was. I just try to coach him [teach BONDS to cut the narcotics] through the fucking

phone and shit. That’s all that was.” SAM HOWARD replied: “Alright. Motherfucker

see you though, motherfucker [U/I].”




                                             94
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 95 of 134 PageID #:95




             e.    LEE responded: “Yeah, go ahead and run through that shit [sell

the narcotics]. We cool. Just tell every motherfucker we passing out [handing out

samples for free] Tuesday morning.      I don’t need him.    Fuck that shit.”   SAM

HOWARD replied: “Okay.” LEE responded: “[U/I] We just gonna do it anyway. You

already know how I'm coming out there, I’m passing out [handing out free samples of

narcotics] every week anyway.” SAM HOWARD replied: “Okay, Okay.”

      163.   Based on my training and experience and knowledge of the

investigation, including several prior purchases of narcotics by UCs from FRANKLIN

at the Monticello Avenue Drug Spot, I believe that in the above exchange: (a) LEE

summarized what FRANKLIN had told him about complaints FRANKLIN had heard

about the most recent supply of narcotics; (b) SAM HOWARD told LEE that they

wanted to get sell the most recent supply of narcotics; (c) LEE informed SAM

HOWARD that he had BONDS cut the narcotics and make them stronger and that

each person who cuts bulk narcotics does it differently, but that the quality of the

narcotics was high and that the customers were probably not prepared for the

strength of the narcotics; (d) LEE told SAM HOWARD that he was being forthright

with SAM HOWARD and that, with this supply, he had been trying to teach BONDS

to cut narcotics, but by telephone, which may have led to it being too strong; and (e)

LEE said that he would be providing free samples of narcotics on Tuesday, September

24, as he had been doing in recent weeks.




                                         95
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 96 of 134 PageID #:96




           E. BONDS Arranges the Collections of Narcotics Proceeds from FRANKLIN
              on September 23, 2019.

       164.   On or about September 23, 2019, between 4:32 p.m. and 7:22 p.m. (TP2

Sessions 7013, 7014, 7016, 7018, 7019, 7020, 7027, 7028, 7029, 7030, 7032, 7034 and

7035), FRANKLIN, using Target Phone 2, exchanged a series of text messages with

BONDS, using Target Phone 4. 28 During that exchange:

              a.     BONDS wrote: “You got 200 [$200] on you.”                 FRANKLIN

responded: “Slide [come by Monticello Avenue Drug Spot].” BONDS replied: “✔.”

FRANKLIN responded: “How far r Yu I gotta drop my kids off ion like Dem standing


28Law enforcement officials identified BONDS and identified BONDS as the user of Target
Phone 4 as follows: on or about September 26, 2019, between 1:07 p.m. and 1:14 p.m., law
enforcement officials intercepted text messages (TP2 Sessions 7465, 7466, 7467 and 7468)
between FRANKLIN, using Target Phone 2, and the user of Target Phone 4. Based on those
calls, law enforcement officials anticipated a meeting between FRANKLIN and the user of
Target Phone 4 (BONDS). During those text messages: FRANKLIN wrote: “Omw [on my
way] to yu [you].” The user of Target Phone 4 (BONDS) replied: “✔” FRANKLIN responded:
“Downstairs.” The user of Target Phone 4 (BONDS) replied: “Ok.” Based on my training and
experience and knowledge of the investigation, I believe that in the above exchange,
FRANKLIN told the user of Target Phone 4 (BONDS) that he was going to the residence of
the user of Target Phone 4 to obtain narcotics and the user of Target Phone 4 indicated that
he was ready to re-supply narcotics to FRANKLIN.
At approximately 1:19 p.m., agents conducted surveillance in in the area of W. Jackson Street
and N. Hamlin Blvd and observed FRANKLIN outside a vehicle speaking with a man later
identified as BONDS. Agents continued surveillance of the unidentified male, and, at
approximately 1:33 p.m., agents observed the male enter a silver Pontiac Grand Prix
(BONDS Vehicle) and begin driving at a high rate of speed and make an illegal U-turn.
Officers conducted a traffic stop of BONDS Vehicle, at which time the driver, the same
individual agents had observed meeting with FRANKLIN, provided an Illinois driver’s
license bearing the name “MORRIO BONDS,” which picture matched his appearance.
Later that day, the CPD officers who conducted the traffic stop on BONDS, listened to TP2
Sessions #6876, 6919, 7036 and 7137 and confirmed that the voice of the user of Target Phone
4 was the same man that they had encountered during the traffic stop (BONDS).
On or about October 28, 2019, the Honorable Rebecca Pallmeyer, Chief Judge for the
Northern District of Illinois, entered an order authorizing the interception of wire and
electronic communications to and from Target Phone 4. Interception began on October 28,
2019 and terminated on November 26, 2019.



                                             96
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 97 of 134 PageID #:97




on the block.” BONDS replied: “Do you just htl [hit the line or call BONDS] when

you get back.” FRANKLIN responded: “Ight.”

             b.    Later that evening, FRANKLIN asked again: “Yooo Yu still

coming to grab tht [$200 in narcotics proceeds].” BONDS replied: “Yep.” FRANKLIN

responded, “Weneva Yu ready.”       BONDS replied: “On the way.”       FRANKLIN

responded: “Ok.”

      165.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange FRANKLIN and BONDS made

arrangements for FRANKLIN to provide BONDS with $200 in narcotics proceeds for

BONDS to put towards the next supply of narcotics.

      166.   On or about September 23, 2019, at approximately 7:17 p.m. (TP2

Session 7036), FRANKLIN, using Target Phone 2, received a call from BONDS, using

Target Phone 4. During the call, FRANKLIN stated: “I’m right here. I’m finna turn

the corner. I’m hitting one of my people [serving a narcotics customer] real quick.”

BONDS replied: “A’ight. I’m finna come back around the block. I’m in this Grand

Prix, the one that’s tinted up.” FRANKLIN responded: “Okay.”

      167.   Based on my training and experience and knowledge of the

investigation, including several prior purchases of narcotics by UCs from FRANKLIN

at the Monticello Drug Spot, I believe that in the above exchange FRANKLIN

informed BONDS that he was in the area supplying a customer with narcotics and

that he was available to provide BONDS with the $200 in narcotics proceeds.




                                        97
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 98 of 134 PageID #:98




         F. LEE Instructs FRANKLIN to Distribute Narcotics to BONDS on
            September 29, 2019.

      168.   On or about September 29, 2019, at approximately 7:17 p.m. (TP2

Session 8091), FRANKLIN, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call, LEE stated: “Hey, my little bro, [BONDS] he finna

pull up. They need a whole one [one full pack of heroin], lil bro.” FRANKLIN replied:

“Hold on, wait, wait. You say what now?” LEE responded: “My little bro [BONDS],

he need a whole one [pack of narcotics]. He finna be pulling up in like five minutes.”

FRANKLIN replied: “All right, just call me when he [BONDS] right there.” LEE

responded: “[U/I] pulling up. And I’ll meet him [BONDS] around here. He coming.”

FRANKLIN replied: “Okay, I gotcha.”           LEE responded: “He coming [U/I].”

FRANKLIN replied: “All right.”

      169.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange, LEE asked FRANKLIN to supply

BONDS with one packet of heroin and FRANKLIN agreed to do so.

      170.   On or about September 29, 2019, at approximately 7:23 p.m. (TP2

Session 8095), FRANKLIN, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call, FRANKLIN stated: “Yeah, where he [BONDS] at?”

LEE responded: “Let me see where he at. He in a light grey Grand Prix probably. Let

me see where he at. Hold on.”

      171.   On or about September 29, 2019, between approximately 7:23 p.m. and

7:33 p.m. (TP2 Sessions 8096-8097, 8100), FRANKLIN, using Target Phone 2,

exchanged text messages with LEE, using Target Phone 5. In that exchange, LEE



                                         98
   Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 99 of 134 PageID #:99




wrote: “5 mints [minutes] pulling up lil bro.”        FRANKLIN replied: “‘Ight.”

FRANKLIN then wrote: “Hit me [call] wen [when] he [BONDS] get right here I got

my ppl [Monticello DTO members or narcotics customers] waiting on me.”

      172.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) LEE told FRANKLIN that

BONDS would be arriving in the area of Monticello Ave. in order for FRANKLIN to

supply BONDS with one packet of narcotics; and (b) FRANKLIN told LEE to call him

when BONDS arrived because he had Monticello DTO members or narcotics

customers waiting for him to provide additional narcotics.

      173.   On or about September 29, 2019, at approximately 7:43 p.m. (TP2

Session 8103), FRANKLIN, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call, FRANKLIN stated: “Yo, he [BONDS] right there?”

LEE responded: “Yeah, in the Grand Prix.” FRANKLIN replied: “All right.”

      174.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) FRANKLIN asked LEE if

BONDS was on Monticello Avenue and LEE confirmed that BONDS was on the block

in a Grand Prix in order to receive the one packet of narcotics from FRANKLIN; and

(b) at around 7:43 p.m. on September 29, 2019, FRANKLIN distributed one packet of

narcotics to BONDS at LEE’s request.




                                         99
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 100 of 134 PageID #:100




            G. LEE and BONDS Arrange to Re-Supply FRANKLIN with Narcotics

         175.   On or about September 29, 2019, at approximately 8:11 p.m. (TP2

Session 8110), FRANKLIN, using Target Phone 2, sent a text message to LEE, using

Target Phone 5. The text read: “The bears are down by one.”

         176.   Approximately four minutes later, at approximately 8:15 p.m. (TP2

Session 8116), FRANKLIN, using Target Phone 2, sent the same text message to

BONDS, using Target Phone 4. The text read: “The bears are down by one.”

         177.   Based on my training and experience and knowledge of the

investigation, I believe that in the above text messages, FRANKLIN informed LEE

and BONDS that the members of the Monticello DTO had distributed narcotics and

were down to one packet of narcotics on hand for distribution. 29

         178.   On or about September 29, 2019, at approximately 8:58 p.m. (TP2

Session 8121), FRANKLIN, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call, LEE asked: “What’s the word?” FRANKLIN replied:

“I had text you. I don’t know if [you] had got it.” LEE responded: “I got it. I was just

calling. . . My phone had died.” FRANKLIN replied: “All right. Hold on. But yeah,

but like my text say the bears down by one [the Monticello DTO was down to one




29 According to publicly available information on ESPN.com, on September 29, 2019, the
Chicago Bears played an NFL game against the Minnesota Vikings. Based on my review of
the box score, the Chicago Bears won the game 16 to 6 and never trailed the Vikings during
the game. Accordingly, as discussed above and below, I do not believe that FRANKLIN’s text
message was a reference to the score of the NFL game on September 29, 2019 and was instead
a reference to the Monticello DTO’s narcotics supply.



                                           100
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 101 of 134 PageID #:101




packet of narcotics for distribution].”   LEE responded: “The last one [packet of

narcotics], all right.” FRANKLIN replied: “All right.”

      179.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange, FRANKLIN and LEE discussed

how the Monticello DTO was down to its last packet of narcotics and FRANKLIN was

asking LEE to re-supply him with narcotics in order for FRANKLIN to re-supply the

street-level distributors of the Monticello DTO.

      180.   On or about September 29, 2019, at approximately 11:23 p.m. (TP2

Session 8137), FRANKLIN, using Target Phone 2, received a call from LEE, using

Target Phone 5. During the call, LEE said: “I was trying to see if you gonna slide

right here before I slid off, going to the crib.” FRANKLIN responded: “You can go to

the crib [LEE did not need to go to Monticello Avenue].” LEE replied: “I’mma try to

get up with you tonight or first thing in the morning. I’m trying to find me a ride.

Don’t worry about it. [U/I]. I’mma get you right [supply FRANKLIN with narcotics].

You all right.” FRANKLIN responded: “All right.”

      181.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) LEE asked if he should meet

with FRANKLIN on Monticello Avenue in order to re-supply FRANKLIN with

narcotics; (b) FRANKLIN told LEE that they could meet tomorrow in order for LEE

to re-supply FRANKLIN with narcotics; and (c) LEE assured FRANKLIN that he

would re-supply him with narcotics that night or early in the morning the next day.




                                          101
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 102 of 134 PageID #:102




         H. Law Enforcement Officials Seize Cocaine from BONDS and Individual
            J on November 22, 2019.

      182.   On or about November 22, 2019, between approximately 11:34 a.m. and

12:48 p.m. (TP5 Sessions 2654, 2655 and 2656), LEE, using Target Phone 5,

exchanged multiple text messages with BONDS, using Target Phone 4. In these

messages, LEE stated: “How u looking on the dog food [heroin].” BONDS responded:

“I still got 3 [units of heroin].” LEE replied: “Yoo trinna hold it [heroin] for u how

long u gone b.”

      183.   Based on my training and experience and knowledge of the

investigation, including approximately 80 undercover purchases of narcotics at the

Monticello Avenue Drug Spot and prior and subsequent intercepted communications,

I believe that in the above exchange: (a) LEE asked BONDS how much heroin he had

left to distribute; (b) BONDS told LEE he had three units of heroin left; and (c) LEE

informed BONDS that he was trying to hold onto additional heroin in order to supply

BONDS.

      184.   On or about November 22, 2019, at approximately 12:57 p.m. (TP5

Session 2659), BONDS, using Target Phone 4, called LEE, using Target Phone 5.

During the call, LEE stated: “Yo?”      BONDS responded: “If you got somebody

[customer] that’s finna buy [narcotics], go and talk to them. I can’t do nothing ‘til

they run me this other [I/A].” LEE replied: “A’ight.” BONDS responded: “Yeah, you

know [U/I]. I guess I’mma have to wait. Shit, I can’t do nothing ‘til they run me this

other 100 [$100]. And that’s gonna be the while, that’s gonna be everything. I guess.

I don’t know.” LEE replied: “A’ight.”



                                         102
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 103 of 134 PageID #:103




      185.   Based on my training and experience and knowledge of the

investigation, including approximately 80 undercover purchases of narcotics at the

Monticello Avenue Drug Spot, I believe that in the above exchange, BONDS told LEE

that if LEE had someone else to whom to sell the heroin, he should sell it because

BONDS was waiting for narcotics proceeds and could not meet with LEE.

      186.   On or about November 22, 2019, at approximately 1:22 p.m. (TP5

Session 2664), LEE, using Target Phone 5, received a phone call from BONDS, using

Target Phone 4. During the call, LEE stated: “Hello?” BONDS responded: “I need

that [heroin] boy. Hold that [heroin]. I’m finna get with you in 30-40 minutes.

Gimme like 30-40 minutes. I’m finna get with you. I’m putting together the last of it

[money for the heroin or heroin to distribute] so I can [I/A].” LEE replied: “A’ight,

just call me.” BONDS responded: “Nah, I’m talking about hold that [heroin]. [I/A].”

LEE replied: “I said, a’ight. Just call me.” BONDS responded: “A’ight. I’m putting

together the [U/I] shit [money for the heroin or heroin to distribute] right fast.”

      187.   Based on my training and experience and knowledge of the

investigation, including approximately 80 undercover purchases of narcotics at the

Monticello Avenue Drug Spot, I believe that in the above exchange: (a) BONDS told

LEE to hold onto heroin in order to supply BONDS and LEE agreed; and (b) BONDS

told LEE that he was putting together money to buy the heroin or remaining heroin

to distribute.

      188.   At approximately 3:42 p.m., surveillance observed a gray Pontiac Grand

Prix, which agents had on prior occasions observed BONDS driving (BONDS Vehicle




                                          103
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 104 of 134 PageID #:104




1) park near a residence on the 2000 block of N. Karlov Avenue, near LEE’s

Residence. 30 BONDS entered the driver’s seat of the vehicle and walked over to the

front of LEE’s Residence and used his telephone.

         189.   At approximately 3:48 p.m. (TP4 Session 6790), BONDS, using Target

Phone 4, called LEE, using Target Phone 5. During the call, BONDS stated: “I’m in

the front [of LEE’s Residence].”

         190.   Moments after the telephone call between LEE and BONDS,

surveillance observed LEE exit the front entrance of LEE’s Residence and engage in

a conversation with BONDS before both individuals entered the residence. A few

minutes later, surveillance observed BONDS exit the same door surveillance

observed BONDS enter, enter the driver’s seat of the Grand Prix and depart the area.

Law enforcement officials continued to follow BONDS in the Grand Prix.

         191.   Based on my training and experience and knowledge of the

investigation, including approximately 80 undercover purchases of narcotics at the

Monticello Avenue Drug Spot, the intercepted calls discussed above, the seizure of

narcotics from BONDS and Individual J, discussed below, and the intercepted call

between BONDS and LEE discussed below, I believe that during the meeting between

BONDS and LEE in LEE’s Residence, LEE supplied BONDS with heroin.



30Law enforcement officials identified LEE’s Residence as follows: law enforcement officials
reviewed the call records for Target Phone 5, used by LEE and determined that the person
with whom he exchanged the most calls was Individual K. Law enforcement officials
searched a law enforcement database and found numerous reports involving Individual K
and LEE associated with LEE’s Residence. Subsequently, law enforcement officials
conducted surveillance of LEE’s Residence and observed LEE entering and exiting LEE’s
Residence and FRANKLIN and SAM HOWARD meeting with LEE at LEE’s Residence.



                                            104
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 105 of 134 PageID #:105




      192.   At approximately 4:04 p.m., law enforcement officials conducted a traffic

stop on BONDS in the Grand Prix for failure to signal before changing lanes. During

the stop:

             a.     Law enforcement officials asked the driver (BONDS) and

passenger (Individual J) to exit the vehicle.

             b.     Law enforcement officials observed an item inside of Individual

J’s mouth, which appeared to be a bag of suspected narcotics and Individual J was

instructed to spit out the bag. Both BONDS and Individual J acknowledged that

Individual J had contraband concealed in his mouth and Individual J promptly spit

a clear plastic bag containing a white chunky substance on the ground.

      193.   Following this seizure, agents processed the bag containing the white

chunky substance into evidence and submitted it to the North Central Lab for testing.

According to the North Central Lab, the white chunky substance weighed 3.108

grams and text positive for the presence of cocaine.

      194.   On or about November 22, 2019, at approximately 4:22 p.m. (TP5

Session 2713), BONDS, using Target Phone 4, called LEE, using Target Phone 5.

During the call:

             a.     LEE stated: “Hello?” BONDS replied: “Boy, them people [police]

just booked my uncle with that shit [cocaine seized by police], boy!” LEE responded:

“They was finna book him?” BONDS replied: “On my momma! He right here in the

car with me. They just made him spit it [cocaine] out his mouth. On my momma!

They took the shit [cocaine] and let us go. He [the officer] said: ‘we looking for pipes




                                          105
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 106 of 134 PageID #:106




[guns]. But if ya’ll [U/I] anything . . . .’ Uncle was trying to swallow that mother

fucker [bag of cocaine] but he couldn’t. I swear to god. On my momma, they was just

finna book us. He said, ‘spit it out now or both of ya’ll going to jail.’ Right here on

Pulaski and [U/I]. They followed me all the way from up there. They was on my from

all the way up there, just following me, following me and then finally pulled me over.

They just took that shit [cocaine]. ‘If it was some weed, I don’t want this shit. We

want some pipe [guns].’ Man, that shit scared the fuck outta me.”

             b.     LEE responded: “Both of y’all [U/I]?” BONDS replied: “Yeah.”

LEE responded: “Crazy.” BONDS replied: “That’s why I told you go on spit the shit

[cocaine] out. ‘Cause he’s like, ‘fuck it.’ He spit it [the cocaine] out. ‘We ain’t gonna

take you.’ He [the officer] was a man of his word though, shit.”

             c.     BONDS later asked: “When you gonna have some more C

[cocaine]? ‘Cause I gotta run that shit [deliver additional narcotics for sale]. ‘Cause

I don’t got none [cocaine] right now. They got the last of that shit [cocaine] out there.”

LEE responded: “Yeah. I’m waiting. [U/I] to wrap this bread [narcotics proceeds].

That’s part of the count, what I just gave you.” BONDS replied: “Damn, this shit

crazy.”

      195.   Based on my training and experience and knowledge of the

investigation, including approximately 80 undercover purchases of narcotics at the

Monticello Avenue Drug Spot, the intercepted calls between LEE and BONDS

discussed above, and the seizure of suspected heroin from Individual J, I believe that

in the above exchange: (a) BONDS told LEE about his and Individual J’s encounter




                                           106
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 107 of 134 PageID #:107




with police, during which encounter the officer told Individual J to spit narcotics out

of his mouth and agreed not to arrest Individual J; (b) according to BONDS, the officer

told BONDS and Individual J that he was looking for guns, not narcotics, and

threatened to arrest BONDS and Individual J only if Individual J did not spit out the

heroin; (c) BONDS asked LEE when LEE would have additional narcotics to

distribute to BONDS, because BONDS needed to deliver additional narcotics and did

not have any additional heroin to distribute; and (d) LEE told BONDS that he was

counting and packaging narcotics proceeds in order to buy additional narcotics and

referenced the narcotics he had just provided to BONDS.

   V.      MONTICELLO DTO MEMBERS DISCUSS THE MANAGEMENT AND
           OPERATION OF THE MONTICELLO AVENUE DRUG SPOT

        196.   Throughout the conspiracy, members of the Monticello DTO discussed

the management and operation of the Monticello Avenue Drug Spot, including (i) the

coordinated efforts of all street-level traffickers selling narcotics on the block; (ii) the

sale of narcotics packaged by and obtained from the same source; (iii) street-level

managers directing customers to street-level traffickers to complete hand-to-hand

exchanges; (iv) DTO leaders directing DTO block managers to distribute free samples

of narcotics to increase sales at the drug spot; (v) DTO members coordinating efforts

to monitor and avoid detection by law enforcement; (vi) the possession of firearms to

protect the drug spot; (vii) the staffing and hiring of street-level traffickers on the

block; and (viii) the monitoring of the narcotics supply and street-level traffickers at

the Monticello Avenue Drug Spot.




                                            107
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 108 of 134 PageID #:108




            A. Monticello DTO Member Acknowledges that Everyone Selling Narcotics
               at the Monticello Avenue Drug Spot Is Working Together.

      197.     As discussed above, on August 19, 2019, DYER sold a quantity of

narcotics to UC-2 at the Monticello Avenue Drug Spot.           During their recorded

conversation, UC-2 asked: “How about your boys out here in the street [Monticello

Avenue]. You’re not with them? Or?” DYER replied: “Yeah, I’d be fucking with them

too, though . . . You know what I’m saying, just say we are all together [Monticello

DTO], but I just be fucking with the back. They [other Monticello DTO members] be

catching deliveries out there in the front.”

      198.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, DYER confirmed that he was

working with the other street-level traffickers for the Monticello DTO, as some

traffickers handled drug sales in the street and DYER handled drug sales in the

alleyway.

            B. Street-Traffickers at the Monticello Avenue Drug Spot Are Selling
               Similarly Packaged Narcotics Obtained from the Same Stash.

      199.     As discussed above, street-level bosses distributed smaller packs of

narcotics from larger supplies of DTO narcotics to street-level traffickers, who in turn

sold those packaged narcotics to end-use customers.

      200.     For example, as discussed above, on April 9, 2019, UC-2 purchased

18.095 grams of heroin from DYER and TATE. As UC-2 was approaching DYER to

purchase the heroin, BARNES approached UC-2 and asked: “what [narcotics do] you

want?” UC-2 replied: “No no . . . he’s [DYER] going to take care of me [provide




                                          108
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 109 of 134 PageID #:109




narcotics to UC-2].” BARNES replied: “We’re right here with it [heroin].” UC-2

responded: “No he’s [DYER] going to take care of me.”     UC-2 then purchased the

heroin from DYER. After UC-2 purchased the heroin from DYER, and as UC-2 was

departing the area, BARNES approached UC-2 again and told UC-2: “It’s [the heroin]

the same shit too.”

      201.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange, BARNES informed UC-2 that the

heroin BARNES was attempting to sell UC-2 was the same heroin that UC-2 had

purchased from DYER because they were both supplied by the same people and both

members of the same DTO (the Monticello DTO).

      202.   In addition, as discussed above, on or about August 16, 2019, SAM

HOWARD approached UC-2 after UC-2 purchased approximately 6.34 grams of a

substance containing heroin, furanyl fentanyl (a fentanyl analogue), and fentanyl

from DYER. During the conversation:

             a.       SAM HOWARD asked: “Hey you still be fucking with buddy in

the house [DYER]?”       UC-2 responded: “Yeah with B [DYER].”     SAM HOWARD

replied: “What he [DYER] sell you?” UC-2 responded: “two [packs of heroin and

fentanyl] . . . two packs [of heroin and fentanyl].” SAM HOWARD replied: “They good,

they good [quality heroin and fentanyl]?” UC-2 responded: “Yeah they [the narcotics]

be good.” SAM HOWARD asked: “Aluminum foil? Aluminum foil [packaging]?” UC-

2 responded: “What you mean? Say that again?” SAM HOWARD replied: “Aluminum




                                        109
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 110 of 134 PageID #:110




foil? Aluminum foil baggies?” UC-2 responded: “No, no, no they’re tin foils [packaging

for the heroin and fentanyl].” SAM HOWARD replied: “Ok, ok, ok alright.”

                b.    UC-2 stated: “Yeah he [DYER] been taking care of me for months

now.” SAM HOWARD replied: “Ok, that’s cool.” UC-2 responded: “Alright man, now

if you give me a deal, I’ll buy from you.” HOWARD replied: “I got you next time, next

time I got you.”

         203.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) SAM HOWARD asked if UC-

2 had purchased narcotics from DYER and UC-2 confirmed that he had; (b) SAM

HOWARD and UC-2 discussed the packaging and quality of the narcotics; and (c) UC-

2 confirmed that he had purchased narcotics from DYER on Monticello Avenue for

months, but could purchase directly from SAM HOWARD 31 going forward and SAM

HOWARD said that he would sell to UC-2 the next time UC-2 came to Monticello

Avenue to purchase narcotics.

            C. DTO Street-Level Bosses Directed Customers at the Monticello Avenue
               Drug Spot to Street-Level Traffickers.

         203.   Street-level bosses directed narcotics customers to particular street-

level traffickers. For example, as discussed above, on April 2, 2019, UC-3 and UC-10



31Based on my training and experience and knowledge of the investigation, I understand
that individual street-level traffickers, while working with the Monticello DTO and selling
the same product, derive additional profit for personally selling narcotics. Specifically, as
discussed above, street-level traffickers typically keep the profit from the sale or 1 or 2
baggies from a jab or pack and return the remaining proceeds to the street-level managers
and individuals with connections to the narcotics suppliers. Accordingly, I believe that in the
above exchange, SAM HOWARD asked UC-2 to purchase from him directly in the future to
maximize SAM HOWARD’s personal profit.



                                             110
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 111 of 134 PageID #:111




purchased approximately 2.194 grams of heroin from SAM HOWARD, HUGHES, and

Individual A. Prior to the transaction, UC-3 and UC-10 approached SAM HOWARD

to purchase the heroin, however, SAM HOWARD directed both UCs to the end of the

block where street-level traffickers (HUGHES and Individual A) were serving

customers.

      204.   Similarly, as discussed above, on April 19, 2019, UC-3 and UC-8

purchased approximately four grams of heroin from SAM HOWARD and

GARRAWAY. Prior to the transaction, UC-3 and UC-8 approached SAM HOWARD

and SAM HOWARD asked to the UCs: “how many [blows or baggies of heroin]?” The

UCs told SAM HOWARD they wanted twelve blows of heroin and SAM HOWARD

asked GARRAWAY: “You got a pack [of heroin]?” SAM HOWARD and GARRAWAY

then sold the UCs approximately four grams of heroin from GARRAWAY’s pack of

narcotics.

      205.   As discussed above, on June 18, 2019, UC-3 and UC-10 purchased

approximately 25 grams of heroin and fentanyl-laced heroin from FRANKLIN and

SAM HOWARD. Prior to the narcotics transaction, SAM HOWARD approached the

UCs and asked: “how much [narcotics] you need?” The UCs told SAM HOWARD that

they wanted two packs of heroin and SAM HOWARD directed the UCs to go to a

vacant lot on Monticello Avenue. Once the UCs arrived in the vacant lot, FRANKLIN

distributed approximately 25 grams of heroin and fentanyl-laced heroin in exchange

for $300 in government funds.




                                       111
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 112 of 134 PageID #:112




         206.   On numerous occasions, FRANKLIN negotiated the cost and quantity of

DTO narcotics with DTO customers at the Monticello Avenue Drug Spot, then

directed those customers to street-level traffickers, like STUCKEY, to handle the

hand-to hand exchange of money and narcotics. For example:

                a.    On or about October 4, 2019, at approximately 3:12 p.m. (TP2

Session 9176), FRANKLIN, using Target Phone 2, received a call from Individual B,

using Individual B Phone. During the call, FRANKLIN stated: “Yo.” Individual B

responded: “I’m a slide [come to the Monticello Avenue Drug Spot to obtain narcotics]

in one minute.”      FRANKLIN replied: “What [quantity of narcotics] you need?”

Individual B responded: “Just one [blow or baggie of heroin].” FRANKLIN replied:

“Alright. My homie’s [ROBERT STUCKEY] gonna get up with you.”

                b.    Moments later, at approximately 3:12 p.m. (TP2 Session 9177),

FRANKLIN, using Target Phone 2, placed a call to STUCKEY (aka “Ant”), using

STUCKEY Phone. 32 During the call, FRANKLIN stated: “Hey, gray car, heavy tint,

one time [one blow or baggie of heroin]. Finna pull up. Dude in the back [alley], he

want one [blow or baggie of heroin]. You hit [serve] him already?”          STUCKEY



32Law enforcement officials identified STUCKEY as the user of STUCKEY Phone as follows:
on or about September 29, 2019, at approximately 2:04 p.m. (TP2 Session 8043), FRANKLIN,
using Target Phone 2, called STUCKEY, using STUCKEY Phone. During the call,
STUCKEY identified himself as “Ant.” Based on review of criminal history records for
STUCKEY, law enforcement officials understand that “Ant” is STUCKEY’s nickname. In
addition, on or about October 1, 2019, law enforcement officials conducted a controlled
purchase of approximately 6.294 grams of heroin from SAM HOWARD, STUCKEY, and
WARD. The controlled purchase was audio and video recorded. Law enforcement officials
reviewed the audio and video recording from the October 1, 2019 controlled purchase and
intercepted phone calls involving STUCKEY Phone and determined that STUCKEY was the
user of STUCKEY Phone.



                                          112
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 113 of 134 PageID #:113




responded: “Yeah.” FRANKLIN replied: “That green [U/I] finna pull up in the front

though, he want one [blow or baggie of heroin].” STUCKEY responded: “Alright, bet.”

             c.     Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) Individual B called

FRANKLIN and asked for one blow or baggie of heroin; (b) FRANKLIN directed

Individual B to another DTO member (STUCKEY), who would handle the narcotics

exchange (c) FRANKLIN called STUCKEY and confirmed that STUCKEY had sold

narcotics to Individual B in the back alley of the Monticello Avenue Drug Spot, as

FRANKLIN had arranged; and (d) FRANKLIN directed STUCKEY to serve another

customer with one blow or baggie of heroin in front of a residence on Monticello

Avenue.

      207.   FRANKLIN negotiated the sale of 12 blows of narcotics to another

customer on or about October 5, 2019, then directed that customer to STUCKEY to

complete the sale. Specifically:

             a.     On or about October 5, 2019, at approximately 10:46 a.m. (TP2

Session 9307), FRANKLIN, using Target Phone 2, received a call from Individual D,

using Individual D Phone. During the call, Individual D stated: “Hey, remember

what we talked about?” FRANKLIN replied: “Yeah.” Individual D responded: “That’s

[the narcotics] what I want.” FRANKLIN replied: “Okay. What you got though?”

Individual D responded: “Huh?” FRANKLIN replied: “What you got 100 [$100] or

120 [$120]?” Individual D responded: “Yeah.” FRANKLIN replied: “100 [$100]?”

Individual D responded: “Yup.” FRANKLIN replied: “Alright.” Individual D asked:




                                       113
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 114 of 134 PageID #:114




“How many [blows or baggies of heroin] can I get? How many tickets [blows or baggies

of heroin]?” FRANKLIN replied: “You know I give out 11 [11 blows or baggies of

heroin] tickets for 100 [$100], but I’m gonna tell him [STUCKEY] to give you 12 [12

blows or baggies of heroin].” Individual D responded: “Alright, that’s good. I’m over

here on . . . I’m right down the street.” FRANKLIN replied: “Okay, let me [make] a

phone call.” Individual D responded: “Huh?” FRANKLIN said: “I said let me make

the phone call for you. Gonna call you right back.” Individual D responded: “Alright.”

             b.     Two minutes later, at approximately 10:48 a.m. (TP2 Session

9309), FRANKLIN, using Target Phone 2, placed a call to STUCKEY, using

STUCKEY Phone.        During the call, FRANKLIN stated: “You still got [U/I]]?”

STUCKEY responded: “Yeah.” FRANKLIN replied: “I got a P [narcotics customer]

finna come [to Monticello Avenue]. Give him 12 [blows or baggies of heroin] for the

100 [$100].” STUCKEY responded: “Alright.”

             c.     Based on my training, experience, and knowledge of the

investigation, I believe that, in the above calls: (a) Individual D told FRANKLIN that

he wanted to purchase $100 worth of heroin; (b) FRANKLIN told Individual D that

$100 would typically get 11 blows or baggies of heroin, but FRANKLIN would have a

different street-level distributor give Individual D 12 blows or baggies of heroin; (c)

FRANKLIN told Individual D that he had to call the street-level distributor to setup

the sale; (d) FRANKLIN then called STUCKEY and directed him to distribute 12

blows or baggies of heroin to Individual D for $100.




                                         114
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 115 of 134 PageID #:115




      208.   FRANKLIN negotiated another sale of nine baggies of narcotics to

another customer on or about October 6, 2019, and again directed that customer to

STUCKEY to complete the sale. Specifically:

             a.     On or about October 6, 2019, at approximately 1:33 p.m. (TP2

Session 9708), FRANKLIN, using Target Phone 2, placed a call to Individual E, using

Individual E Phone.      During the call, Individual E stated: “I’m right here.”

FRANKLIN replied: “Nah, what I was gonna say?           Hey look, ‘cause something

happened over there on the block so I need you to meet me over there [Monticello

Avenue]. I’m sorry and I’ll give you nine [9 baggies of heroin] for your eighty [$80],

okay?” Individual E responded: “Alright. So you want me to go back to the block

[Monticello Avenue]?” FRANKLIN replied: “Yeah, I’mma give you nine [9 baggies of

heroin] for your eighty [$80] for the inconvenience.”

             b.     Three minutes later, at approximately 1:36 p.m. (TP2 Session

9709), FRANKLIN, using Target Phone 2, called STUCKEY, using STUCKEY Phone.

Individual F answered the call from FRANKLIN. During the call, FRANKLIN told

Individual F: “Tell Ant [STUCKEY] that Nissan [Individual E] finna pull up. Tell

him [STUCKEY] to give her nine [9 baggies of heroin] for eighty [$80]. Tell him to do

that off mine [from FRANKLIN’s personal supply of narcotics] though.” Individual F

said [aside]: “Ant [STUCKEY]. Ant [STUCKEY]. It’s Kevo [FRANKLIN]. He said

do it off his [supply of narcotics].” FRANKLIN replied: “Just give him [STUCKEY]

the phone. Just give him the phone.” STUCKEY stated: “Hello.” FRANKLIN replied:

“Go [U/I] for me. That blue Nissan [Individual E] finna pull up. Give her nine [9




                                         115
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 116 of 134 PageID #:116




baggies of heroin] for eighty [$80] and put the other blows [baggies] [U/I].” STUCKEY

responded: “A’ight.”

             c.    Based on my training and experience and knowledge of the

investigation, I understand that, in the above calls: (a) Individual E told FRANKLIN

that she was in the area to purchase narcotics from him; (b) FRANKLIN directed

Individual E to go back to the Monticello Avenue Drug Spot to purchase the heroin;

(c) because he was asking Individual E to go back to Monticello Avenue, he was going

to provide her with 9 baggies of heroin for $80; and (d) FRANKLIN then called

STUCKEY and directed him to sell Individual E nine baggies of narcotics from

FRANKLIN’s personal supply for $80.

         D. DTO Leader LEE Directs FRANKLIN to Have Street-Level Traffickers
            Distribute Samples of New Batches of Narcotics to Customers to Increase
            Sales at the Monticello Avenue Drug Spot.

      209.   Leaders of the Monticello DTO, like LEE, coordinated with the street-

level bosses, like FRANKLIN, to direct street-level traffickers at the Monticello

Avenue Drug Spot to handout samples of narcotics to customers to create demand for

new batches of narcotics.

      210.   For example, on or about October 8, 2019, at approximately 8:31 a.m.

(TP2 Session 10037), FRANKLIN, using Target Phone 2, placed a call to Individual

E, using Individual E Phone. During the call, Individual E stated: “I’m coming your

way, I woke up sick as fuck [ill from heroin withdrawal].” FRANKLIN responded:

“That’s good, that’s good. Come on ‘cause I got something [heroin] for you anyway.”

Individual E replied: “Oh my God. Great. I’m coming straight to you.” FRANKLIN




                                        116
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 117 of 134 PageID #:117




responded: “Alright.” Individual E replied: “You know I never come this early.”

FRANKLIN responded: “I know, I’m passing out [samples of heroin] anyway, that’s

why I called.” Individual E replied: “Okay cool.”

      211.   On or about October 8, 2019, at approximately 8:38 a.m. (TP2 Session

10040), FRANKLIN, using Target Phone 2, received a call from Individual G, using

Individual G Phone.       During the call, Individual G stated: “Where you at?”

FRANKLIN responded: “I’m on Monticello and Augusta, I’m in the back. In the

Alley.” Individual G replied: “In the Alley?” FRANKLIN responded: “Okay, cool.

Alright.” Individual G replied: “This one [sample of heroin] is on the house [free],

right?” FRANKLIN responded: “Yeah, man. It’s called a pass, that’s what the pass

out is for, to give the shit [heroin] out free.” Individual G replied: “Okay, okay, I got

you. Alright, I’m going.” FRANKLIN responded: “Alright.”

      212.   Two days later, on or about October 10, 2019, LEE directed FRANKLIN

to pass out more free samples of heroin at the Monticello Avenue Drug Spot. At

approximately 12:05 p.m. (TP2 Session 10340), FRANKLIN, using Target Phone 2,

called LEE, using Target Phone 5. During the call, LEE asked: “You all good?”

FRANKLIN responded: “Yeah. Knocking this shit down, little by little [selling from

a stash of heroin].” LEE replied: “You all good, though?” FRANKLIN responded:

“Yeah.” LEE replied: “Let everybody [Monticello DTO members] know we passing

out [giving out samples of heroin] again Saturday at 6:00.” FRANKLIN responded:

“Okay.” LEE replied: “A’ight.” FRANKLIN responded: “Okay.”




                                          117
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 118 of 134 PageID #:118




            E. DTO Members Monitor Police Presence at the Monticello Avenue Drug
               Spot and Alert Each Other to Avoid Detection of the DTO.

         213.   Members of the Monticello DTO were aware of police presence in the

area and alerted one another about the police in order to protect their drug

distribution business. For example, on or about August 29, 2019, at approximately

6:45 p.m. (TP2 Session 3095), FRANKLIN, using Target Phone 2, placed a call to

WILL HOWARD, using WILL HOWARD Phone. 33 During the call, FRANKLIN

stated: “Yo’. Hey, Grey trans [unmarked police car] [U/I].”              WILL HOWARD

responded: “Yeah?” FRANKLIN replied: “Just turned up to the block going towards

Thomas.” WILL HOWARD responded: “A’ight.” FRANKLIN replied: “[U/I] where it

went. They going towards [U/I].” Later during the call, WILL HOWARD said [aside]:

“Hey. Hey [U/I]. Hey [U/I], hey [U/I] grey trans [unmarked police car] going [U/I].”

FRANKLIN later said: “Driving up [U/I] alley right now. The police right there [U/I].

Hey, I think they in traffic coming towards us [Monticello DTO members on

Monticello Avenue]. I can’t see ‘em.”

         214.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, FRANKLIN warned WILL

HOWARD, a Monticello DTO street-trafficker, that the police were driving around




33Law enforcement officials identified WILL HOWARD as the user of WILL HOWARD Phone
as follows: as discussed above, on September 4, 2019, WILL HOWARD was arrested in
connection with the possession and distribution of narcotics around the Monticello Drug Spot.
Following the arrest, law enforcement officials was interviewed and booked. The law
enforcement officials who participated in the arrest and interview reviewed intercepted
phone calls involving the user of WILL HOWARD Phone and determined that WILL
HOWARD was the user of WILL HOWARD Phone.



                                            118
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 119 of 134 PageID #:119




the area of the Monticello DTO and WILL HOWARD warned other street-level

traffickers at the Monticello Avenue Drug Spot.

      215.   On or about September 9, 2019, at approximately 10:23 a.m. (TP2

Session 5612), FRANKLIN, using Target Phone 2, received a call from SAM

HOWARD, using Target Phone 3. During the call, FRANKLIN asked: “Where you

at?” SAM HOWARD responded: “Shit, just ran to try and talk to these peoples

[members of the Monticello DTO]. Why, what’s up?” FRANKLIN replied: “Oh. What

I was finna say? I’m finna slide to your slot [residence], who there [Monticello

Avenue]?” SAM HOWARD responded: “I don’t [U/I]. I think Bubba still there. I don’t

know.” FRANKLIN replied: “Alright, well, um, I’m finna sit over here. It’s some

foogy shit. It too foogy [large police presence] over there right. I don’t know what’s

going on. So, I’m finna go sit at yo’ crib. I’m waiting on you. I got the count [proceeds

from narcotics sales at the Monticello Avenue Drug Spot], too.” SAM HOWARD

responded: “Police hot as hell?” FRANKLIN replied: “Man, I don’t know what the

fuck going on, but today don’t seem right, and I’m not gonna stand right there

[Monticello Avenue].”

      216.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) FRANKLIN asked SAM

HOWARD who was on Monticello Avenue and SAM HOWARD replied that he was

not sure; (b) FRANKLIN told SAM HOWARD that there was a large police presence

on Monticello Avenue; (c) SAM HOWARD asked if the police were active in the area

and FRANKLIN confirmed that they were; and (d) FRANKLIN said he was not sure




                                          119
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 120 of 134 PageID #:120




why there were so many police in the area but that he was going to avoid Monticello

Avenue while the police were around.

      217.   As part of the Monticello DTO’s operations, street bosses directed other

members of the Monticello DTO to act as lookout for police while other members of

the Monticello DTO distributed narcotics. For example:

             a.     On February 19, 2019, law enforcement established surveillance

near the Monticello Avenue Drug Spot to observe undercover purchases of narcotics.

On multiple occasions that day, law enforcement officials observed members of the

Monticello DTO walk up and down Monticello Avenue and the surrounding blocks

looking into vehicles.   Based on my training and experience, I believe that the

Monticello DTO members were looking to vehicles to see if anyone was conducting

surveillance of their narcotics distribution operations.

             b.     As discussed above, on April 19, 2019, two undercover officers

approached SAM HOWARD, GARRAWAY, and BARNES to purchase heroin. While

the UCs purchased heroin from SAM HOWARD and GARRAWAY, SAM HOWARD

instructed BARNES to serve as a lookout on the corner to watch out for law

enforcement. BARNES did as SAM HOWARD instructed and SAM HOWARD did

not move forward with the sale to the UCs until after he and GARRAWAY had

checked-in with BARNES.

          F. FRANKLIN Directs Individual C to Retrieve Firearm to Protect
             Monticello Drug Spot on October 5, 2019.

      218.   On or about October 5, 2019, at approximately 1:24 p.m. (TP2 Session

9363), FRANKLIN, using Target Phone 2, placed a call to Individual C, using



                                          120
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 121 of 134 PageID #:121




Individual C Phone. During the call, FRANKLIN said: “Look, I’m gonna need you to

do something very, very important . . . which is something I know you don’t wanna

do, but since I’m not there, I’m gonna really need you to do this. Hello?” Individual

C replied: “I’m listening.”   FRANKLIN responded: “I need you to go under the

mattress, put that [firearm] in a bag, take it to Ant [STUCKEY].” Individual C

replied: “Alright.” FRANKLIN responded: “Please. And thank you.” Individual C

replied: “Alright.”    FRANKLIN responded: “And watch how you handle it [the

firearm], ‘cause it’s loaded and there’s one [round] in the head [chamber] already. Or

you could just go get him [STUCKEY] and bring him back there, and he grab it [the

firearm]. Hello? Hello?”

      219.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, FRANKLIN instructed

Individual C to retrieve a loaded firearm from under a mattress and deliver it to

STUCKEY.

      220.   On or about October 5, 2019, at approximately 1:27 p.m. (TP2 Session

9365), FRANKLIN, using Target Phone 2, placed a call to STUCKEY, using

STUCKEY Phone. During the call:

             a.       FRANKLIN stated: “What you doing? Hey, something [the

firearm] finna get dropped off to you. You know when I told you, like man, [U/I] under

the van, go towards the front of it and you’ll find that [the firearm] right there.”

STUCKEY replied: “[U/I].” FRANKLIN responded: “That’s [the firearm] gonna get

dropped off to you. Look, even worry about. Look, the green and black thing [the




                                         121
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 122 of 134 PageID #:122




firearm] finna get dropped off to you in like . . . a good, like 30 minutes.” STUCKEY

replied: “Okay.”

             b.     FRANKLIN stated: “You know what I’m saying? I’m gonna call

you . . . .” STUCKEY replied: “Ah-ha.” FRANKLIN responded: “And gonna you . . .

I’m gonna call you when Blood [another Monticello DTO member] when they’re ready

for it [the firearm], they gonna have it [the firearm]. You feel me? I just . . . you know

where I slide my shit [firearms] at, under there [the van]?” STUCKEY replied:

“Right.” FRANKLIN responded: “That’s where you [U/I] that is. With the . . . under

. . . .” STUCKEY replied: “Alright.” FRANKLIN stated: “On top of the hook thing, so

it [the firearm] won’t fall down.” STUCKEY replied: “Alright.”

             c.     FRANKLIN stated: “Alright. And I’m just gonna call him [Blood]

and let him know that you got it [the firearm] already. But she [Individual C] should

be on her way with it [the firearm].”       STUCKEY replied: “Okay.”         FRANKLIN

responded: “She [Individual C] gonna pull up in the back.”           STUCKEY replied:

“Okay.”

      221.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) FRANKLIN told

STUCKEY that Individual C was going to deliver a firearm to him by attaching it to

a hook under a van on Monticello Avenue; and (b) at some point, FRANKLIN was

going to contact STUCKEY and have STUCKEY deliver the firearm to another

Monticello DTO member (Blood).




                                           122
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 123 of 134 PageID #:123




         222.   At approximately 3:15 p.m., law enforcement observed Individual C

driving a black Buick SUV on West Thomas Street and conducted a traffic stop for a

broken tail light and failure to make a complete stop at a stop sign. During the stop,

Individual C informed officers that she had a loaded handgun inside of her bag

located on the front passenger seat of the vehicle. Officers then seized a Sig Sauer

9mm handgun, serial number 47A130064. A photograph of the firearms is depicted

below:




         223.   Based on my training and experience and knowledge of the

investigation, I believe that FRANKLIN requested that Individual C retrieve a

firearm and provide it to Monticello DTO members (STUCKEY and Blood) in order

to protect the Monticello Avenue Drug Spot, including the narcotics and narcotics

proceeds in the area.


                                         123
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 124 of 134 PageID #:124




          G. LEE Directs FRANKLIN to Have DTO’s Street-Level Traffickers Selling
             Heroin at the Monticello Avenue Drug Spot in the Early Morning Hours
             and Discusses Hiring Additional Traffickers to Work that Early Shift.

      224.   On or about October 7, 2019, at approximately 2:26 p.m. (TP2 Session

9930), FRANKLIN, using Target Phone 2, received a call from LEE, using Target

Phone 5. During the call, LEE asked: “You out of that brown [heroin]?” FRANKLIN

responded: “Uh, skoo? Yeah.” LEE replied: “Let every motherfuckers [Monticello

DTO members] know that start at 7:00 [a.m.].” FRANKLIN responded: “Okay.” LEE

replied: “Let our latinos and shit know.” FRANKLIN responded: “I already know.”

LEE replied: “Alright.” FRANKLIN responded: “I got you. I’m [U/I] doing right now.”

      225.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, LEE asked FRANKLIN if the

Monticello DTO ran out of heroin to distribute on Monticello Avenue and FRANKLIN

said that they had and LEE told FRANKLIN to make sure Monticello DTO street-

level traffickers are out on the block selling by 7:00 a.m.

      226.   On or about October 8, 2019, between approximately 11:50 a.m. and

11:58 a.m. (TP2 Session 10072 through 10080), FRANKLIN, using Target Phone 2,

exchanged a series of text messages with LEE, using Target Phone 5. During that

exchange:

             a.     LEE stated: “Find sum body 2 work each corner [of Monticello

Avenue] 60 [$60] a day again start time at 6 am.” FRANKLIN replied: “Ok bet.”

FRANKLIN asked: “Wen [when] it starts?” LEE responded: “They can still start

2day.” LEE further stated: “But they gotta b on it.” FRANKLIN replied: “Ok bt they




                                          124
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 125 of 134 PageID #:125




can’t go no where.” LEE responded: “An let me know when they posted [selling

narcotics at the Monticello Avenue Drug Spot].”           FRANKLIN replied: “Ok.”

FRANKLIN further stated: “Well I got one on Augusta rn [right now].”               LEE

responded: “Ok.”

      227.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange, LEE told FRANKLIN to find

additional street-level traffickers for the Monticello DTO to sell heroin on Monticello

Avenue for $60 a day.

      228.   On or about October 9, 2019, at between approximately 6:17 p.m. and

6:48 p.m. (TP2 Session 10160 through 10182), FRANKLIN, using Target Phone 2,

exchanged a series of text messages with LEE, using Target Phone 5. During that

exchange:

             a.     LEE wrote: “Bet ok that’s what’s up lil bro we need to try an get

us sum workers [street-level traffickers] to cum out at 5 [5:00 a.m.] until u make it

out I’ll stand on them if I got 2 untile [until] u make it out cuz.” LEE further stated:

“we need that am [morning ] traffic foreal [for real].” FRANKLIN replied: “Now tht

ik [I know] fa a fact is true.” LEE responded: “I’ll pay 50 [$50] off the pack frum 5 2

7 [5 a.m. to 7 a.m.] or untile [until] u make it around.” LEE further stated: “30$ for

S frum 5 2 730 an 50 [$50] off the pac frum 5 2 730 [5:00 a.m. to 7:30 a.m.] every am

[morning].” FRANKLIN replied: “I'll definitely find me somebody.”

             b.     LEE responded: “We don’t b having no workers C i didn’t know

that an we paying 40 [$40] y is that we should have all type of workers.” LEE further




                                          125
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 126 of 134 PageID #:126




stated: “What ever u gotta do to get workers get them an what ever it take to get them

2 cum out early um gone halla bro when he cum out cuz this a real life job for me.”

LEE further stated: “I jus wanna c all my ppl get money we cum out early like all my

other ppl do pees will b coming none stop cuz I’m gone keep it good [the quality of the

heroin will be high].” LEE further stated: “But how u looking [how much heroin do

you have left].” FRANKLIN replied: “A bit low [low supply of heroin].” FRANKLIN

further stated: “Bt I’m on my way ova there.” LEE responded: “Ok.” LEE further

stated: “Call Sam [SAM HOWARD] tell him call me.” FRANKLIN replied: “Ok.”

      229.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange: (a) LEE told FRANKLIN to

find a street-level traffickers to sell heroin on Monticello Avenue from 5 a.m. until 7

a.m. or 7:30 a.m. and that trafficker would earn $50 off of every pack of heroin sold;

(b) FRANKLIN agreed and said that he will find an additional street-level trafficker

to work Monticello Avenue those hours; (c) LEE complained that the Monticello DTO

does not have enough workers willing to work early hours and that trafficking heroin

is a business to him; (d) LEE told FRANKLIN that, if they can find a street-level

trafficker, business will be good because he will continue to supply high-quality

heroin to the Monticello DTO; (e) LEE asked FRANKLIN if the Monticello DTO had

enough heroin to sell on Monticello Avenue and FRANKLIN said that supply was

low; and (f) LEE agreed to re-supply the Monticello DTO and told FRANKLIN to have

SAM HOWARD call him.




                                         126
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 127 of 134 PageID #:127




           H. LEE Monitors the Narcotics Supply and Street-Level Traffickers at the
              Monticello Avenue Drug Spot in October 2019.

      230.    On or about October 11, 2019, between approximately 7:06 a.m. and 7:10

a.m. (TP2 Sessions 10447 to 10451), FRANKLIN, using Target Phone 2, exchanged a

series of text messages with LEE, using Target Phone 5. During that exchange, LEE

asked: “Y’all [Monticello DTO] out [of narcotics or street-level narcotics traffickers],

lil bro.” FRANKLIN replied: “Yea.” LEE responded: “Bet, told bro um gone try an

find a frew [few] workers [narcotics distributors to work on Monticello Avenue] to

help y’all out if I can u Sam [SAM HOWARD] ain’t made [make] it out.” FRANKLIN

replied: “Yea.”

      231.    Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) LEE asked FRANKLIN if the

Monticello DTO was out of narcotics or street-level dealers at the Monticello Avenue

Drug Spot and FRANKLIN replied that they were; and (b) LEE said that he would

re-supply the Monticello DTO with narcotics and/or offered additional street-level

dealers to sell narcotics on Monticello Avenue.

      232.    On October 11, 2019, at approximately 6:10 p.m. (TP2 Session 10543),

FRANKLIN, using Target Phone 2, received a call from LEE, using Target Phone 5.

During the call, LEE asked: “You good?” FRANKLIN replied: “Yeah, I’m good. Slow

motion on this cold ass day.” LEE responded: “Okay, just making sure. Just checking

on you.”

      233.    Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange LEE asked FRANKLIN if



                                          127
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 128 of 134 PageID #:128




FRANKLIN and the Monticello DTO members needed additional narcotics and

FRANKLIN responded that they did not because business (selling narcotics) was slow

on account of the weather.

         234.   On or about October 15, 2019, between approximately 8:24 p.m. and 8:29

p.m. (TP2 Sessions 10957 to 10959), FRANKLIN, using Target Phone 2, exchanged

several text messages with LEE, using Target Phone 5. During that exchange, LEE

asked FRANKLIN: “How u looking lil bro.” FRANKLIN replied: “Getting low.” LEE

responded: “Ok.”

         235.   Based on my training and experience and knowledge of the

investigation, I believe that in the above exchange: (a) LEE asked FRANKLIN about

the Monticello DTO’s supply of narcotics; and (b) FRANKLIN informed LEE that the

Monticello DTO was running low on narcotics; and (c) LEE agreed to supply

additional narcotics to the Monticello DTO.

   VI.      BETWEEN FEBRUARY 2019 AND NOVEMBER 2019, THE
            MONTICELLO DTO DISTRIBUTED AT LEAST 12.6 KILOGRAMS OF
            HEROIN, 16.2 KILOGRAMS OF FENTANYL-LACED HEROIN, 7.4
            KILOGRAMS OF FENTANYL-ANALOGUE LACED HEROIN, AND 2.56
            KILOGRAMS OF FENTANYL-ANALOGUE AND FENTANYL-LACED
            HEROIN AT THE MONTICELLO AVENUE DRUG SPOT

         236.   Based on the quantity of narcotics purchased by undercover officers

throughout the course of the investigation, intercepted phone calls reflecting

thousands of dollars of narcotics proceeds generated on a daily basis during the course

of the interception periods alone, surveillance, and CPD Pod camera video reflecting

street-level traffickers on Monticello Avenue transacting business, I believe that,

between February 2019 and November 2019, members of the Monticello DTO



                                          128
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 129 of 134 PageID #:129




possessed with intent to distribute and distributed in excess of 12.6 kilograms of

heroin, 16.2 kilograms of fentanyl-laced heroin, 7.4 kilograms of fentanyl-analogue

laced heroin, and 2.56 kilograms of fentanyl-analogue and fentanyl-laced heroin.

      237.   Between February 19, 2019 and October 2019, undercover officers

conducted approximately eighty controlled purchases of heroin, fentanyl-laced

heroin, and fentanyl-analogue laced heroin from various members of the Monticello

DTO at the Monticello Avenue Drug Spot. In total, over the course of these eighty

controlled purchases, undercover officers purchased:

         •   approximately 182.315 grams of heroin;

         •   approximately 243.522 grams of heroin laced with fentanyl;

         •   approximately 112.859 grams of heroin laced with a fentanyl analogue;
             and

         •   approximately 39.954 grams of heroin laced with fentanyl and a
             fentanyl analogue.

      238.   Based on the investigation, including the approximately eighty

undercover purchases, surveillance of the Monticello Avenue Drug Spot, review of

CPD Pole Camera video, and intercepted phone calls and text messages, law

enforcement officials understand that:

             a.    The Monticello DTO obtained and distributed heroin, usually

laced with fentanyl or a fentanyl analogue, to customers on Monticello Avenue and

in the surrounding area in 0.2 gram user-quantities wrapped in tin-foil or baggies.

Customers typically purchased around a “pack” or “jab” which contained twelve or

thirteen “blows” or “baggies” (approximately 2.5 grams of heroin and/or heroin-laced

fentanyl) for approximately $120, with the street-level traffickers earning $20 as


                                         129
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 130 of 134 PageID #:130




profit, and the remainder of the proceeds directed to the street-level bosses (SAM

HOWARD and KELVIN FRANKLIN) who would then provide a portion to the DTO

leaders (WILLIE TATE, MORRIO BONDS, and ANTONIO LEE) who were

responsible for obtaining the narcotics from the DTO’s source of supply.

             b.    The Monticello DTO distributed approximately $7,200 worth of

narcotics (heroin, fentanyl-laced heroin, fentanyl-analogue laced heroin, or heroin

laced with both fentanyl and fentanyl-analogue) at the Monticello Avenue Drug Spot

per day and typically operated the Monticello DTO seven days per week from the

hours of 5:30 a.m. through midnight.       Based on intercepted phone calls and

statements made by DYER, both discussed below, the 80 undercover purchases of

narcotics, and surveillance and pole camera video, law enforcement officials believe

that Monticello DTO members provided street-level dealers with approximately three

bundles of narcotics in the morning and three bundles of narcotics in the afternoon.

Because each bundle contained ten jabs and each jab had twelve baggies or tin foils,

each bundle contained approximately 120 baggies/tin foils of narcotics.            In

distributing six bundles per day, the Monticello DTO sold approximately 720

baggies/tin foils, which each contained approximately 0.2 grams of narcotics.

Accordingly, I believe the Monticello DTO distributed at least 144 grams of narcotics

per day.

             c.    Throughout the 60-day interception of Target Phone 2,

FRANKLIN was intercepted discussing drug transactions over the phone. Based on

a review of intercepted calls of Target Phone 2 between around August 14, 2019 and




                                        130
     Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 131 of 134 PageID #:131




October 18, 2019, an approximately 60-day period, FRANKLIN alone discussed the

distribution of approximately 2,933 baggies of narcotics (approximately 586.6 grams

or 293.3 grams of narcotics per month). 34

                d.   During the interception of Target Phone 2, law enforcement

officials also intercepted numerous calls regarding narcotics proceeds. Based on a

review of intercepted calls involving Target Phone 2 between around August 14, 2019

and October 18, 2019, FRANKLIN alone discussed exchanging approximately

$12,621 for heroin. 35

         239.   As discussed above, on August 19, 2019, DYER met with and sold

narcotics to an undercover agent. During that recorded conversation, DYER stated,

“[I] normally get 7 [packs of heroin] in the morning, I’ve been already run through

them [the seven packs of heroin] by the afternoon and then get my next shit [a new

supply of heroin] for the night time so I usually run through it [the heroin] . . . .”

         240.   Based on my training and experience and knowledge of the

investigation, I understand that in the above exchange DYER told the undercover

agent that he distributed approximately seven packs of narcotics (a total of 84 blows

and approximately 17.5 grams of narcotics) per morning and was then re-supplied

with narcotics in the afternoon and that he would distribute all of the afternoon



34In numerous intercepted calls, FRANKLIN discussed the sale of narcotics with customers
and members of the Monticello DTO, but did not reference specific quantities or units of
narcotics. The analysis above does not include those calls.
35 As discussed above, in numerous intercepted calls, FRANKLIN discussed narcotics
proceeds with customers and members of the Monticello DTO, but did not reference specific
dollar amounts. The analysis above does not include those calls.



                                           131
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 132 of 134 PageID #:132




supply of narcotics as well. Accordingly, based on his own estimates, DYER alone

was responsible for distributing at least 30 grams of heroin at the Monticello Drug

Spot per day.

      241.   Moreover, as discussed above, in the approximately 80 undercover

purchases between February 2019 and October 2019, LEOs obtained a total of

approximately 585.149 grams of narcotics, which consisted of approximately 188.9

grams of heroin (32.6% of total narcotics), approximately 244.39 grams of fentanyl-

laced heroin (41.7% of total narcotics), approximately 112.859 grams of fentanyl-

analogue laced heroin (19.3% of total narcotics), and approximately 39 grams of

heroin laced with fentanyl and a fentanyl-analogue (6.6% of total narcotics).

      242.   While the volume of narcotics trafficked on a given day varied based on,

among other things, the number of workers at the Monticello Avenue Drug Spot, the

weather, the presence of law enforcement, the size of customer orders, or the volume

of customers present at the Monticello Avenue Drug Spot, based upon the foregoing,

I believe that, on average, the Monticello DTO was selling at least 144 grams of

narcotics per day over the course of approximately 282 days (between February 19,

2019, and November 26, 2019). Based on the percentages of drug types purchased

over the course of approximately 80 controlled buys made over an extended period of

time, I believe that between February 2019 and November 2019, members of the

Monticello DTO possessed with intent to distribute and distributed 12.6 kilograms of

heroin, 16.2 kilograms of fentanyl-laced heroin, 7.4 kilograms of fentanyl-analogue

laced heroin, and 2.56 kilograms of fentanyl-analogue and fentanyl-laced heroin.




                                        132
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 133 of 134 PageID #:133




                                    Conclusion

      243.   Based on the above, I respectfully submit that there is probable cause to

believe that from no later than in or about February 2019 and continuing to in or

about November 2019, SAM HOWARD, WILLIE TATE, also known as “Junebug,”

KELVIN FRANKLIN, also known as “Kevo” or “Nico,” STEVEN DYER, MORRIO

BONDS, ANTONIO LEE, BRYANT BARNES, DWAYNE PETERSON, ANTHONY

DAVIS, FLOYD STEWART, WILL HOWARD, JEREMY HAMPTON, JOHNNIE

DANIELS, TORIAN JOHNSON, JAMES HUGHES, KAMRON GARRAWAY,

SAVAN WARD, and ROBERT STUCKEY, also known as “Ant,” did conspire with

each other, and with others known and unknown to knowingly and intentionally

possess with intent to distribute and distribute a controlled substance, namely, 400

grams or more of a mixture and substance containing a detectable amount of fentanyl

(N-phenyl-N-[1-(2-phenylethyl)-4-piperindinyl]    propanamide),     a   Schedule    II

Controlled Substance, one kilogram or more of a mixture and substance containing a

detectable amount of heroin, a Schedule I Controlled Substance, and a quantity of a

mixture and substance containing a detectable amount of acetyl fentanyl, valeryl

fentanyl, and furanyl fentanyl, Schedule I Controlled Substances and analogues of

fentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide), a Schedule II




                                         133
  Case: 1:20-cr-00353 Document #: 1 Filed: 07/14/20 Page 134 of 134 PageID #:134




Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1),

all in violation of Title 21, United States Code, Section 846.



                                        FURTHER AFFIANT SAYETH NOT.


                                        JAMES J. LEE
                                        Special   Agent,         Drug   Enforcement
                                        Administration


SUBSCRIBED AND SWORN to before me on July 14, 2020.


HEATHER K. MCSHAIN
United States Magistrate Judge




                                          134
